Exhibit 10.1

EXECUTION VERSION

CREDIT AGREEMENT

DATED AS OF OCTOBER 16, 2017

AMONG

RADIAN GROUP INC.,

THE LENDERS,

ROYAL BANK OF CANADA,

AS ADMINISTRATIVE AGENT,

RBC CAPITAL MARKETS1,

AND

U.S. BANK NATIONAL ASSOCIATION,

AS SYNDICATION AGENTS, JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS,

AND

ASSOCIATED BANK, NATIONAL ASSOCIATION,

AS DOCUMENTATION AGENT

 

1  RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1  

ARTICLE II THE CREDITS

     27  

2.1. Commitment

     27  

2.2. Required Payments; Termination

     27  

2.3. Ratable Loans; Types of Advances

     27  

2.4. [Reserved.]

     27  

2.5. Commitment Fee

     28  

2.6. Minimum Amount of Each Advance

     28  

2.7. Reductions in Aggregate Commitment; Optional Principal Payments

     28  

2.8. Method of Selecting Types and Interest Periods for New Advances

     29  

2.9. Conversion and Continuation of Outstanding Advances; Maximum Number of
Interest Periods

     29  

2.10. Interest Rates

     30  

2.11. Rates Applicable After Event of Default

     30  

2.12. Method of Payment

     31  

2.13. Evidence of Indebtedness

     31  

2.14. Electronic Notices

     32  

2.15. Interest Payment Dates; Interest and Fee Basis

     32  

2.16. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions

     32  

2.17. Lending Installations

     33  

2.18. Non-Receipt of Funds by the Administrative Agent

     33  

2.19. Facility LCs

     33  

2.20. Replacement of Lender

     38  

2.21. Limitation of Interest

     39  

2.22. Defaulting Lenders

     40  

2.23. Increase Option

     43  

ARTICLE III YIELD PROTECTION; TAXES

     45  

3.1. Yield Protection

     45  

3.2. Changes in Capital Adequacy Regulations

     46  

3.3. Availability of Types of Advances; Adequacy of Interest Rate

     46  

3.4. Funding Indemnification

     47  

3.5. Taxes

     47  

3.6. Selection of Lending Installation; Mitigation Obligations; Lender
Certificates; Survival of Indemnity

     51  

ARTICLE IV CONDITIONS PRECEDENT

     51  

4.1. Initial Credit Extension

     51  

4.2. Each Credit Extension

     53  



--------------------------------------------------------------------------------

ARTICLE V REPRESENTATIONS AND WARRANTIES

     53  

5.1. Existence and Standing

     54  

5.2. Authorization and Validity

     54  

5.3. No Conflict; Government Consent

     54  

5.4. Financial Statements

     54  

5.5. Material Adverse Change

     55  

5.6. Taxes

     55  

5.7. Litigation and Contingent Obligations

     55  

5.8. Subsidiaries

     55  

5.9. ERISA

     55  

5.10. Accuracy of Information

     55  

5.11. Margin Regulations

     56  

5.12. Compliance With Laws

     56  

5.13. Ownership of Properties

     56  

5.14. Plan Assets; Prohibited Transactions

     56  

5.15. Environmental Matters

     56  

5.16. Investment Company Act

     57  

5.17. Insurance

     57  

5.18. Solvency

     57  

5.19. No Default

     57  

5.20. Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws

     58  

5.21. Insurance Licenses

     58  

5.22. Insurance Business

     58  

5.23. Use of Proceeds

     58  

ARTICLE VI COVENANTS

     59  

6.1. Financial Reporting

     59  

6.2. Use of Proceeds

     61  

6.3. Notice of Material Events

     61  

6.4. Conduct of Business and Maintenance of Existence

     62  

6.5. Taxes

     62  

6.6. Insurance

     62  

6.7. Compliance with Laws and Material Contractual Obligations

     63  

6.8. Maintenance of Properties

     63  

6.9. Books and Records; Inspection

     63  

6.10. Indebtedness

     63  

6.11. Merger

     66  

6.12. Sale of Assets

     66  

6.13. Investments

     68  

6.14. Acquisitions

     69  

6.15. Liens

     69  

6.16. Transactions with Affiliates

     72  

6.17. Restricted Payments

     73  

6.18. Financial Covenants

     73  

6.19. Subsidiary Guarantees

     74  



--------------------------------------------------------------------------------

6.20. PATRIOT Act Compliance

     75  

6.21. Fiscal Year

     75  

6.22. Changes in Accounting Policies

     75  

6.23. Amendments or Waivers of Organizational Documents

     75  

6.24. [Reserved]

     75  

6.25. Environmental

     75  

6.26. Financial Strength Ratings

     76  

6.27. ERISA

     77  

6.28. Further Assurances

     77  

ARTICLE VII DEFAULTS

     77  

ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

     80  

8.1. Acceleration; Remedies

     80  

8.2. Application of Funds

     81  

8.3. Amendments

     81  

8.4. Preservation of Rights

     82  

ARTICLE IX GENERAL PROVISIONS

     83  

9.1. Survival of Representations

     83  

9.2. Headings

     83  

9.3. Entire Agreement

     83  

9.4. Several Obligations; Benefits of this Agreement

     83  

9.5. Expenses; Indemnification

     83  

9.6. Accounting

     85  

9.7. Severability of Provisions

     86  

9.8. Nonliability of Lenders

     86  

9.9. Confidentiality

     86  

9.10. Nonreliance

     88  

9.11. Disclosure

     88  

9.12. USA PATRIOT ACT NOTIFICATION

     88  

9.13. Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     88  

ARTICLE X THE ADMINISTRATIVE AGENT

     89  

10.1. Appointment; Nature of Relationship

     89  

10.2. Powers

     89  

10.3. General Immunity

     89  

10.4. No Responsibility for Loans, Recitals, etc.

     90  

10.5. Action on Instructions of Lenders

     90  

10.6. Employment of Administrative Agents and Counsel

     90  

10.7. Reliance on Documents; Counsel

     90  

10.8. Administrative Agent’s Reimbursement and Indemnification

     91  

10.9. Notice of Event of Default

     91  

10.10. Rights as a Lender

     91  



--------------------------------------------------------------------------------

10.11. Lender Credit Decision, Legal Representation

     92  

10.12. Successor Administrative Agent

     92  

10.13. Administrative Agent and Arranger Fees

     93  

10.14. Delegation to Affiliates

     93  

10.15. Syndication Agents and Documentation Agent

     93  

10.16. No Advisory or Fiduciary Responsibility

     93  

ARTICLE XI SETOFF; RATABLE PAYMENTS

     94  

11.1. Setoff

     94  

11.2. Ratable Payments

     94  

ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

     95  

12.1. Successors and Assigns

     95  

12.2. Participations

     95  

12.3. Assignments

     97  

ARTICLE XIII NOTICES

     98  

13.1. Notices; Effectiveness; Electronic Communication

     98  

ARTICLE XIV COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION;
ELECTRONIC RECORDS

     100  

14.1. Counterparts; Effectiveness

     100  

14.2. Electronic Execution of Assignments

     100  

14.3. Electronic Records

     100  

ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

     100  

15.1. CHOICE OF LAW

     100  

15.2. CONSENT TO JURISDICTION

     101  

15.3. WAIVER OF JURY TRIAL

     101  

SCHEDULES

PRICING SCHEDULE

SCHEDULE 1 – Commitments

SCHEDULE 5.8 – Material Subsidiaries

SCHEDULE 5.13 – Properties

SCHEDULE 6.10 – Indebtedness

SCHEDULE 6.13 – Investments

SCHEDULE 6.15 – Liens



--------------------------------------------------------------------------------

EXHIBITS

EXHIBIT A – Form of Compliance Certificate

EXHIBIT B – Form of Assignment and Assumption

EXHIBIT C-1 – Form of Borrowing Notice

EXHIBIT C-2 – Form of Conversion/Continuation Notice

EXHIBIT D – Form of Note

EXHIBIT E – Form of Increasing Lender Supplement

EXHIBIT F – Form of Augmenting Lender Supplement

EXHIBIT G – Form of Guaranty

EXHIBIT H-1 – Form of RBC Facility LC Applications

EXHIBIT H-2 – Form of U.S. Bank Facility LC Applications

EXHIIT I – Form of Prepayment Notice or Commitment Reduction



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement (the “Agreement”), dated as of October 16, 2017, is among
Radian Group Inc., as Borrower, the Lenders and Royal Bank of Canada, as a
Lender, an LC Issuer and the Administrative Agent. The parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

As used in this Agreement:

“Acquisition” means any transaction or any series of related transactions (in
each case unless solely among the Borrower and/or one or more of its
Subsidiaries) consummated on or after the date of this Agreement, by which the
Borrower or any of its Subsidiaries (i) acquires all or substantially all of the
assets of any firm, corporation or limited liability company, or of any business
or division thereof, whether through purchase of assets, merger or otherwise or
(ii) acquires at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
ownership interests of a partnership or limited liability company.

“Administrative Agent” means Royal Bank of Canada in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article X.

“Advance” means a borrowing hereunder (i) made by the Lenders on the same
Borrowing Date, or (ii) converted or continued by the Lenders on the same date
of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same Type and, in the case of Eurocurrency
Loans, for the same Interest Period (with the Type and Interest Period
determined after giving effect to the applicable conversion or continuation, in
the case of the foregoing clause (ii)).

“Affected Lender” is defined in Section 2.20.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, including,
without limitation, such Person’s Subsidiaries. A Person shall be deemed to
control another Person if the controlling Person possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced or increased from time to time pursuant to the terms hereof.
As of the date of this Agreement, the Aggregate Commitment is $225,000,000.

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

 

1



--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement, as it may be amended, restated,
supplemented or modified and in effect from time to time.

“Alternate Base Rate” means, for any day, a rate of interest per annum (rounded
upwards, if necessary, to the next 1/16 of 1.00%) equal to the highest of
(i) 0.0%, (ii) the Prime Rate for such day, (iii) the sum of the Federal Funds
Effective Rate for such day plus 0.50% per annum and (iv) the Eurocurrency Rate
(without giving effect to the Applicable Margin) for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) for Dollars plus 1%.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries concerning or relating to
bribery or corruption, including, but not limited to, the U.S. Foreign Corrupt
Practices Act of 1977, as amended.

“Anti-Money Laundering Laws” means all laws, rules and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries concerning or
relating to money laundering or terrorist financing, including, but not limited
to, the PATRIOT Act.

“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
commitment fees are accruing on the Available Aggregate Commitment at such time
as set forth in the Pricing Schedule.

“Applicable Insurance Regulatory Authority” means, with respect to any Regulated
Insurance Company, (x) the insurance department or similar administrative
authority or agency located in each state or jurisdiction (foreign or domestic)
in which such Regulated Insurance Company is domiciled or (y) to the extent
asserting regulatory jurisdiction over such Regulated Insurance Company, the
insurance department, authority or agency in each such state or jurisdiction
(foreign or domestic) in which such Regulated Insurance Company is licensed, and
shall include any federal or national insurance regulatory department, authority
or agency that may be created and that asserts insurance regulatory jurisdiction
over such Regulated Insurance Company, but shall not include any
Government-Sponsored Enterprise.

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means RBC Capital Markets2 and U.S. Bank, and their respective
successors, in their capacities as Joint Lead Arrangers and Joint Book Runners,
and “Arranger” means either of the Arrangers.

 

 

2  RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.

 

2



--------------------------------------------------------------------------------

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Augmenting Lender” is defined in Section 2.23.

“Authorized Officer” means any of the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of the Borrower,
acting singly.

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

“Base Rate” means, for any day, a rate per annum equal to (i) the Alternate Base
Rate for such day plus (ii) the Applicable Margin, in each case changing when
and as the Alternate Base Rate changes.

“Base Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Base Rate.

“Base Rate Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the Base Rate.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Borrower” means Radian Group Inc., a Delaware corporation, and its successors
and assigns.

“Borrower Materials” is defined in Section 6.1.

“Borrowing Date” means a date on which an Advance is made (excluding any
conversion or continuation of an existing Advance) or a Facility LC is issued
hereunder.

“Borrowing Notice” is defined in Section 2.8.

“Business Day” means, (i) for all purposes other than as covered by clause
(ii) below, any day other than a Saturday or Sunday, a legal holiday or a day on
which commercial banks in New York City are authorized or required by law to be
closed and (ii) with respect to all notices and determinations in connection
with, and payments in respect of, Eurocurrency Advances, any day described in
clause (i) above that is also a day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank market.

 

3



--------------------------------------------------------------------------------

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the LC Issuers, as
collateral for LC Obligations or obligations of Lenders to fund participations
in respect of LC Obligations, cash or deposit account balances or a standby
letter of credit from a financial institution, and otherwise on terms and
conditions, satisfactory to the Administrative Agent or, if the Administrative
Agent and the relevant LC Issuer shall agree in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance,
and with a depository bank, in each case reasonably satisfactory to the
Administrative Agent and such LC Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalent Investments” means (a) marketable direct obligations issued by,
or unconditionally guaranteed by, the United States or issued by any agency
thereof and backed by the full faith and credit of the United States, in each
case maturing within one year from the date of acquisition, (b) certificates of
deposit, time deposits, eurodollar time deposits or overnight bank deposits
having maturities of twelve months or less from the date of acquisition issued
by any Lender or by any commercial bank organized under the laws of the United
States or any state thereof having combined capital and surplus of not less than
$500,000,000, (c) commercial paper of an issuer rated at least A-1 by S&P or P-1
by Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial issuers generally, and maturing within twelve months from the date of
acquisition, (d) repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than 30 days, with respect to securities issued or fully guaranteed or
insured by the United States, (e) securities with maturities of one year or less
from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s, (f) securities with maturities of
twelve months or less from the date of acquisition backed by standby letters of
credit issued by any Lender or any commercial bank satisfying the requirements
of clause (b) of this definition, (g) money market mutual or similar funds that
invest exclusively in assets satisfying the requirements of clauses (a) through
(f) of this definition or (h) money market funds that (i) comply with the
criteria set forth in Rule 2a-7 of the U.S. Securities and Exchange Commission
under the Investment Company Act of 1940, as amended, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.

 

4



--------------------------------------------------------------------------------

“Cash Management Services” means any banking services that are provided to the
Borrower or any Subsidiary by the Administrative Agent, any LC Issuer or any
other Lender or any Affiliate of any of the foregoing, including without
limitation: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) stored value cards, (f) automated clearing house
or wire transfer services, or (g) treasury management, including controlled
disbursement, consolidated account, lockbox, overdraft, return items, sweep and
interstate depository network services.

“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the U.S. Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 35% or more of the outstanding shares of voting stock
of the Borrower on a fully diluted basis; or (ii) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Borrower by
Persons who were neither (x) nominated by the board of directors of the Borrower
nor (y) appointed or approved by directors so nominated.

“Change in Law” means the occurrence, after the Effective Date (or, with respect
to any Lender, if later, the date on which such Lender becomes a Lender), of any
of the following: the adoption of or change in any law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) or in the interpretation,
promulgation, implementation or administration thereof by any Governmental or
quasi-Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, including, notwithstanding the
foregoing, all requests, rules, guidelines or directives (except to the extent
they are merely proposed and not in effect) (x) in connection with the
Dodd-Frank Wall Street Reform and Consumer Protection Act or (y) promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Regulations and Supervisory Practices (or any successor or similar authority) or
the United States financial regulatory authorities, in each case of clauses (x)
and (y), regardless of the date enacted, adopted, issued, promulgated or
implemented, or compliance by any Lender or applicable Lending Installation or
any LC Issuer with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral Shortfall Amount” is defined in Section 8.1(a).

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to, and participate in Facility LCs issued upon the application of, the
Borrower, in an amount not exceeding the amount set forth in Schedule 1, as it
may be modified (i) pursuant to Section 2.7 or Section 2.23, (ii) as a result of
any assignment that has become effective pursuant to Section 12.3(c) or
(iii) otherwise from time to time pursuant to the terms hereof.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.

 

5



--------------------------------------------------------------------------------

“Conduit Debt” means any obligation that would constitute Indebtedness of a
special purpose entity or a trust established by the Borrower or any Subsidiary
that is consolidated on the Borrower’s financial statements in accordance with
GAAP, whether or not such obligation is guaranteed in whole or in part by the
Borrower and/or any Subsidiary and whether or not such obligation is with
recourse to the Borrower and/or any Subsidiary, provided that the proceeds of
such obligation are used by such special purpose entity or trust to make loans
to, or to purchase assets from, the Borrower, any Subsidiary or any Affiliate of
the Borrower or any Subsidiary, or other Person, in the Ordinary Course of
Business (it being understood that securitization and similar transactions
involving special purpose entities or trusts established by the Borrower or any
Subsidiary are in the Ordinary Course of Business).

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the applicable Person and its Subsidiaries on a consolidated basis
in accordance with GAAP and unless otherwise noted, shall refer to the
Consolidated Net Income of the Borrower.

“Consolidated Net Worth” means at any time with respect to any Person, all
amounts that would, in conformity with GAAP, be included on a consolidated
balance sheet of such Person and its Subsidiaries under shareholders’ equity at
such date, excluding the effect thereon of any accumulated other comprehensive
income (or loss); provided that all calculations of shareholder equity made
pursuant to this Agreement shall exclude the effect of FASB ASC 320.

“Consolidated Total Assets” means, on any date, total assets of the applicable
Person and its Subsidiaries on a consolidated basis determined in accordance
with GAAP as of the last day of the fiscal quarter immediately preceding the
date of determination.

“Consolidated Total Capitalization” means at any time the sum of
(i) Consolidated Total Debt plus (ii) Consolidated Net Worth of the Borrower,
each calculated at such time.

“Consolidated Total Debt” means at any time the aggregate principal amount of
all Indebtedness (excluding obligations in respect of undrawn letters of credit
and excluding Securitization Indebtedness) of the Borrower and its Subsidiaries
at such time, determined on a consolidated basis in accordance with GAAP.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, to the extent the foregoing are
contained therein, any comfort letter, operating agreement, take-or-pay contract
or the obligations of any such Person as general partner of a partnership with
respect to the liabilities of the partnership; provided, however, that the term
Contingent Obligation shall not include (a) endorsements of instruments for
deposit or collection in the Ordinary Course of Business, (b) insurance or
reinsurance written by a Regulated Insurance Company that is a direct or
indirect Subsidiary of the Borrower, (c) indemnification arrangements made in
connection with the settlement of disputes with, or claims asserted by, third
parties, (d) joint and several obligations arising in the Ordinary Course of
Business, such as those resulting from the filing of consolidated federal income
tax returns,

 

6



--------------------------------------------------------------------------------

and (e) indemnification obligations under the by-laws of the Borrower or the
Radian Affiliates. The amount of any Contingent Obligation of any guaranteeing
person shall be deemed to be the lower of (i) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made and (ii) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Contingent Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Contingent Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

“Conversion/Continuation Notice” is defined in Section 2.9.

“Credit Extension” means the making of an Advance (excluding any conversion or
continuation of an existing Advance) or the issuance of a Facility LC hereunder.

“Debt-to-Total Capitalization Ratio” means at any time the ratio of
(i) Consolidated Total Debt to (ii) Consolidated Total Capitalization.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means an event which but for the lapse of time or the giving of
notice, or both, would, unless cured or waived, constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
after the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied or waived, or (ii) pay to the Administrative Agent, any
LC Issuer or any Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Facility LCs) within two
(2) Business Days after the date when due, (b) has notified the Borrower, the
Administrative Agent or any LC Issuer in writing that it does not intend or not
expect to comply with all or any portion of its funding obligations hereunder or
generally under agreements in which it commits to extend credit, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s good faith determination that a condition
precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three (3) Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower in form and
substance satisfactory to each of them), or

 

7



--------------------------------------------------------------------------------

(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets (other than an Undisclosed
Administration), including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.22(b)) upon delivery of written
notice of such determination to the Borrower, each LC Issuer and each Lender.

“Deposits” is defined in Section 11.1.

“Disqualified Capital Stock” means any equity interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is 91 days after the Facility Termination Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any equity interest referred to in
clause (a) above, in each case at any time on or prior to date that is 91 days
after the Facility Termination Date, or (c) contains any repurchase obligation
which may come into effect prior to payment in full of all Loans and termination
of the Commitments; provided, however, that (x) any equity interest that would
not constitute Disqualified Capital Stock but for provisions thereof giving
holders thereof (or the holders of any security into or for which such equity
interest is convertible, exchangeable or exercisable) the right to require the
issuer thereof to redeem such equity interest upon the occurrence of a change in
control or an asset sale occurring prior to the date that is 91 days after the
Facility Termination Date shall not constitute Disqualified Capital Stock if
such equity interest provides that the issuer thereof will not redeem any such
equity interest pursuant to such provisions prior to the repayment in full of
the Loans and termination of the Commitments, and (y) if such equity interest is
issued to any employee or to any Plan for the benefit of employees of the
Borrower or the Subsidiaries or by any such Plan to such employees, such equity
interest shall not constitute Disqualified Capital Stock solely because it may
be required to be repurchased by the Borrower or any Subsidiary in order to
satisfy applicable compulsory statutory or regulatory obligations or as a result
of such employee’s termination, death or disability.

“Documentation Agent” means Associated Bank, National Association.

“Dollar” and “$” means the lawful currency of the United States of America.

 

8



--------------------------------------------------------------------------------

“Domestic Subsidiary” means a Subsidiary of the Borrower incorporated or
organized under the laws of the United States of America, any state thereof or
the District of Columbia.

“Domestic Subsidiary Holding Company” is defined as any Subsidiary that is
incorporated or organized under the laws of the United States of America, any
state thereof or the District of Columbia and that has no material assets other
than equity interests in one or more Foreign Subsidiaries that are “controlled
foreign corporations” within the meaning of Section 957 of the Code.

“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied, which date was October 16, 2017.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person except (i) a natural Person (or holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person), (ii) the Borrower, any of the Borrower’s
Affiliates or Subsidiaries or (iii) any Defaulting Lender or any of its
Subsidiaries.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.

“Environmental Claims” means all written claims, complaints or notices, by any
Governmental Authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the Environment or threat to public health, personal injury (including
sickness, disease or death), property damage, natural resources damage, or
otherwise alleging liability or responsibility for damages (punitive or
otherwise), cleanup, removal, remedial or response costs, restitution, civil or
criminal penalties, injunctive relief or other type of relief, resulting from or
based upon the presence, placement, or Release (including intentional or
unintentional, negligent or non-negligent, sudden or non sudden or accidental or
non-accidental placement, spills, leaks, discharges, emissions or releases) of
any Hazardous Material at, in, under or from property, whether or not owned by
the Borrower or any of its Subsidiaries, excluding, in any case, liabilities or
claims arising under any insurance contract or policy, reinsurance agreement or
retrocession agreement relating to any of the foregoing where the Borrower or
any of its Subsidiaries is the insurer.

 

9



--------------------------------------------------------------------------------

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) personal injury or property damage relating
to the release or discharge of Hazardous Materials, (iii) emissions, discharges
or releases of pollutants, contaminants, hazardous substances or wastes into
surface water, ground water or land, or (iv) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the clean-up or
other remediation thereof.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), of the Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the release, threatened release, generation, use,
handling, transportation, storage or treatment of, or exposure to, any Hazardous
Materials or (c) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure with
respect to any Plan to satisfy the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any of its ERISA Affiliates of withdrawal liability under
Section 4201 of ERISA or a determination that a Multiemployer Plan is, or is
expected to be, insolvent, within the meaning of Title IV of ERISA.

“EU” means the European Union.

 

10



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate (other than
pursuant to clause (iv) of the definition of “Alternate Base Rate”).

“Eurocurrency Base Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the greater of (a) zero percent (0.0%) and (b) the
applicable interest settlement rate for deposits in Dollars administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) appearing on the applicable Reuters Screen (or on any successor or
substitute page on such screen) as of 11:00 a.m. (London time) on the Quotation
Date for such Interest Period, and having a maturity equal to such Interest
Period; provided that, if the applicable Reuters Screen (or any successor or
substitute page) is not publicly available for any reason, the applicable
Eurocurrency Base Rate for the relevant Interest Period shall instead be the
applicable interest settlement rate for deposits in Dollars administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) as reported by any other generally recognized financial
information service selected by the Administrative Agent in its reasonable
discretion as of 11:00 a.m. (London time) on the Quotation Date for such
Interest Period, and having a maturity equal to such Interest Period; provided
that, if no such interest settlement rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) is publicly available, the applicable Eurocurrency Base Rate for the
relevant Interest Period shall instead be the rate reasonably determined by the
Administrative Agent to be the rate at which RBC or one of its Affiliate banks
offers to place deposits in Dollars with first-class banks in the interbank
market at approximately 11:00 a.m. (London time) two (2) Business Days prior to
the first day of such Interest Period, in the approximate amount of RBC’s
relevant Eurocurrency Loan and having a maturity equal to such Interest Period.

“Eurocurrency Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate (other than
pursuant to clause (iv) of the definition of “Alternate Base Rate”).

“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurocurrency
Base Rate applicable to such Interest Period, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
plus (ii) the Applicable Margin.

“Event of Default” is defined in Article VII.

“Excluded Subsidiary” means each of (i) any Regulated Insurance Company,
(ii) any Subsidiary of any Regulated Insurance Company, (iii) any Subsidiary of
the Borrower that has Consolidated Net Income and Consolidated Total Assets
representing less than 10% of the Consolidated Net Income and Consolidated Total
Assets of the Borrower and its Subsidiaries respectively, determined annually on
the date that is ten (10) Business Days after the date that the audited
financial statements are required to be delivered pursuant to Section 6.1(a)
below, based on the net income and assets reflected on such financial
statements, (iv) any Domestic Subsidiary Holding Company, any Foreign Subsidiary
and Subsidiary of a Foreign Subsidiary and (v) any Subsidiary that is not a
Wholly Owned Subsidiary, provided, notwithstanding the foregoing, the Borrower
may, in its sole discretion, designate any Subsidiary as a Guarantor even if it
meets the foregoing criteria.

 

11



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and only to the extent that, all or a portion of the guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof), including by virtue of (a) such Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the guarantee of such Guarantor or the grant of such security interest becomes
effective or would become effective with respect to such Swap Obligation or
(b) in the case of a Swap Obligation subject to a clearing requirement pursuant
to Section 2(h) of the Commodity Exchange Act (or any successor provision
thereto), such Guarantor being a “financial entity” as defined in Section 2(h)
(7)(C)(i) of the Commodity Exchange Act (or any successor provision thereto) at
the time the guarantee of such Guarantor or the grant of such security interest
becomes or would become effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation, each LC Issuer, the Administrative Agent or any other recipient of
any payment to be made by or on account of any obligation of the Borrower or any
Guarantor under any Loan Document, (i) Taxes imposed on or measured by its
overall net income (however denominated), franchise Taxes, and branch profits
Taxes, in each case, (a) imposed on it by the respective jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
incorporated or is organized or in which its principal executive office is
located or, in the case of a Lender, in which such Lender’s applicable Lending
Installation (or, if different, such Lender’s applicable lending office as
determined by a Governmental Authority imposing such a Tax) is located or
(b) that are Other Connection Taxes, (ii) in the case of a Lender, any
U.S. federal withholding Tax that is imposed on amounts payable to or for the
account of such Lender pursuant to the laws in effect at the time such Lender
acquires an interest in a Loan, Facility LC or Commitment or becomes a party to
this Agreement (other than pursuant to an assignment request by the Borrower
under Section 2.20) or designates a new Lending Installation, except in each
case to the extent that, pursuant to Section 3.5(a), amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Installation, (iii) Taxes attributable to such recipient’s failure to
comply with Section 3.5(f), and (iv) any U.S. federal withholding Taxes imposed
by FATCA.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Facility LC” is defined in Section 2.19(a).

 

12



--------------------------------------------------------------------------------

“Facility LC Application” is defined in Section 2.19(c), which with respect to
RBC shall refer to Exhibit H-1 and with respect to U.S. Bank, Exhibit H-2.

“Facility Termination Date” means October 16, 2020 or any earlier date on which
the Aggregate Commitment is reduced to zero or otherwise terminated pursuant to
the terms hereof.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the higher of (i) 0.0% and (ii) the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published for such day (or, if
such day is not a Business Day, for the immediately preceding Business Day) by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day which is a Business Day, the average of the quotations at
approximately 10:00 a.m. (New York City time) on such day on such transactions
received by the Administrative Agent from three (3) Federal funds brokers of
recognized standing selected by the Administrative Agent in its reasonable
discretion.

“Fee Letters” is defined in Section 10.13.

“FHLB Indebtedness” means any indebtedness to any Federal Home Loan Bank.

“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (ii) any Rate Management Transaction.

“Foreign Subsidiary” means any Subsidiary organized under the laws of a
jurisdiction not located in the United States of America.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the relevant LC Issuer, such Defaulting Lender’s ratable share of the
LC Obligations with respect to Facility LCs issued by such LC Issuer other than
LC Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the Ordinary Course of Business.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, subject at all times to Section 9.6.

“Government-Sponsored Enterprise” means the Federal Home Loan Mortgage
Corporation, the Federal National Mortgage Association, the Federal Housing
Finance Agency, and any other financial services entity established by any
Governmental Authority and engaged in the purchase of mortgage loans.

 

13



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supra-national bodies such as the
European Union or the European Central Bank), any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervision
or any successor or similar authority to any of the foregoing) and any
self-regulatory organization (including the National Association of Insurance
Commissioners). For the avoidance of doubt, no Government-Sponsored Enterprises
shall be deemed to be a Governmental Authority.

“Guarantor” means Clayton Holdings LLC, a Delaware limited liability company,
and each Subsidiary of the Borrower that is not an Excluded Subsidiary, that is
a party to the Guaranty (either on the date hereof or pursuant to the terms of
Section 6.19), and their respective successors and assigns (excluding, for the
avoidance of doubt, any such Person released as a party to the Guaranty from
time to time in accordance with the Loan Documents). As of the Effective Date,
Clayton Holdings LLC is the sole Guarantor.

“Guaranty” means a Guaranty substantially in the form of Exhibit I executed by
each of the Guarantors in favor of the Administrative Agent, for the ratable
benefit of the Lenders, as amended, restated, supplemented or otherwise
modified, renewed or replaced from time to time pursuant to the terms hereof and
thereof.

“Hazardous Material” means any explosive or radioactive substances or wastes,
any hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and any other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Highest Lawful Rate” means, on any day, the maximum non-usurious rate of
interest permitted for that day by applicable federal or state law stated as a
rate per annum.

“Immaterial Subsidiary” means each Subsidiary which (a) has Consolidated Total
Assets (after the elimination of intercompany items) representing less than ten
percent (10%) of the Borrower’s Consolidated Total Assets and Consolidated Net
Income (after the elimination of intercompany items) representing less than ten
percent (10%) of the Borrower’s Consolidated Net Income and (b) taken together
with all Immaterial Subsidiaries, has Consolidated Total Assets (after the
elimination of intercompany items) representing less than twenty-five percent
(25%) of the Borrower’s Consolidated Total Assets and Consolidated Net Income
(after elimination of intercompany items) representing less than twenty-five
percent (25%) of the Borrower’s Consolidated Net Income, in the case of each of
(a) and (b), determined annually on the date that is ten (10) Business Days
after the date that the audited financial statements are required to be
delivered pursuant to Section 6.1(a) below, based on the net assets reflected on
such financial statements.

 

14



--------------------------------------------------------------------------------

“Increasing Lender” is defined in Section 2.23.

“Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money (including the Obligations hereunder),
(ii) obligations representing the deferred purchase price of Property or
services (other than accounts payable and accrued expenses, in each case,
arising in the Ordinary Course of Business), (iii) obligations, whether or not
assumed, secured by Liens or payable out of the proceeds or production from
Property now or hereafter owned or acquired by such Person (but only to the
extent of the lesser of the obligations secured or the value of the property to
which such Lien is attached), (iv) obligations which are evidenced by notes,
bonds, debentures, acceptances, or other similar instruments (other than with
respect to accounts payable arising in the Ordinary Course of Business), (v) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(vi) Capitalized Lease Obligations, (vii) non-contingent reimbursement
obligations as an account party with respect to letters of credit,
(viii) Contingent Obligations of such Person in respect of Indebtedness of any
other Person, (ix) the liquidation value of all mandatorily redeemable preferred
equity interests of such Person and (x) Securitization Indebtedness.
Notwithstanding the foregoing, the term “Indebtedness” shall exclude
(1) purchase price adjustments, earnouts, holdbacks or deferred payments of a
similar nature (including deferred compensation representing consideration or
other contingent obligations incurred in connection with an Acquisition), except
in each case to the extent that such amount payable is, or becomes, reasonably
determinable and contingencies have been resolved, (2) indebtedness that has
been defeased and/or discharged in accordance with its terms; provided that
funds in an amount equal to all such indebtedness (including interest and any
other amounts required to be paid to the holders thereof in order to give effect
to such defeasance and/or discharge) have been irrevocably deposited with a
trustee for the benefit of the relevant holders of such indebtedness,
(3) accrued pension costs, employee benefits and postretirement health care
obligations arising in the Ordinary Course of Business, (4) obligations in
respect of customer advances (including prepaid premiums) received and held in
the Ordinary Course of Business, (5) any FHLB Indebtedness and (6) for the
avoidance of doubt, indebtedness in the nature of reinsurance funds withheld
pursuant to reinsurance agreements or reinsurance treaties; provided further,
that, solely for purposes of calculating the Debt-to-Total Capitalization Ratio,
the term Indebtedness shall also exclude: (A) indebtedness arising out of
repurchase agreements in the Ordinary Course of Business, (B) indebtedness
resulting from a securities lending program of the Borrower or any Subsidiary in
the Ordinary Course of Business, (C) Conduit Debt, and (D) total return swaps
and/or credit default swaps with respect to mortgage assets in the Ordinary
Course of Business.

“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document,
other than Excluded Taxes and Other Taxes.

 

15



--------------------------------------------------------------------------------

“Insurance Business” means one or more aspects of the business of selling,
issuing or underwriting insurance or reinsurance and other lines of business
incidental, reasonably related or complementary thereto.

“Insurance Licenses” is defined in Section 5.21.

“Interest Differential” is defined in Section 3.4.

“Interest Period” means, with respect to a Eurocurrency Advance, a period of one
(1), two (2), three (3) or six (6) months (or such other period of time as is
acceptable to each of the Lenders) commencing on a Business Day selected by the
Borrower pursuant to this Agreement. Such Interest Period shall end on the day
which corresponds numerically to such date one (1), two (2), three (3) or six
(6) months (or such other period of time as is acceptable to each of the
Lenders) thereafter; provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month (or such
other period of time as is acceptable to each of the Lenders), such Interest
Period shall end on the last Business Day of such next, second, third or sixth
succeeding month. If an Interest Period would otherwise end on a day which is
not a Business Day, such Interest Period shall end on the next succeeding
Business Day; provided, however, that if said next succeeding Business Day falls
in a new calendar month, such Interest Period shall end on the immediately
preceding Business Day.

“Investment” of a Person means (a) any loan, advance (other than commission,
travel and similar advances to officers and employees made in the Ordinary
Course of Business), extension of credit (other than accounts receivable, debit
and credit card receivables and advances to customers (including premium
receivables) and third party servicers arising in the Ordinary Course of
Business) or capital contribution by such Person; and (b) any purchase by such
Person of stocks, bonds, mutual funds, partnership interests, notes, debentures
or other securities (including warrants or options to purchase securities).

“IRS” means the United States Internal Revenue Service.

“LC Fee” is defined in Section 2.19(d).

“LC Issuer” means (a) each of RBC and U.S. Bank in their respective capacities
as such (it being understood that none of the LC Issuers identified in this
clause (a) shall be obligated to issue any trade or commercial letters of credit
hereunder or issue any letters of credit other than standby letters of credit)
and (b) each other Lender designated by the Borrower as an “LC Issuer” hereunder
that has agreed to such designation (and is reasonably acceptable to the
Administrative Agent), each in its capacity as the issuer of Facility LCs
hereunder. Each LC Issuer may, in its discretion, arrange for one or more
Facility LCs to be issued by Affiliates or branches of such LC Issuer, in which
case the term “LC Issuer” shall include any such Affiliate or branch, as
applicable, with respect to Facility LCs issued by such Affiliate.

“LC Obligations” means, at any time, the sum of (i) the aggregate amount of all
Facility LCs that remains available for drawing at such time plus (ii) the
aggregate unpaid amount at such time of all Reimbursement Obligations. For all
purposes of this Agreement, if on any date of determination a Facility LC has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the International Standby Practices

 

16



--------------------------------------------------------------------------------

(ISP98), such Facility LC shall be deemed to be “outstanding” in the amount so
remaining available to be drawn. Unless otherwise specified herein, the amount
of a Facility LC at any time for the purposes under Sections 2.1, 2.2 and
2.19(a) shall be deemed to be the stated amount of such Facility LC in effect at
such time; provided that with respect to any Facility LC that, by its terms or
the terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Facility LC shall be
deemed to be the maximum stated amount of such Facility LC after giving effect
to all such increases, whether or not such maximum stated amount is in effect at
such time; provided, further that with respect to any Facility LC that, by its
terms or the terms of any document related thereto, provides for one or more
automatic decreases in the stated amount thereof, the amount of such Facility LC
shall be the maximum amount that may be drawn under such Facility LC at the
applicable date of determination. For the avoidance of doubt, for purposes of
the calculation of fees payable by the Borrower pursuant to Section 2.19(d) or
elsewhere, such calculation shall only be made with respect to the average daily
amount available to be drawn under such Facility LC as of the date of or, as
applicable, the period of such calculation, without giving effect to any
automatic increases or decreases applicable to such Facility LC that are not
then effective.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement, any other Person that becomes a Lender hereunder from time to time as
contemplated hereby and their respective successors and permitted assigns
(excluding, for the avoidance of doubt, any such Person that ceases to be a
party hereto from time to time as contemplated hereby).

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof (in the case of the
Administrative Agent) or on its Administrative Questionnaire (in the case of a
Lender) or otherwise selected by such Lender or the Administrative Agent
pursuant to Section 2.17.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment for security purposes, deposit arrangement, encumbrance or other
security interest or similar collateral arrangement of any kind or nature
whatsoever (including, without limitation, the interest of a vendor or lessor
under any conditional sale, Capitalized Lease or other title retention
agreement, but excluding the interest of a lessor under an operating lease).

“Loan” means a Revolving Loan.

“Loan Documents” means this Agreement, the Facility LC Applications, the
Guaranty, the Fee Letters, any Note or Notes executed by the Borrower in
connection with this Agreement and payable to a Lender, and any other document
or agreement, now or in the future, executed by the Borrower for the benefit of
the Administrative Agent or any Lender in connection with this Agreement. For
the avoidance of doubt, “Loan Document” shall not include documents or
agreements evidencing Cash Management Services or Rate Management Obligations.

“Loan Party” or “Loan Parties” means, individually or collectively, the Borrower
and the Guarantors.

 

17



--------------------------------------------------------------------------------

“Margin Stock” means “margin stock” as such term is defined in Regulation U or X
of the Board of Governors of the Federal Reserve System.

“Material Adverse Effect” means a material adverse effect on (i) the business,
operations, Property or financial condition of the Borrower and its Subsidiaries
taken as a whole (excluding changes or effects in connection with specific
events applicable to the Borrower and/or its Subsidiaries as disclosed in any
Annual Report on Form 10-K, Quarterly Report on Form 10-Q or Current Report on
Form 8-K filed with or furnished to the SEC, in each case prior to the date of
this Agreement) or (ii) the validity or enforceability of any of the Loan
Documents against any Loan Party or the rights or remedies of the Administrative
Agent, the LC Issuers or the Lenders against any Loan Party under the Loan
Documents.

“Material Indebtedness” means Indebtedness of the Borrower or any Subsidiary in
an outstanding principal amount of (i) $10,000,000 or more, with respect to
determining whether the condition in Section 4.1(k) has been satisfied, and
(ii) $50,000,000 or more, for all other purposes under this Agreement
(including, without limitation, Sections 5.19 and 7.5), in each case, in the
aggregate (or the equivalent thereof in any currency other than Dollars),
excluding Indebtedness under the Loan Documents and Indebtedness owed by the
Borrower or any Subsidiary to the Borrower or any Subsidiary.

“Material Subsidiary” means any Subsidiary of the Borrower that is not an
Immaterial Subsidiary.

“Minimum Collateral Amount” means, with respect to a Defaulting Lender, at any
time, (i) with respect to Cash Collateral consisting of cash or deposit account
balances, an amount equal to 103% of the Fronting Exposure of the relevant LC
Issuer(s) with respect to such Defaulting Lender for all Facility LCs issued by
such LC Issuer(s) and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the relevant LC Issuer(s) in their
reasonable discretion.

“Modify” and “Modification” are defined in Section 2.19(a).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage Secured Financings” is defined in Section 6.10(s).

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Note” is defined in Section 2.13(d).

 

18



--------------------------------------------------------------------------------

“Obligations” means (a) all unpaid principal of and accrued and unpaid interest
on the Loans, (b) all LC Obligations, (c) obligations to any Lender or Affiliate
thereof in connection with Cash Management Services, (d) all Rate Management
Obligations to any Lender or Affiliate thereof and (e) all accrued and unpaid
fees, expenses, reimbursements, indemnities and other obligations of the
Borrower to the Lenders or to any Lender, the Administrative Agent, any LC
Issuer or any indemnified party, in each case under this clause (e), arising
under the Loan Documents (including interest and fees accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding);
provided, further, that “Obligations” shall exclude all Excluded Swap
Obligations.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Ordinary Course of Business” of any Person shall mean any action taken in the
ordinary course of business of such Person (it being understood that the
commencement of a new business activity by the Borrower or its Subsidiaries
permitted by Section 6.4 shall thereafter be included in determining whether an
action is taken in the ordinary course of business of such Person).

“Other Connection Taxes” means, with respect to the Administrative Agent or any
Lender or any LC Issuer, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan, Facility LC or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, but excluding (i) any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.20) and (ii) Excluded Taxes.

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Revolving Loans outstanding at such
time, plus (ii) an amount equal to its Pro Rata Share of the LC Obligations at
such time.

“Participant” is defined in Section 12.2(a).

“Participant Register” is defined in Section 12.2(c).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time, and any successor
statute.

“Payment Date” means the last day of each quarter; provided, that if such day is
not a Business Day, the Payment Date shall be the next succeeding Business Day.

 

19



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA that the Borrower, any of its Subsidiaries or any
ERISA Affiliate sponsors or maintains, or to which it makes, is making or is
obligated to make contributions, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five (5) plan years.

“Permitted Acquisition” means any Acquisition made by the Borrower or any of its
Subsidiaries; provided that, (a) as of the date of the consummation of such
Acquisition, no Default or Event of Default shall have occurred and be
continuing or would exist upon giving effect to such Acquisition and the
Borrower shall be in pro forma compliance with the financial covenants set forth
in Section 6.18, and the representation and warranty contained in Section 5.11
shall be true both immediately before and upon giving effect to such
Acquisition, (b) such Acquisition is consummated on a non-hostile basis, (c) the
business to be acquired in such Acquisition is primarily in the same line of
business as the Borrower or any of its Subsidiaries at the time of such
Acquisition or a line of business incidental, reasonably related or
complementary thereto and (d) in the case of an Acquisition involving total
consideration in excess of $50,000,000, the Borrower shall have furnished to the
Administrative Agent (i) a certificate demonstrating in reasonable detail pro
forma compliance with the financial covenants set forth in Section 6.18 for such
period, in each case, calculated as if such Acquisition, including the
consideration therefor, had been consummated on the first day of such period and
(ii) to the extent available, financial statements of the Person or business to
be acquired and all such other information, data, documents and agreements
(including any acquisition agreement or purchase agreement) related to such
transaction as may be reasonably requested by the Administrative Agent.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means any “employee benefit plan” (other than a Multiemployer Plan)
within the meaning of Section 3(3) of ERISA which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any ERISA Affiliate may have any liability.

“Platform” is defined in Section 6.1.

“Pricing Schedule” means the Schedule attached hereto identified as such;
provided that (i) if the Public Debt Ratings of the Borrower by S&P and Moody’s
differ by one level, then the applicable pricing level for the higher of such
Public Debt Rating shall apply and (ii) if there is a split in the Public Debt
Ratings of the Borrower of more than one level, then the pricing level that is
one level lower than the pricing level of the higher Public Debt Rating shall
apply.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by RBC or its parent (which is not necessarily the
lowest rate charged to any customer), changing when and as said prime rate
changes.

 

20



--------------------------------------------------------------------------------

“Projections” is defined in Section 6.1(c).

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment; provided, however, if all of the Commitments are
terminated pursuant to the terms of this Agreement, then “Pro Rata Share” means
the percentage obtained by dividing (a) such Lender’s Outstanding Credit
Exposure at such time by (b) the Aggregate Outstanding Credit Exposure at such
time; and provided, further, that when a Defaulting Lender shall exist, “Pro
Rata Share” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment
(except that no Lender is required to fund or participate in Revolving Loans or
Facility LCs to the extent that, after giving effect thereto, the aggregate
amount of its outstanding Revolving Loans and funded or unfunded participations
in Facility LCs would exceed the amount of its Commitment (determined as though
no Defaulting Lender existed)).

“Public Debt Rating” means the rating that has been most recently publicly
announced by S&P or Moody’s and then in effect, as the case may be, for any
class of senior, unsecured, long-term indebtedness for borrowed money of the
Borrower that is not guaranteed by any other person or entity or subject to any
other credit enhancement (or, if at any time of determination either such rating
agency has no such rating in effect with respect to any such indebtedness, then
the corporate, issuer or similar rating with respect to the Borrower that has
been most recently publicly announced by such rating agency and then in effect
shall be deemed to be such rating agency’s Public Debt Rating at such time).

“Public Lender” is defined in Section 6.1.

“Purchasers” is defined in Section 12.3(a).

“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined, two (2) Business Days before the first day of that
period.

“Radian Affiliates” means Radian Guaranty and Radian Reinsurance.

“Radian Guaranty” means Radian Guaranty, Inc., a Delaware corporation.

“Radian Reinsurance” means Radian Reinsurance, Inc., a Delaware corporation.

“Rate Management Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

 

21



--------------------------------------------------------------------------------

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Borrower or any
Subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

“RBC” means the Royal Bank of Canada.

“Register” is defined in Section 12.3(d).

“Regulated Insurance Company” means any Subsidiary, whether now owned or
hereafter acquired or established, that is authorized or admitted to carry on or
transact Insurance Business in any jurisdiction (foreign or domestic) and is
regulated by any Applicable Insurance Regulatory Authority.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.19 to reimburse the relevant LC
Issuer for amounts paid by such LC Issuer in respect of any one or more drawings
under Facility LCs.

“Reinsurance Agreement” means any agreement, contract, treaty, certificate or
other arrangement by which any Regulated Insurance Company agrees to cede to, or
assume from, another insurer all or part of the liability assumed or assets held
by it under one or more insurance, annuity, reinsurance or retrocession
policies, agreements, contracts, treaties, certificates or similar arrangements.
Reinsurance Agreements shall include, but not be limited to, any agreement,
contract, treaty, certificate or other arrangement that is treated as such by
the Applicable Insurance Regulatory Authority.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection, migration or leaching
into or through the environment.

 

22



--------------------------------------------------------------------------------

“Required Lenders” means Lenders in the aggregate having greater than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding greater than 50% of the Aggregate Outstanding
Credit Exposure. The Commitments and Outstanding Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.

“Reserve Requirement” means, at any time, for any determination of the
Eurocurrency Rate, the maximum rate, expressed as a decimal, at which reserves
(including any basic marginal, special, supplemental, emergency or other
reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D of the Board
of Governors of the Federal Reserve System) under regulations issued from time
to time by the Board of Governors of the Federal Reserve System or other
applicable banking regulator. Without limiting the effect of the foregoing, the
Reserve Requirement shall reflect any other reserves required to be maintained
by such member banks with respect to (i) any category of liabilities which
includes deposits by reference to which the applicable Eurocurrency Rate is to
be determined, or (ii) any category of extensions of credit or other assets
which include Eurocurrency Loans. A Loan bearing interest at an interest rate
based on the Eurocurrency Rate shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
benefits of credit for proration, exceptions or offsets that may be available
from time to time to the applicable Lender. The rate of interest on a Loan
bearing interest at an interest rate based on the Eurocurrency Rate shall be
adjusted automatically on and as of the effective date of any change in the
Reserve Requirement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any equity interest in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
Property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interests in the Borrower or any Subsidiary thereof or any
option, warrant or other right to acquire any such equity interest in the
Borrower or any Subsidiary thereof. It is understood that Indebtedness
convertible into an equity interest of the Borrower or any Subsidiary is not an
equity interest.

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1(a) (or any
conversion or continuation thereof).

“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States, including transition rules, and, in each
case, any amendments to such regulations.

“S&P” means S&P Global Ratings, a division of S&P Global Inc.

“Sanctioned Country” means, at any time, any country, region or territory which
is the subject of any comprehensive Sanctions broadly prohibiting dealings in,
with or involving such country, region or territory.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the United Kingdom,
the European Union or any EU member state, (b) any Person organized, registered,
domiciled or resident in a Sanctioned Country or (c) any Person 50% or more
owned, directly or indirectly, by any Person described in the foregoing clause
(a) or (b).

 

23



--------------------------------------------------------------------------------

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or any EU member state or the
United Kingdom, including those administered by Her Majesty’s Treasury.

“SAP” means, with respect to any Regulated Insurance Company, the statutory
accounting practices prescribed or permitted by the insurance commissioner (or
other similar authority) in the jurisdiction of such Regulated Insurance Company
for the preparation of annual statements and other financial reports by
insurance companies of the same type as such Regulated Insurance Company that
are applicable to the circumstances as of the date of filing of such statement
or report.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Securitization Indebtedness” means Indebtedness of an entity or Subsidiary
formed for the primary purpose of purchasing or otherwise acquiring mortgage
loans, receivables, insurance policies or other similar financial assets from
the Borrower, one of the Subsidiaries of the Borrower and/or third parties,
financing such purchases or otherwise facilitating the financing thereof
(including by securitization) and conducting activities related thereto so long
as (x) the principal and interest on such Indebtedness is not guaranteed by the
Borrower or any of the other Subsidiaries of the Borrower and such Indebtedness
is without recourse to the Borrower or any of the other Subsidiaries of the
Borrower (other than: (i) for breaches of representations, warranties, covenants
and related indemnities that are customary for securitization financings and
similar transactions; or (ii) in connection with any mortgage insurance, other
insurance products, or similar credit enhancements), (y) the Borrower and its
applicable Subsidiaries have received all applicable regulatory approvals
required for such transaction and (z) such transaction is permitted by the
investment policy approved by the board of directors (or a committee thereof) of
the Borrower or such Subsidiary, as applicable, or otherwise approved by the
board of directors (or a committee thereof) of the Borrower or such Subsidiary,
as applicable.

“Stated Rate” is defined in Section 2.21.

“Statutory Statements” means with respect to any Regulated Insurance Company for
any fiscal year or quarter, the annual or quarterly financial statements, as
applicable, of such Regulated Insurance Company as required to be filed with the
Applicable Insurance Regulatory Authority of its jurisdiction of domicile and in
accordance with the laws of such jurisdiction, together with all exhibits,
schedules, certificates and actuarial opinions required to be filed or delivered
therewith.

 

24



--------------------------------------------------------------------------------

“Statutory Surplus” means as to any Regulated Insurance Company at any time, the
aggregate amount of surplus as regards policyholders of such Regulated Insurance
Company at such time (as determined in accordance with SAP), as set forth on
page 3, line 37, column 1 of the most recent Statutory Statement of such
Regulated Insurance Company (or equivalent page, line or statement, to the
extent that any thereof is modified or replaced) or equivalent form in the
applicable jurisdiction in which such Regulated Insurance Company operates.

“Subordinated Debt” of a Person means any Indebtedness of such Person the
payment of which is unsecured and subordinated to payment of the Obligations
under this Agreement to the written satisfaction of the Administrative Agent and
which is on terms (including without limitation maturities, covenants and
defaults) reasonably satisfactory to the Administrative Agent.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

“swap” means any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Counterparty” means, with respect to any swap with the Administrative
Agent or any Lender, any LC Issuer or any Affiliate of any of the foregoing, any
Person or entity that is or becomes a party to such swap.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any swap between the Administrative Agent, any LC Issuer or any
Lender or any Affiliate of any of the foregoing and one or more Swap
Counterparties.

“Syndication Agent” means RBC Capital Markets3 and U.S. Bank National
Association.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings, including any interest,
additions to tax and penalties applicable thereto.

“Trade Date” is defined in Section 12.4(a).

“Transferee” is defined in Section 12.3(e).

 

 

3  RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.

 

25



--------------------------------------------------------------------------------

“Type” means, with respect to any Advance, its nature as a Base Rate Advance or
a Eurocurrency Advance and, with respect to any Loan, its nature as a Base Rate
Loan or a Eurocurrency Loan.

“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.

“U.S.” means the United States of America.

“U.S. Bank” means U.S. Bank National Association, a national banking
association, in its individual capacity, and its successors.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” is defined in Section 3.5(f).

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary of which 100% of
the beneficial ownership interests shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization of which 100% of the beneficial
ownership interests shall at the time be so owned or controlled.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. For purposes of this Agreement, Loans may be
classified and referred to by Class (e.g., a “Revolving Loan”) or by Type (e.g.,
a “Eurocurrency Loan”) or by Class and Type (e.g., a “Eurocurrency Revolving
Loan”). Advances also may be classified and referred to by Class (e.g., a
“Revolving Advance”) or by Type (e.g., a “Eurocurrency Advance”) or by Class and
Type (e.g., a “Eurocurrency Revolving Advance”).

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including
official rulings and interpretations thereunder having the force of law or with
which affected Persons customarily comply), and all judgments, orders and
decrees, of all Governmental Authorities. Unless the context requires otherwise,
(a) any definition of or reference to any agreement, instrument or

 

26



--------------------------------------------------------------------------------

other document in any Loan Document shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth in the Loan
Documents), (b) any definition of or reference to any statute, rule or
regulation in any Loan Document shall be construed as referring thereto as from
time to time amended, supplemented or otherwise modified (including by
succession of comparable successor laws), (c) any reference in any Loan Document
to any Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignment set forth in the Loan Documents) and,
in the case of any Governmental Authority, any other Governmental Authority that
shall have succeeded to any or all functions thereof, (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof and (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement.

ARTICLE II

THE CREDITS

2.1. Commitment. From and including the date of this Agreement and prior to the
Facility Termination Date, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Revolving Loans to the Borrower
in Dollars and participate in Facility LCs issued upon the request of the
Borrower; provided that, after giving effect to the making of each such Loan and
the issuance of each such Facility LC, (i) the amount of such Lender’s
Outstanding Credit Exposure shall not exceed its Commitment and (ii) the
Aggregate Outstanding Credit Exposures shall not exceed the Aggregate
Commitment.

Subject to the terms of this Agreement, the Borrower may borrow, repay and
reborrow the Revolving Loans at any time prior to the Facility Termination Date.
Unless previously terminated, all of the Commitments shall terminate on the
Facility Termination Date. Each LC Issuer will issue Facility LCs hereunder on
the terms and conditions set forth in Section 2.19.

2.2. Required Payments; Termination. If at any time the amount of the Aggregate
Outstanding Credit Exposure exceeds the Aggregate Commitment, the Borrower shall
immediately make a payment on the Loans or Cash Collateralize LC Obligations
sufficient to eliminate such excess. The Aggregate Outstanding Credit Exposure
and all other unpaid Obligations under this Agreement and the other Loan
Documents shall be paid in full by the Borrower on the Facility Termination
Date.

2.3. Ratable Loans; Types of Advances. Each Advance hereunder shall consist of
Revolving Loans made from the several Lenders ratably according to their Pro
Rata Shares. The Advances may be Base Rate Advances or Eurocurrency Advances, or
a combination thereof, selected by the Borrower in accordance with Sections 2.8
and 2.9.

2.4. [Reserved.]

 

27



--------------------------------------------------------------------------------

2.5. Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender (other than any Defaulting Lender, to the extent it
remains a Defaulting Lender, all in accordance with the terms of Section 2.22)
according to its Pro Rata Share a commitment fee at a per annum rate equal to
the Applicable Fee Rate on the average daily Available Aggregate Commitment
(excluding, for this purpose, the undrawn Commitments of any Defaulting Lender,
to the extent it remains a Defaulting Lender, all in accordance with the terms
of Section 2.22) from the date hereof to and including the Facility Termination
Date, payable in arrears on each Payment Date hereafter and on the Facility
Termination Date.

2.6. Minimum Amount of Each Advance. Each Eurocurrency Advance shall be in the
minimum amount of $5,000,000 and incremental amounts in integral multiples of
$1,000,000, and each Base Rate Advance shall be in the minimum amount of
$5,000,000 and incremental amounts in integral multiples of $1,000,000;
provided, however, that any Base Rate Advance may be in the amount of the
Available Aggregate Commitment.

2.7. Reductions in Aggregate Commitment; Optional Principal Payments. The
Borrower may permanently reduce the Aggregate Commitment in whole, or in part
ratably among the Lenders in integral multiples of $1,000,000, upon at least
three (3) Business Days’ prior written notice, in the form of Exhibit I hereto,
to the Administrative Agent by 11:00 a.m. (New York City time), which notice
shall specify the amount of any such reduction; provided, however, that, subject
to the immediately following sentence, the amount of the Aggregate Commitment
may not be reduced below the Aggregate Outstanding Credit Exposure. For the
avoidance of doubt, the Borrower may reduce the Aggregate Commitment to zero at
any time in accordance with the foregoing notice requirements if the principal
and interest on the Loans, all Reimbursement Obligations, the fees, expenses and
other amounts payable under the Loan Documents and all other Obligations (in
each case, other than obligations not yet due and payable under any Rate
Management Transaction or arising from any Cash Management Services, any
Obligations that are Cash Collateralized and any Obligations expressly stated to
survive such payment and termination) shall have been paid in full in cash. All
accrued and unpaid commitment fees shall be payable on the effective date of any
termination of the obligations of the Lenders to make Credit Extensions
hereunder. The Borrower may from time to time pay, without penalty or premium,
all outstanding Base Rate Advances, or, in a minimum aggregate amount of
$5,000,000 and incremental amounts in integral multiples of $1,000,000 (or the
aggregate amount of the outstanding Revolving Loans at such time), any portion
of the aggregate outstanding Base Rate Advances upon same day notice, in the
form of Exhibit I hereto, by 12:00 noon (New York City time) to the
Administrative Agent. The Borrower may from time to time pay, subject to the
payment of any funding indemnification amounts required by Section 3.4 but
without penalty or premium, all outstanding Eurocurrency Advances, or, in a
minimum aggregate amount of $5,000,000 and incremental amounts in integral
multiples of $1,000,000 (or the aggregate amount of the outstanding Revolving
Loans at such time), any portion of the aggregate outstanding Eurocurrency
Advances upon at least three (3) Business Days’ prior written notice, in the
form of Exhibit I hereto, to the Administrative Agent by 12:00 noon (New York
City time).

Any Commitment reduction notice and any payment notice delivered by the Borrower
may state that such notice is conditioned upon the effectiveness of other credit
facilities or other transactions specified therein, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.

 

28



--------------------------------------------------------------------------------

2.8. Method of Selecting Types and Interest Periods for New Advances.

(a) The Borrower shall select the Type of Advance and, in the case of each
Eurocurrency Advance, the Interest Period applicable thereto from time to time.
The Borrower shall give the Administrative Agent irrevocable notice in the form
of Exhibit C-1 (a “Borrowing Notice”) not later than 10:00 a.m. (New York City
time) one Business Day prior to the Borrowing Date of each Base Rate Advance or
three (3) Business Days before the Borrowing Date for each Eurocurrency Advance
specifying:

(i) the Borrowing Date, which shall be a Business Day, of such Advance,

(ii) the aggregate amount of such Advance,

(iii) the Type of Advance selected, and

(iv) in the case of each Eurocurrency Advance, the Interest Period applicable
thereto.

(b) Not later than 12:00 noon (New York City time) on each Borrowing Date, each
Lender shall make available its Loan or Loans in funds immediately available to
the Administrative Agent at its address specified pursuant to Article XIII. The
Administrative Agent will promptly make the funds so received from the Lenders
available to the Borrower on the Borrowing Date at the Administrative Agent’s
aforesaid address.

2.9. Conversion and Continuation of Outstanding Advances; Maximum Number of
Interest Periods. Base Rate Advances shall continue as Base Rate Advances unless
and until such Base Rate Advances are converted into Eurocurrency Advances
pursuant to this Section 2.9 or are repaid in accordance with Section 2.7. Each
Eurocurrency Advance shall continue as a Eurocurrency Advance until the end of
the then applicable Interest Period therefor, at which time such Eurocurrency
Advance shall be automatically converted into a Base Rate Advance unless
(x) such Eurocurrency Advance is or was repaid in accordance with Section 2.7 or
(y) the Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurocurrency Advance continue as a Eurocurrency
Advance for the same or another Interest Period. Subject to the terms of
Section 2.6, the Borrower may elect from time to time to convert all or any part
of a Base Rate Advance into a Eurocurrency Advance. The Borrower shall give the
Administrative Agent irrevocable notice in the form of Exhibit C-2 (a
“Conversion/Continuation Notice”) of each conversion of a Base Rate Advance into
a Eurocurrency Advance, conversion of a Eurocurrency Advance to a Base Rate
Advance, or continuation of a Eurocurrency Advance not later than 10:00 a.m.
(New York City time) at least three (3) Business Days prior to the date of the
requested conversion or continuation, specifying:

(i) the requested date, which shall be a Business Day, of such conversion or
continuation,

 

29



--------------------------------------------------------------------------------

(ii) the Type of the Advance which is to be converted or continued, and

(iii) the amount of such Advance which is to be converted into or continued as a
Eurocurrency Advance and the duration of the Interest Period applicable thereto.

After giving effect to all Advances, all conversions of Advances from one Type
to another and all continuations of Advances of the same Type, there shall be no
more than six (6) Interest Periods in effect hereunder.

Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or roll over all or a portion of its Loans in connection with
any refinancing, extension, loan modification or similar transaction permitted
by the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by the Borrower, the Administrative Agent and such Lender.

2.10. Interest Rates. Each Base Rate Advance shall bear interest on the
outstanding principal amount thereof, for each day from and including the date
such Advance is made or is converted from a Eurocurrency Advance into a Base
Rate Advance pursuant to Section 2.9 hereof, to but excluding the date it
becomes due or is converted into a Eurocurrency Advance pursuant to Section 2.9
hereof, at a rate per annum equal to the Base Rate for such day; provided, that
if a Base Rate Advance is due as a result of an Event of Default or is otherwise
outstanding during the continuance of an Event of Default, the Base Rate shall
continue to apply thereto plus such other amounts as required under
Section 2.11. Changes in the rate of interest on that portion of any Advance
maintained as a Base Rate Advance will take effect simultaneously with each
change in the Alternate Base Rate. Each Eurocurrency Advance shall bear interest
on the outstanding principal amount thereof from and including the first day of
the Interest Period applicable thereto to (but not including) the last day of
such Interest Period at the interest rate determined by the Administrative Agent
as applicable to such Eurocurrency Advance based upon the Borrower’s selections
under Sections 2.8 and 2.9 and the Pricing Schedule. No Interest Period may end
after the Facility Termination Date.

2.11. Rates Applicable After Event of Default. Notwithstanding anything to the
contrary contained in Sections 2.8, 2.9 or 2.10, during the continuance of an
Event of Default the Required Lenders may, at their option, by written notice
from the Administrative Agent to the Borrower (which written notice may be
retroactive and may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.3 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a Eurocurrency Advance. After the occurrence of
an Event of Default, upon written notice of the Administrative Agent to the
Borrower (which notice may be retroactive), all overdue amounts shall bear
interest at a rate per annum equal to (i) in the case of overdue principal of
any Revolving Loan or Reimbursement Obligations, 2.00% plus the rate otherwise
applicable to such Revolving Loan or Reimbursement Obligation as provided in
Section 2.10 and (ii) in the case of any other overdue amount, 2.00% plus the
rate that would apply under Section 2.10 to any Base Rate Loans.

 

30



--------------------------------------------------------------------------------

2.12. Method of Payment.

(a) Each Advance shall be repaid and each payment of interest thereon shall be
paid in the currency in which such Advance was made. All payments of the
Obligations under this Agreement and the other Loan Documents shall be made,
without setoff, deduction, or counterclaim, except as provided in Section 3.5,
in immediately available funds to the Administrative Agent at the Administrative
Agent’s address specified pursuant to Article XIII, or at any other Lending
Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Borrower, by 12:00 noon (New York City time) on the
date when due and shall (except (i) in the case of Reimbursement Obligations for
which the relevant LC Issuer has not been fully indemnified by the Lenders or
(ii) as otherwise specifically required hereunder) be applied ratably by the
Administrative Agent among the Lenders. Each payment delivered to the
Administrative Agent for the account of any Lender shall be delivered promptly
by the Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at its address specified pursuant to Article XIII
or at any Lending Installation specified in a notice received by the
Administrative Agent from such Lender. Each reference to the Administrative
Agent in this Section 2.12 shall also be deemed to refer, and shall apply
equally, to the relevant LC Issuer, in the case of payments required to be made
by the Borrower to such LC Issuer pursuant to Section 2.19(f).

(b) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Facility Termination Date.

2.13. Evidence of Indebtedness.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, (iii) the original stated amount of each Facility LC and the
amount of LC Obligations outstanding at any time, and (iv) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.

(c) The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided further, that if such accounts are
inconsistent with the Register, the Register shall prevail; provided, however,
that the failure of the Administrative Agent or any Lender to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrower to repay the Obligations in accordance with their terms.

 

31



--------------------------------------------------------------------------------

(d) Any Lender may request that its Loans be evidenced by a promissory note
representing its Revolving Loans substantially in the form of Exhibit D (each a
“Note”). In such event, the Borrower shall prepare, execute and deliver to such
Lender such Note or Notes payable to such Lender. Thereafter, the Loans
evidenced by such Note or Notes and interest thereon shall at all times (prior
to any assignment pursuant to Section 12.3) be represented by one or more Notes
payable to the payee named therein, except to the extent that any such Lender
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in clauses (b)(i) and (ii) above.

2.14. Electronic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on written electronic notices
made by any authorized Person or Persons the Administrative Agent or any Lender
reasonably and in good faith believes to be authorized by and acting on behalf
of the Borrower. The Borrower agrees to deliver promptly, on the same Business
Day as the delivery of any such written electronic notice to the Administrative
Agent, a written confirmation in the form of a Borrowing Notice or
Conversion/Continuation Notice, as applicable (and if no such Borrowing Notice
or Conversion/Continuation Notice, as applicable, is delivered, the
Administrative Agent and Lenders will be entitled to not take any action until
the same is provided at the time required pursuant to the terms of this
Agreement). If the Borrowing Notice or Conversion/Continuation Notice, as
applicable, differs in any material respect from the written electronic notice,
the Borrowing Notice or Conversion/Continuation Notice, as applicable, shall
govern.

2.15. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Base Rate Advance shall be payable on each Payment Date, commencing with the
first such Payment Date to occur after the date hereof, and on the Facility
Termination Date. Interest accrued on each Eurocurrency Advance shall be payable
on the last day of its applicable Interest Period, on any date on which the
Eurocurrency Advance is prepaid, whether by acceleration or otherwise, and on
the Facility Termination Date. Interest accrued on each Eurocurrency Advance
having an Interest Period longer than three (3) months shall also be payable on
the last day of each three-month interval during such Interest Period. Interest
accrued pursuant to Section 2.11 shall be payable on demand. Interest on all
Advances and fees shall be calculated for actual days elapsed on the basis of
a 360-day year, except that interest computed by reference to the Alternate Base
Rate shall be calculated for actual days elapsed on the basis of a 365/366-day
year. Interest shall be payable for the day an Advance is made but not for the
day of any payment on the amount paid if payment is received prior to 12:00 noon
(New York City time) at the place of payment. If any payment of principal of or
interest on an Advance would otherwise become due on a day which is not a
Business Day, such payment shall be due on the next succeeding Business Day.

2.16. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Commitment reduction notice, Borrowing
Notice, Conversion/Continuation Notice, and repayment notice received by it
hereunder. Promptly after notice from the relevant LC Issuer, the Administrative
Agent will notify each Lender of the contents of each request for issuance of a
Facility LC hereunder. The Administrative Agent will notify the Borrower and
each Lender of the interest rate applicable to each Eurocurrency Advance
promptly upon determination of such interest rate and will give the Borrower and
each Lender prompt notice of each change in the Alternate Base Rate.

 

32



--------------------------------------------------------------------------------

2.17. Lending Installations. Each Lender may book its Advances and its
participation in any LC Obligations and each LC Issuer may book the Facility LCs
issued by such LC Issuer at any Lending Installation selected by such Lender or
such LC Issuer, as the case may be, and may change its Lending Installation from
time to time. All terms of this Agreement shall apply to any such Lending
Installation and the Loans, Facility LCs, participations in LC Obligations and
any Notes issued hereunder shall be deemed held by each Lender or the relevant
LC Issue, as the case may be, for the benefit of any such Lending Installation.
Each Lender and each LC Issuer may, by written notice to the Administrative
Agent and the Borrower in accordance with Article XIII, designate replacement or
additional Lending Installations through which Loans will be made by it or
Facility LCs will be issued by it and for whose account Loan payments or
payments with respect to Facility LCs are to be made.

2.18. Non-Receipt of Funds by the Administrative Agent. Unless the Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
on which it is scheduled to make payment to the Administrative Agent of (i) in
the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (y) in the case of payment by the Borrower, the interest rate
applicable to the relevant Loan.

2.19. Facility LCs.

(a) Issuance. Each LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby letters of credit denominated in
Dollars (each, a “Facility LC”) requested by the Borrower or any of its
Subsidiaries as the applicant or co-applicant thereof for the support of the
Borrower’s or its Subsidiaries’ obligations and to renew, extend, increase,
decrease or otherwise modify each Facility LC (“Modify,” and each such action a
“Modification”), from time to time from and including the date of this Agreement
and prior to the Facility Termination Date upon the request of the Borrower;
provided that immediately after each such Facility LC is issued or Modified,
(i) the aggregate amount of the outstanding LC Obligations shall not exceed
$50,000,000, and (ii) the Aggregate Outstanding Credit Exposure shall not exceed
the Aggregate Commitment; provided, that no LC Issuer identified in clause
(a) of the definition thereof shall have any obligation to issue any Facility LC
if, after giving effect thereto, the LC Obligations in respect of Facility LCs
issued by such LC Issuer would exceed, (i) in the case of RBC, $25,000,000 and
(ii) in the case of U.S. Bank, $25,000,000 (it being understood and agreed that
any such LC Issuer may consent to issue Facility LCs in excess of such amounts
in its sole discretion upon request of any Borrower so long as the aggregate

 

33



--------------------------------------------------------------------------------

amount of Facility LCs and LC Obligations that are permitted to be issued under
this Agreement would not exceed $50,000,000 after giving effect to any such
issuance or Modification. The Borrower unconditionally and irrevocably agrees
that, in connection with any Facility LC issued for the support of any
Subsidiary’s obligations as provided in the first sentence of this paragraph,
the Borrower will be fully responsible for the reimbursement of all payments
made by the LC Issuers in respect of Facility LCs in accordance with the terms
hereof, the payment of interest thereon and the payment of fees due under
Section 2.19(d) to the same extent as if it were the sole account party in
respect of such Facility LC (the Borrower hereby irrevocably waiving any
defenses that might otherwise be available to it as a guarantor or surety of the
obligations of such a Subsidiary that is an account party in respect of any such
Facility LC). No Facility LC shall have an expiry date later than the earlier to
occur of (x) the fifth Business Day prior to the Facility Termination Date and
(y) one (1) year after its issuance; provided, however, that the expiry date of
a Facility LC may be up to one (1) year later than the fifth Business Day prior
to the Facility Termination Date if the Borrower has Cash Collateralized such
Facility LC on or before the fifth Business Day prior to the Facility
Termination Date in an amount equal to at least 103% of the LC Obligations with
respect to such Facility LC.

(b) Participations. Upon the issuance or Modification by the relevant LC Issuer
of a Facility LC, such LC Issuer shall be deemed, without further action by any
party hereto, to have unconditionally and irrevocably sold to each Lender, and
each Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from such LC Issuer, a participation
in such Facility LC (and each Modification thereof) and the related LC
Obligations in proportion to its Pro Rata Share.

(c) Notice. Subject to Section 2.19(a), the Borrower shall give the
Administrative Agent and the applicable LC Issuer notice prior to 10:00 a.m.
(New York City time) at least three (3) Business Days (or such shorter period of
time as the Borrower and the related LC Issuer may agree upon) prior to the
proposed date of issuance or Modification of each Facility LC, specifying the
beneficiary, the proposed date of issuance (or Modification) and the expiry date
of such Facility LC, and describing the proposed terms of such Facility LC and
the nature of the transactions proposed to be supported thereby. Upon receipt of
such notice, the Administrative Agent shall promptly notify the relevant LC
Issuer and each Lender of the contents thereof and of the amount of such
Lender’s participation in such proposed Facility LC. The issuance or
Modification by any LC Issuer of any Facility LC shall, in addition to the
conditions precedent set forth in Article IV (if, in the case of a Modification,
such Modification renews, increases the amount of, or extends the expiry date of
a Facility LC), be subject to the conditions precedent that such Facility LC
shall be satisfactory to such LC Issuer and that the Borrower shall have
executed and delivered such application agreement and/or such other instruments
and agreements relating to such Facility LC as such LC Issuer shall have
reasonably requested in form and substance reasonably satisfactory to such LC
Issuer (each, a “Facility LC Application”). No LC Issuer shall have any
independent duty to ascertain whether any of the applicable conditions set forth
in Article IV have been satisfied; provided, however, that no LC Issuer shall
issue a Facility LC if, on or before the proposed date of issuance, the relevant
LC Issuer shall have received notice from the Administrative Agent or the
Required Lenders that any such applicable condition has not been satisfied or
waived. In the event of any conflict between the terms of this Agreement and the
terms of any Facility LC Application, the terms of this Agreement shall control.

 

34



--------------------------------------------------------------------------------

(d) LC Fees. The Borrower shall pay to the Administrative Agent, for the account
of the Lenders ratably in accordance with their respective Pro Rata Shares, with
respect to each Facility LC, a letter of credit fee at a per annum rate equal to
the Applicable Margin for Eurocurrency Loans in effect from time to time on the
average daily amount available to be drawn under such Facility LC, such fee to
be payable in arrears on each Payment Date (the “LC Fee”). The Borrower shall
also pay to the relevant LC Issuer for its own account (x) a fronting fee in an
amount agreed upon between such LC Issuer and the Borrower and (y) promptly
after demand accompanied by supporting documentation in reasonable detail, all
amendment, drawing and other fees regularly charged by such LC Issuer to its
letter of credit customers generally and all reasonable and documented
out-of-pocket expenses incurred by such LC Issuer in connection with the
issuance, Modification, administration or payment of any Facility LC.

(e) Administration; Reimbursement by Lenders. Upon receipt of any demand for
payment under any Facility LC from the beneficiary of such Facility LC, the
relevant LC Issuer shall notify the Administrative Agent and the Administrative
Agent shall promptly notify the Borrower and each other Lender as to the amount
to be paid by such LC Issuer as a result of such demand and the proposed payment
date. The responsibility of the relevant LC Issuer to the Borrower and each
Lender shall be only to determine that the documents (including each demand for
payment) delivered under each Facility LC in connection with such presentment
shall be in conformity with such Facility LC. Each LC Issuer shall exercise the
same care in the issuance and administration of the Facility LCs as it does with
respect to letters of credit in which no participations are granted, it being
understood that in the absence of any gross negligence or willful misconduct by
such LC Issuer, each Lender shall be unconditionally and irrevocably liable
without regard to the occurrence of any Event of Default or any condition
precedent whatsoever, to reimburse such LC Issuer on demand for (i) such
Lender’s Pro Rata Share of the amount of each payment made by such LC Issuer
under each Facility LC to the extent such amount is not reimbursed by the
Borrower pursuant to Section 2.19(f) below and there is no Cash Collateral
available to cover the same, plus (ii) interest on the foregoing amount to be
reimbursed by such Lender, for each day from the date of such LC Issuer’s demand
for such reimbursement (or, if such demand is made after 11:00 a.m. (New York
City time) on such date, from the next succeeding Business Day) to the date on
which such Lender pays the amount to be reimbursed by it at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(f) Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse the relevant LC Issuer for any amounts
paid by such LC Issuer upon any drawing under any Facility LC, without
presentment, demand, protest or other formalities of any kind (other than the
demand contemplated hereby); provided that neither the Borrower nor any Lender
shall hereby be precluded from asserting any claim for direct (but not
consequential) damages suffered by the Borrower or such Lender to the extent,
but only to the extent, caused by (i) the bad faith, breach of contract, willful
misconduct or gross negligence of such LC Issuer in determining whether a
request presented under any Facility LC issued by it complied with the terms of
such Facility LC or (ii) such LC Issuer’s failure to pay under any Facility LC
issued by it after the presentation to it of a request strictly complying with
the terms and conditions of such Facility LC. Such reimbursement shall be due on
the date such LC Issuer makes demand to the Borrower therefor or, if such demand
is made after 11:00 a.m. (New York City time) on the date of demand or at any
time on a day that is not a Business Day, then such

 

35



--------------------------------------------------------------------------------

reimbursement shall be due by 11:00 a.m. on the next succeeding Business Day.
All such amounts paid by the relevant LC Issuer and remaining unpaid by the
Borrower after such amounts are due in accordance with the foregoing shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the sum of 2.00% per annum plus the rate applicable to Base Rate Advances for
such day. The relevant LC Issuer will pay to each Lender ratably in accordance
with its Pro Rata Share all amounts received by it from the Borrower for
application in payment, in whole or in part, of the Reimbursement Obligation in
respect of any Facility LC issued by such LC Issuer, but only to the extent such
Lender has made payment to such LC Issuer in respect of such Facility LC
pursuant to Section 2.19(e). Subject to the terms and conditions of this
Agreement (including without limitation the submission of a Borrowing Notice in
compliance with Section 2.8 and the satisfaction of the applicable conditions
precedent set forth in Article IV), the Borrower may request an Advance
hereunder for the purpose of satisfying any Reimbursement Obligation.

(g) Obligations Absolute. The Borrower’s obligations under this Section 2.19
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against any LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with the LC Issuers
and the Lenders that the LC Issuers and the Lenders shall not be responsible
for, and the Borrower’s Reimbursement Obligation in respect of any Facility LC
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even if such documents should in fact
prove to be in any or all respects invalid, fraudulent or forged, or any dispute
between or among the Borrower, any of its Affiliates, the beneficiary of any
Facility LC or any financing institution or other party to whom any Facility LC
may be transferred or any claims or defenses whatsoever of the Borrower or of
any of its Affiliates against the beneficiary of any Facility LC or any such
transferee. Nothing in this Section 2.19(g) is intended to limit the right of
the Borrower to make a claim against any LC Issuer for damages as contemplated
by the proviso to the first sentence of Section 2.19(f).

(h) Actions of LC Issuers. Each LC Issuer shall be entitled to rely, and shall
be fully protected in relying upon, any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, facsimile,
telex, teletype or electronic mail message, statement, order or other document
reasonably and in good faith believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel, independent accountants and other experts
selected by such LC Issuer in good faith and with reasonable care. Each LC
Issuer shall be fully justified in failing or refusing to take any action under
this Agreement that could reasonably be expected to expose such LC Issuer to
liability for which it would not be entitled to indemnity or reimbursement
hereunder, unless it shall first have received such advice or concurrence of the
Required Lenders as it reasonably deems appropriate or it shall first be
indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Notwithstanding any other provision of this
Section 2.19, each LC Issuer shall in all cases, with respect to the other
Lenders only, be fully protected in acting, or in refraining from acting, under
this Agreement in accordance with a request of the Required Lenders, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon the Lenders and any future holders of a participation in any Facility LC.

 

36



--------------------------------------------------------------------------------

(i) Indemnification. The Borrower hereby agrees to indemnify and hold harmless
each Lender, each LC Issuer and the Administrative Agent, and their respective
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities, costs or expenses (including reasonable
counsel fees and disbursements of one counsel for all indemnitees) which such
Lender, such LC Issuer or the Administrative Agent may incur (or which may be
claimed against such Lender, such LC Issuer or the Administrative Agent by any
Person whatsoever) by reason of or in connection with the issuance, execution
and delivery or transfer of or payment or failure to pay under any Facility LC
or any actual or proposed use of any Facility LC, including, without limitation,
any claims, damages, losses, liabilities, costs or expenses (including
reasonable counsel fees and disbursements of one counsel for all indemnitees)
which such LC Issuer may incur (i) by reason of or in connection with the
failure of any other Lender to fulfill or comply with its obligations to such LC
Issuer hereunder (but nothing herein contained shall affect any rights the
Borrower may have against any Defaulting Lender) or (ii) by reason of or on
account of such LC Issuer issuing any Facility LC which specifies that the term
“Beneficiary” included therein includes any successor by operation of law of the
named Beneficiary, but which Facility LC does not require that any drawing by
any such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to such LC Issuer, evidencing the appointment of such successor
Beneficiary; provided that the Borrower shall not be required to indemnify any
Lender, any LC Issuer or the Administrative Agent for any claims, damages,
losses, liabilities, costs or expenses to the extent, but only to the extent,
caused by (x) the bad faith, breach of contract, willful misconduct or gross
negligence of such LC Issuer in determining whether a request presented under
any Facility LC complied with the terms of such Facility LC or (y) such LC
Issuer’s failure to pay under any Facility LC after the presentation to it of a
request strictly complying with the terms and conditions of such Facility LC.
Nothing in this Section 2.19(i) is intended to limit the obligations of the
Borrower under any other provision of this Agreement. This Section 2.19(i) shall
not apply with respect to Taxes other than any Taxes that represent claims,
damages, losses, liabilities, costs or expenses arising from any non-Tax claim.

(j) Lenders’ Indemnification. Each Lender shall, ratably in accordance with its
Pro Rata Share, indemnify the relevant LC Issuer, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or such LC Issuer’s failure to pay under any Facility LC issued by
such LC Issuer after the presentation to it of a request strictly complying with
the terms and conditions of the Facility LC) that such indemnitees may suffer or
incur in connection with this Section 2.19 or any action taken or omitted by
such indemnitees hereunder.

(k) Rights as a Lender. In its capacity as a Lender, each LC Issuer shall have
the same rights and obligations as any other Lender.

(l) Separate Reimbursement Agreement. In the event any LC Issuer enters into a
separate reimbursement agreement with the Borrower covering the Facility LCs
issued by such LC Issuer and the terms of such reimbursement agreement conflict
with or contradict the terms of this Agreement, the terms of this Agreement
shall control.

 

37



--------------------------------------------------------------------------------

(m) LC Issuer Agreements. Each LC Issuer agrees that, unless otherwise requested
by the Administrative Agent, such LC Issuer shall report in writing to the
Administrative Agent (i) on the first Business Day of each month, the daily
activity (set forth by day) in respect of Facility LCs during the immediately
preceding week, including all issuances, extensions, amendments and renewals,
all expirations and cancellations and all disbursements and reimbursements,
(ii) on or prior to each Business Day on which such LC Issuer expects to issue,
amend, renew or extend any Facility LC, the date of such issuance, amendment,
renewal or extension, and the aggregate face amount of the Facility LCs to be
issued, amended, renewed or extended by it and outstanding after giving effect
to such issuance, amendment, renewal or extension occurred (and whether the
amount thereof changed), it being understood that such LC Issuer shall not
permit any issuance, renewal, extension or amendment resulting in an increase in
the amount of any Facility LC to occur without first obtaining written
confirmation from the Administrative Agent that it is then permitted under this
Agreement, (iii) on each Business Day on which such LC Issuer makes any payment
pursuant to a Facility LC, the date of such payment and the amount of such
payment, (iv) on any Business Day on which the Borrower fails to reimburse a
payment made by an LC Issuer in respect of a Facility that is required to be
reimbursed to such LC Issuer on such day, the date of such failure and the
amount of such payment and (v) on any other Business Day, such other information
as the Administrative Agent shall reasonably request.

(n) Resignation as LC Issuer. Any LC Lender may resign as LC Issuer upon 30 days
prior written notice to the Administrative Agent, the Lenders and the Borrower.
Any LC Issuer may be removed or replaced at any time by written agreement among
the Borrower, the Administrative Agent and, in the case of a replacement, the
successor LC Issuer. The Administrative Agent shall notify the Lenders of any
such removal or replacement of such LC Issuer. At the time any such removal,
replacement or resignation shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the removed or replaced LC Issuer. From
and after the effective date of any such removal, replacement or resignation,
(a) any successor LC Issuer shall have all the rights and obligations of the LC
Issuer under this Agreement with respect to Facility LCs to be issued thereafter
and (b) references herein to the term “LC Issuer” shall be deemed to refer to
such successor or to any previous LC Issuer, or to such successor and all
previous LC Issuer, as the context shall require. After the removal, replacement
or resignation of an LC Issuer hereunder, the removed, replaced or resigned LC
Issuer shall remain a party hereto to the extent that Facility LCs issued by it
remain outstanding and shall continue to have all the rights and obligations of
an LC Issuer under this Agreement with respect to the Facility LCs issued by it
prior to such removal, replacement or resignation, but shall not be required to
issue additional Facility LCs.

2.20. Replacement of Lender. If the Borrower is required pursuant to
Sections 3.1, 3.2 or 3.5 to make any additional payment to any Lender (or any of
its Participants) or any Governmental Authority for the account of any Lender
(or any of its Participants), or if any Lender (or any of its Participants)
notifies the Borrower of a Change in Law or a change in the Risk-Based Capital
Guidelines and of such Lender’s (or Participant’s) intention to claim
compensation therefor under Section 3.1 or 3.2, or if any Lender’s obligation to
make or continue, or to convert Base Rate Advances into, Eurocurrency Advances
shall be suspended pursuant to Section 3.3 or if any Lender defaults in its
obligation to make a Loan or reimburse the relevant LC Issuer pursuant to
Section 2.19(e) or if any Lender declines to approve a

 

38



--------------------------------------------------------------------------------

proposed amendment, supplement, consent, waiver or other modification of this
Agreement or any other Loan Document that requires the vote of each Lender or
each Lender directly affected thereby that is approved by the Required Lenders
or if any Lender becomes a Defaulting Lender or the subject of a Bail-In Action
(or any case or other proceeding in which a Bail-In Action may occur) (any
Lender so affected an “Affected Lender”), the Borrower may elect to replace such
Affected Lender as a Lender party to this Agreement; provided that (i) no Event
of Default shall have occurred and be continuing at the time the Borrower gives
notice to the Administrative Agent and such Lender of its intent to replace such
Lender and (ii) if the Borrower is requesting to replace such Lender pursuant to
additional payments required to be paid to such Lender (or any of its
Participants) under Section 3.1, 3.2 or 3.5, any replacement Lender would not
have required some or all of such payments under Sections 3.1, 3.2 or 3.5, as
applicable, and provided further that, concurrently with such replacement,
(i) another bank or other entity which is reasonably satisfactory to the
Borrower and the Administrative Agent shall agree, as of such date, to purchase
for cash at par the Advances and other Obligations due to the Affected Lender
under this Agreement and the other Loan Documents pursuant to an assignment
substantially in the form of Exhibit B and to become a Lender for all purposes
under this Agreement and to assume all obligations of the Affected Lender to be
terminated as of such date and to comply with the requirements of Section 12.3
applicable to assignments and (ii) the Borrower shall pay to such Affected
Lender in same day funds on the day of such replacement (A) all interest, fees
and other amounts then accrued but unpaid to such Affected Lender by the
Borrower hereunder to and including the date of termination, including without
limitation payments due to such Affected Lender under Sections 3.1, 3.2, 3.4
and 3.5, and (B) an amount, if any, equal to the payment which would have been
due to such Lender on the day of such replacement under Section 3.4 had the
Loans of such Affected Lender been prepaid on such date rather than sold to the
replacement Lender. If any Affected Lender fails to execute the documentation
required to effectuate an assignment contemplated by the foregoing within one
Business Day after receipt of such documentation, each Lender hereby authorizes
and directs the Borrower to execute and deliver such documentation on behalf of
such Affected Lender.

2.21. Limitation of Interest. The provisions of this Section 2.21 shall govern
and control over every other provision of this Agreement or any other Loan
Document which conflicts or is inconsistent with this Section 2.21, even if such
provision declares that it controls. As used in this Section 2.21, the term
“interest” includes the aggregate of all charges, fees, benefits or other
compensation which constitute interest under applicable law; provided that, to
the maximum extent permitted by applicable law, (a) any non-principal payment
shall be characterized as an expense or as compensation for something other than
the use, forbearance or detention of money and not as interest, and (b) all
interest at any time contracted for, reserved, charged or received shall be
amortized, prorated, allocated and spread, in equal parts during the full term
of this Agreement. In no event shall the Borrower or any other Person be
obligated to pay, or any Lender have any right or privilege to reserve, receive
or retain, (a) any interest in excess of the maximum amount of nonusurious
interest permitted under the applicable laws (if any) of the United States or of
any applicable state, or (b) total interest in excess of the amount which such
Lender could lawfully have contracted for, reserved, received, retained or
charged had the interest been calculated for the full term of this Agreement at
the Highest Lawful Rate. On each day, if any, that the interest rate (the
“Stated Rate”) called for under this Agreement or any other Loan Document
exceeds the Highest Lawful Rate, the rate at which interest shall accrue shall
automatically be fixed by operation of this sentence at the Highest Lawful Rate
for

 

39



--------------------------------------------------------------------------------

that day, and shall remain fixed at the Highest Lawful Rate for each day
thereafter until the total amount of interest accrued equals the total amount of
interest which would have accrued if there were no such ceiling rate as is
imposed by this sentence. Thereafter, interest shall accrue at the Stated Rate
unless and until the Stated Rate again exceeds the Highest Lawful Rate when the
provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate. The daily interest rates to be used
in calculating interest at the Highest Lawful Rate shall be determined by
dividing the applicable Highest Lawful Rate per annum by the number of days in
the calendar year for which such calculation is being made. None of the terms
and provisions contained in this Agreement or in any other Loan Document which
directly or indirectly relate to interest shall ever be construed without
reference to this Section 2.21, or be construed to create a contract to pay for
the use, forbearance or detention of money at an interest rate in excess of the
Highest Lawful Rate. If the term of any Loan or any other Obligation outstanding
hereunder or under the other Loan Documents is shortened by reason of
acceleration of maturity as a result of any Event of Default or by any other
cause, or by reason of any required or permitted prepayment, and if for that (or
any other) reason any Lender at any time, including but not limited to, the
stated maturity, is owed or receives (and/or has received) interest in excess of
interest calculated at the Highest Lawful Rate, then and in any such event all
of any such excess interest shall be canceled automatically as of the date of
such acceleration, prepayment or other event which produces the excess, and, if
such excess interest has been paid to such Lender, it shall be credited pro
tanto against the then-outstanding principal balance of the Borrower’s
Obligations to such Lender, effective as of the date or dates when the event
occurs which causes it to be excess interest, until such excess is exhausted or
all of such principal has been fully paid and satisfied, whichever occurs first,
and any remaining balance of such excess shall be promptly refunded to its
payor.

2.22. Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.1 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the LC Issuers; third, to Cash Collateralize the LC
Issuers’ Fronting Exposure with respect to such Defaulting Lender on a pro rata
basis in accordance with Section 2.22(d); fourth, as the Borrower may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement; fifth, if so determined by the
Administrative Agent and the

 

40



--------------------------------------------------------------------------------

Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the LC Issuers’
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Facility LCs issued under this Agreement, in accordance with
Section 2.22(d); sixth, to the payment of any amounts owing to the Lenders or LC
Issuers as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
eighth, if so determined by the Administrative Agent, distributed to the Lenders
other than the Defaulting Lender until the ratio of the Outstanding Credit
Exposure of such Lenders to the Aggregate Outstanding Exposure of all Lenders
equals such ratio immediately prior to the Defaulting Lender’s failure to fund
any portion of any Loans or participations in Facility LCs; and ninth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or Facility LC issuances in respect of which such Defaulting Lender has
not fully funded its appropriate share, and (y) such Loans were made or the
relevant Facility LCs were issued at a time when the conditions set forth in
Section 4.2 were satisfied or waived, such payment shall be applied solely to
pay the Credit Extensions of all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Credit Extensions of such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Obligations are held by the Lenders pro rata in accordance
with the Commitments without giving effect to Section 2.22(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.22(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
commitment fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(A) Each Defaulting Lender shall be entitled to receive LC Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its ratable share of the stated amount of Facility LCs for which it has provided
Cash Collateral pursuant to Section 2.22(d).

(B) With respect to any LC Fee not required to be paid to any Defaulting Lender
pursuant to clause (B) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in LC Obligations that
has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to each LC Issuer the amount of any such fee otherwise payable to
such Defaulting Lender to the extent allocable to such LC Issuer’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.

 

41



--------------------------------------------------------------------------------

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LC Obligations shall be reallocated
among the Non-Defaulting Lenders in accordance with their respective Pro Rata
Shares (calculated without regard to such Defaulting Lender’s Commitment) but
only to the extent that (x) the conditions set forth in Section 4.2 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Outstanding
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, Cash Collateralize the
LC Issuers’ Fronting Exposure on a pro rata basis in accordance with the
procedures set forth in Section 2.22(d).

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the LC
Issuers agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Facility LCs to be held pro rata by the Lenders
in accordance with the Commitments (without giving effect to
Section 2.22(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(c) New Facility LCs. So long as any Lender is a Defaulting Lender, no LC Issuer
shall be required to issue, extend, renew or increase any Facility LC unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.

(d) Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of the Administrative
Agent or any LC Issuer (with a copy to the Administrative Agent) the Borrower
shall Cash Collateralize such LC Issuer’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.22(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.

 

42



--------------------------------------------------------------------------------

(i) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the relevant LC Issuers, and agrees to maintain, a
first priority security interest in all such Cash Collateral as security for the
Defaulting Lender’s obligation to fund participations in respect of LC
Obligations, to be applied pursuant to clause (ii) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the relevant LC
Issuers as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower or such Defaulting Lender,
as appropriate, will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

(ii) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.22 in respect of
Facility LCs shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of LC Obligations (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such Property as may otherwise be provided for herein.

(iii) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any LC Issuer’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.22(d)
(i) following the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) to the extent the amount of Cash Collateral exceeds the Minimum Collateral
Amount; provided that, subject to this Section 2.22 the Person providing Cash
Collateral and such LC Issuer may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations. Any Cash
Collateral no longer required to be held as a result of the immediately
preceding sentence shall be promptly returned, and in any event within five
(5) Business Days, by the Administrative Agent to the Borrower or paid to
whomever may be legally entitled thereto at such time.

2.23. Increase Option. The Borrower may from time to time until the Facility
Termination Date elect to increase the Commitments in minimum increments of
$10,000,000 or such lower amount as the Borrower and the Administrative Agent
agree upon, so long as, after giving effect thereto, the aggregate amount of
such increases does not exceed $75,000,000. The Borrower may arrange for any
such increase or tranche to be provided by one or more Lenders (each Lender so
agreeing to an increase in its Commitment an “Increasing Lender”), and/or by one
or more new banks, financial institutions or other entities that are Eligible
Assignees (each such new bank, financial institution or other entity, an
“Augmenting Lender”), to increase their

 

43



--------------------------------------------------------------------------------

existing Commitments or provide new Commitments, as the case may be; provided
that (i) each Augmenting Lender and each Increasing Lender shall be subject to
the approval of the Borrower, the Administrative Agent and the LC Issuers, in
each case not to be unreasonably withheld, conditioned or delayed, and
(ii)(x) in the case of an Increasing Lender, the Borrower and such Increasing
Lender execute an agreement substantially in the form of Exhibit E hereto, and
(y) in the case of an Augmenting Lender, the Borrower and such Augmenting Lender
execute an agreement substantially in the form of Exhibit F hereto. No consent
of any Lender (other than the Lenders participating in the increase) shall be
required for any increase in Commitments pursuant to this Section 2.23.
Increases and new Commitments created pursuant to this Section 2.23 shall become
effective on the date agreed by the Borrower, the Administrative Agent and the
relevant Increasing Lenders or Augmenting Lenders, and the Administrative Agent
shall notify each Lender thereof. Notwithstanding the foregoing, no increase in
the Commitments (or in the Commitment of any Lender) shall become effective
under this paragraph unless, (i) on the proposed date of the effectiveness of
such increase, (A) the conditions set forth in paragraphs (a) and (b) of
Section 4.2 shall be satisfied or waived by the relevant Increasing Lenders
and/or Augmenting Lenders, and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by an Authorized Officer
of the Borrower and (B) the Borrower shall be in compliance (on a pro forma
basis) with the financial covenants set forth in Section 6.18 and (ii) the
Administrative Agent shall have received such other documents and legal opinions
as the Administrative Agent may reasonably request as to the corporate power and
authority of the Borrower to borrow hereunder after giving effect to such
increase. On the effective date of any increase in the Commitments, (i) each
relevant Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its Pro
Rata Share of such outstanding Revolving Loans, and (ii) the Borrower shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase in the Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the Borrower, in accordance with the requirements of
Section 2.3). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurocurrency Loan, shall
be subject to indemnification by the Borrower pursuant to the provisions of
Section 3.4 if the deemed payment occurs other than on the last day of the
related Interest Periods. Nothing contained in this Section 2.23 shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to increase its Commitment hereunder at any time.

Notwithstanding anything to the contrary in this Agreement, each of the parties
hereto hereby agrees that, on any effective date of any increase in the
Commitments, this Agreement may be amended to the extent (but only to the
extent) necessary to reflect the increased Commitments evidenced thereby. Any
such amendment may be effected in writing by the Administrative Agent with the
consent of the Borrower (not to be unreasonably withheld) and furnished to the
other parties hereto.

This Section 2.23 shall supersede any provision in Section 8.3 to the contrary.

 

44



--------------------------------------------------------------------------------

ARTICLE III

YIELD PROTECTION; TAXES

3.1. Yield Protection. If, after the date of this Agreement, there occurs any
Change in Law which:

(a) subjects any Lender or any applicable Lending Installation, any LC Issuer,
or the Administrative Agent to any Taxes (other than with respect to Indemnified
Taxes, Excluded Taxes, and Other Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, or

(b) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit, liquidity or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation or any LC Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurocurrency Advances), or

(c) imposes any other condition (other than Taxes) the result of which is to
increase the cost to any Lender or any applicable Lending Installation or any LC
Issuer of making, funding or maintaining its Eurocurrency Loans or of issuing or
participating in Facility LCs, or reduces any amount receivable by any Lender or
any applicable Lending Installation or any LC Issuer in connection with its
Eurocurrency Loans, Facility LCs or participations therein, or requires any
Lender or any applicable Lending Installation or any LC Issuer to make any
payment calculated by reference to the amount of Eurocurrency Loans, Facility
LCs or participations therein or interest or LC Fees received by it, by an
amount deemed material by such Lender or such LC Issuer, as the case may be, and
the result of any of the foregoing is to increase the cost to such Person of
making or maintaining its Loans or Commitment or of issuing or participating in
Facility LCs or to reduce the amount received by such Person in connection with
such Loans or Commitment, Facility LCs or participations therein, then, within
thirty (30) days after receipt by the Borrower of written demand by such Person
in accordance with Section 3.6, the Borrower shall pay such Person, as the case
may be, such additional amount or amounts as will compensate such Person for
such increased cost or reduction in amount received, as such Person reasonably
determines (which determination shall be made in good faith (and not on an
arbitrary or capricious basis) and consistent with similarly situated customers
of such Person under agreements having provisions similar to this Section 3.1
after consideration of such factors as such Person then reasonably determines to
be relevant). Failure or delay on the part of any such Person to demand
compensation pursuant to this Section 3.1 shall not constitute a waiver of such
Person’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Person pursuant to this Section 3.1 for any
increased costs or reductions suffered more than 270 days prior to the date that
such Person notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Person’s intention to claim
compensation therefor in accordance herewith; provided further, that if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

45



--------------------------------------------------------------------------------

3.2. Changes in Capital Adequacy Regulations. If a Lender or any LC Issuer
reasonably determines that the amount of capital or liquidity required or
expected to be maintained by such Lender or such LC Issuer, any Lending
Installation of such Lender or such LC Issuer, or any corporation or holding
company controlling such Lender or such LC Issuer is increased as a result of
(i) a Change in Law or (ii) any change on or after the date of this Agreement in
the Risk-Based Capital Guidelines, then, within thirty (30) days after receipt
by the Borrower of written demand by such Lender or such LC Issuer in accordance
with Section 3.6, the Borrower shall pay such Lender or such LC Issuer the
amount necessary to compensate for any shortfall in the rate of return on the
portion of such increased capital or liquidity which such Lender or such LC
Issuer reasonably determines is attributable to this Agreement, its Outstanding
Credit Exposure or its Commitment to make Loans and issue or participate in
Facility LCs, as the case may be, hereunder (after taking into account such
Lender’s or such LC Issuer’s policies as to capital adequacy or liquidity), in
each case that is attributable to such Change in Law or change in the Risk-Based
Capital Guidelines, as applicable, as such amount is reasonably determined by
such Lender or LC Issuer (which determination shall be made in good faith (and
not on an arbitrary or capricious basis) and consistent with similarly situated
customers of the applicable Lender or LC Issuer under agreements having
provisions similar to this Section 3.2 after consideration of such factors as
such Lender or LC Issuer then reasonably determines to be relevant). Failure or
delay on the part of such Lender or such LC Issuer to demand compensation
pursuant to this Section 3.2 shall not constitute a waiver of such Lender’s or
such LC Issuer’s right to demand such compensation; provided that the Borrower
shall not be required to compensate any Lender or any LC Issuer pursuant to this
Section 3.2 for any shortfall suffered more than 270 days prior to the date that
such Lender or such LC Issuer notifies the Borrower of the Change in Law or
change in the Risk-Based Capital Guidelines giving rise to such shortfall and of
such Lender’s or such LC Issuer’s intention to claim compensation therefor in
accordance herewith; provided further, that if the Change in Law or change in
Risk-Based Capital Guidelines giving rise to such shortfall is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

3.3. Availability of Types of Advances; Adequacy of Interest Rate. If the
Administrative Agent or the Required Lenders determine that deposits of a type
and maturity appropriate to match fund Eurocurrency Advances are not available
to such Lenders in the relevant market or the Administrative Agent, in
consultation with the Lenders, determines that the interest rate applicable to
Eurocurrency Advances is not ascertainable or does not adequately and fairly
reflect the cost of making or maintaining Eurocurrency Advances, then the
Administrative Agent shall promptly notify the Borrower thereof and suspend the
availability of Eurocurrency Advances and require any affected Eurocurrency
Advances to be repaid or converted to Base Rate Advances, subject to the payment
of any funding indemnification amounts required by Section 3.4. Any such
suspension shall continue for so long as the unavailability exists or the rate
is not ascertainable or does not adequately and fairly reflect the cost of
making or maintaining Eurocurrency Advances. Promptly, and in any event within
five (5) Business Days, after those conditions cease to exist, the
Administration Agent shall notify the Borrower thereof and such suspension shall
terminate.

 

46



--------------------------------------------------------------------------------

3.4. Funding Indemnification. If (a) any payment of a Eurocurrency Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, (b) a Eurocurrency
Advance is not made on the date specified by the Borrower for any reason other
than default by the Lenders, (c) a Eurocurrency Loan is converted other than on
the last day of the Interest Period applicable thereto, (d) the Borrower fails
to borrow, convert, continue or prepay any Eurocurrency Loan on the date
specified in any notice delivered pursuant hereto, or (e) any Eurocurrency Loan
is assigned other than on the last day of the Interest Period applicable thereto
as a result of a request by the Borrower pursuant to Section 2.20, the Borrower
will indemnify each Lender for such Lender’s costs, expenses and Interest
Differential (as reasonably determined by such Lender in a manner consistent
with its other credit facilities generally) incurred as a result of such
prepayment. The term “Interest Differential” shall mean that sum equal to the
greater of zero or the financial loss incurred by the Lender resulting from
prepayment, calculated as the difference between the amount of interest such
Lender would have earned (from the investments in money markets as of the
Borrowing Date of such Advance) had prepayment not occurred and the interest
such Lender will actually earn (from like investments in money markets as of the
date of prepayment) as a result of the redeployment of funds from the
prepayment. The Borrower hereby acknowledges that the Borrower shall be required
to pay Interest Differential with respect to any portion of the principal
balance paid or that becomes due before its scheduled due date, whether
voluntarily, involuntarily, or otherwise, including, without limitation, any
principal payment made following default, demand for payment, acceleration,
collection proceedings, foreclosure, sale or other disposition of collateral,
bankruptcy or other insolvency proceedings, eminent domain, condemnation or
otherwise. Such prepayment fee shall at all times be an Obligation as well as an
undertaking by the Borrower to the Lenders whether arising out of a voluntary or
mandatory prepayment.

3.5. Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment, then the applicable
Loan Party shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax or Other Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 3.5) the applicable Lender or the Administrative
Agent receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

(b) The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c) The Loan Parties shall indemnify the applicable Lender or the Administrative
Agent, within thirty (30) days after receipt by the Borrower of written demand
by such Person in accordance with the last sentence of this clause (c), for the
full amount of any Indemnified Taxes and Other Taxes (including Indemnified
Taxes and Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.5) payable or paid by such Lender or the Administrative
Agent or required to be withheld or deducted from a payment to

 

47



--------------------------------------------------------------------------------

such Lender or the Administrative Agent and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes and
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability, together with reasonably available supporting documentation,
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, in
each case contemporaneously with the demand for payment, shall be conclusive
absent manifest error.

(d) Each Lender shall severally indemnify the Administrative Agent, within
fifteen (15) days after demand therefor, for (i) any Indemnified Taxes and Other
Taxes attributable to such Lender (but only to the extent that any Loan Party
has not already indemnified the Administrative Agent for such Indemnified Taxes
and Other Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.2(c) relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 3.5, such Loan Party shall
deliver to the Administrative Agent the original or a copy of a receipt issued,
if any, by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.5(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

48



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;

(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Non-U.S. Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such Tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such Tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

(4) to the extent a Non-U.S. Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate or IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable.

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

49



--------------------------------------------------------------------------------

(D) such Lender shall deliver to the Borrower and the Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(g) If any party determines, in its reasonable discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.5 (including by the payment of additional
amounts pursuant to this Section 3.5), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 3.5 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h) Each party’s obligations under this Section 3.5 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) For purposes of Section 3.5, the term “Lender” includes each LC Issuer.

 

50



--------------------------------------------------------------------------------

3.6. Selection of Lending Installation; Mitigation Obligations; Lender
Certificates; Survival of Indemnity. To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurocurrency Loans to reduce any liability of the Borrower to such Lender under
Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurocurrency
Advances under Section 3.3, so long as such designation is not, in the judgment
of such Lender, disadvantageous to such Lender. Each Lender shall deliver a
written certificate of such Lender to the Borrower (with a copy to the
Administrative Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4
or 3.5 (other than Section 3.5(c)). Such written certificate shall set forth in
reasonable detail the calculations upon which such Lender determined such amount
and shall be final, conclusive and binding on the Borrower in the absence of
clearly demonstrable error. Determination of amounts payable under such Sections
in connection with a Eurocurrency Loan shall be calculated as though each Lender
funded its Eurocurrency Loan through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
Eurocurrency Rate applicable to such Loan, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
certificate of any Lender shall be payable within thirty (30) days after demand
after receipt by the Borrower of such written certificate. The obligations of
the Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the
Obligations and termination of this Agreement.

ARTICLE IV

CONDITIONS PRECEDENT

4.1. Initial Credit Extension. The Lenders shall not be required to make the
initial Credit Extension hereunder unless each of the following conditions is
satisfied:

(a) The Administrative Agent shall have received executed counterparts from each
of the Loan Parties of this Agreement and the Guaranty.

(b) The Administrative Agent shall have received a certificate, signed by an
Authorized Officer of the Borrower, certifying that on the Effective Date (i) no
Default or Event of Default has occurred and is continuing, (ii) the
representations and warranties contained in Article V are (x) with respect to
any representations or warranties that contain a materiality qualifier, true and
correct in all respects as of such date, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all respects on and as of such earlier date and (y) with respect to any
representations or warranties that do not contain a materiality qualifier, true
and correct in all material respects as of such date, except to the extent any
such representation or warranty is stated to relate solely to an earlier date,
in which case such representation or warranty shall have been true and correct
in all material respects on and as of such earlier date.

(c) The Administrative Agent shall have received a certificate, signed by an
Authorized Officer of the Borrower, certifying that on the Effective Date
(i) since December 31, 2016 there has been no change in the business, assets,
operations, performance, Property or financial condition of the Borrower and its
Subsidiaries, taken as a whole, which would

 

51



--------------------------------------------------------------------------------

reasonably be expected to have a Material Adverse Effect, (ii) there exists no
pending litigation or other proceeding that would reasonably be expected to have
a Material Adverse Effect and (iii) all governmental, shareholder, corporate and
third party consents in respect of the financings described in this Agreement
have been obtained.

(d) The Administrative Agent shall have received a written opinion of Drinker
Biddle & Reath LLP, in form and substance acceptable to the Administrative
Agent, addressed to the Administrative Agent and the Lenders.

(e) The Administrative Agent shall have received such documents and certificates
relating to the organization, existence and good standing of each of the Loan
Parties, the authorization of the transactions contemplated hereby and any other
legal matters relating to each of the Loan Parties, the Loan Documents or the
transactions contemplated hereby, all in form and substance satisfactory to the
Administrative Agent and its counsel including:

(i) Notes executed by the Borrower in favor of RBC and each of the other
Lenders, if any, which has requested a note pursuant to Section 2.13(d);

(ii) Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the charter document of such
Loan Party, as attached thereto and as certified as of a recent date by the
Secretary of State (or analogous governmental entity) of the jurisdiction of its
organization, since the date of the certification thereof by such governmental
entity, (ii) the bylaws or other organizational document, as attached thereto,
of such Loan Party as in effect on the date of such certification,
(iii) resolutions of the Board of Directors or other governing body of such Loan
Party authorizing the execution, delivery and performance of each Loan Document
to which it is a party, (iv) the Good Standing Certificate (or analogous
documentation if applicable) for such Loan Party from the Secretary of State (or
analogous governmental entity) of the jurisdiction of its organization, to the
extent generally available in such jurisdiction, (v) the names and true
signatures of the incumbent officers of each Loan Party authorized to sign the
Loan Documents to which it is a party, and (in the case of each Borrower)
authorized to request an Advance or the issuance of a Facility LC hereunder and
(vi) a certificate of compliance for each Insurance Subsidiary from the
applicable Department as of a recent date, to the extent available from such
Department with respect to such Insurance Subsidiary.

(f) If the initial Credit Extension will include the issuance of a Facility LC,
the Administrative Agent shall have received a properly completed Facility LC
Application.

(g) The Administrative Agent shall have received all fees and other amounts due
and payable hereunder and pursuant to the Fee Letters on or prior to the
Effective Date, including, to the extent invoiced (in reasonable detail) at
least one (1) Business Day prior to the Effective Date, reimbursement or payment
of all out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.

(h) The Administrative Agent shall have received (i) all of the financial
statements referred to in Section 5.4 and (ii) satisfactory annual projections
of the Borrower and its Subsidiaries through 2021.

 

52



--------------------------------------------------------------------------------

(i) Each Loan Party shall have provided the documentation and other information
to the Administrative Agent and each Lender as they reasonably determine are
required by bank regulatory authorities under applicable “know-your-customer”
and Anti-Money Laundering Laws, including the Patriot Act, at least five
Business Days prior to the Effective Date.

(j) There will not exist (pro forma for the financing hereunder) any default or
event of default under any existing Material Indebtedness of the Loan Parties.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

4.2. Each Credit Extension. The Lenders shall not be required to make any Credit
Extension unless on the applicable Borrowing Date:

(a) There exists no Default or Event of Default, nor would a Default or Event of
Default result from such Credit Extension.

(b) The representations and warranties contained in Article V are (x) with
respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects as of such Borrowing Date, except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all respects on and as of such earlier date and (y) with respect
to any representations or warranties that do not contain a materiality
qualifier, true and correct in all material respects as of such Borrowing Date,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects on and as of such earlier
date.

(c) The Administrative Agent shall have received a Borrowing Notice or Facility
LC Application, as applicable in accordance with Section 2.02(b).

(d) After making the Credit Extension requested on such Borrowing Date the
Aggregate Outstanding Credit Exposure shall not exceed the Aggregate Commitments
then in effect.

Each Borrowing Notice or Facility LC Application, as applicable, with respect to
each such Credit Extension shall constitute a representation and warranty by the
Borrower that the conditions contained in Sections 4.2(a) and (b) have been
satisfied.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
on behalf of itself and its Subsidiaries that on the Effective Date and, to the
extent provided in Section 4.2, on the date of the making of each Credit
Extension hereunder that:

 

53



--------------------------------------------------------------------------------

5.1. Existence and Standing. Each of the Borrower and its Material Subsidiaries
is a corporation, partnership (in the case of Subsidiaries only) or limited
liability company duly and properly incorporated or formed, as the case may be,
validly existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, except to the extent the failure to maintain
such good standing status or authority would not reasonably be expected to have
a Material Adverse Effect.

5.2. Authorization and Validity. Each Loan Party has the power and authority and
legal right to execute and deliver the Loan Documents to which it is a party and
to perform its obligations thereunder. The execution and delivery by each Loan
Party of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper corporate
proceedings, and the Loan Documents to which each Loan Party is a party
constitute legal, valid and binding obligations of such Loan Party enforceable
against such Loan Party in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles.

5.3. No Conflict; Government Consent. Neither the execution and delivery by each
Loan Party of the Loan Documents to which it is a party, nor the consummation of
the transactions therein contemplated, nor compliance by it with the provisions
thereof will violate (i) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on any Loan Party or (ii) any Loan Party’s
articles or certificate of incorporation, partnership agreement, certificate of
partnership, articles or certificate of organization, by-laws, or operating or
other management agreement, as the case may be, or (iii) the provisions of any
indenture, instrument or agreement to which any Loan Party is a party or is
subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of any Loan Party pursuant to
the terms of any such indenture, instrument or agreement, except to the extent
that any such violation, conflict, default or Lien under this clause (iii) would
not reasonably be expected to have a Material Adverse Effect. No order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any Governmental Authority, in each of the foregoing cases which has not been
obtained by the applicable Loan Parties, is required to be obtained by any Loan
Party in connection with the execution and delivery by the Loan Parties of the
Loan Documents (other than any customary post-closing filing with the
U.S. Securities and Exchange Commission as may be required), the borrowings
under this Agreement, the payment and performance by the Borrower of the
obligations hereunder or under any other Loan Document or the legality,
validity, binding effect or enforceability against any Loan Party of any of the
Loan Documents.

5.4. Financial Statements. The December 31, 2016 audited consolidated financial
statements of the Borrower and its Subsidiaries heretofore delivered to the
Lenders were prepared in accordance with GAAP or SAP, as applicable, as in
effect on the date such statements were prepared and fairly present, in all
material respects, the consolidated financial condition and operations of the
Borrower and its Subsidiaries at such date and the consolidated results of their
operations for the period then ended.

 

54



--------------------------------------------------------------------------------

5.5. Material Adverse Change. Since December 31, 2016 there has been no change
in the business, operations, Property or financial condition of the Borrower and
its Subsidiaries, taken as a whole, which would reasonably be expected to have a
Material Adverse Effect.

5.6. Taxes. The Borrower and its Subsidiaries have filed all U.S. federal and
state income Tax returns and all other material Tax returns which are required
to be filed by them and have paid all U.S. federal and state income Taxes and
all other material Taxes due from the Borrower and its Subsidiaries, except
(a) such Taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided in accordance with GAAP or SAP, as
applicable and/or (b) where the failure to so file or pay would not reasonably
be expected to have a Material Adverse Effect.

5.7. Litigation and Contingent Obligations. There is no litigation, governmental
investigation or proceeding pending or, to the knowledge of any of the
Authorized Officers of the Borrower, threatened in writing against the Borrower
or any of its Subsidiaries which would reasonably be expected to have a Material
Adverse Effect or which seeks to prevent, enjoin or delay the making of any
Credit Extensions. Other than any liability incident to any litigation,
governmental investigation or proceeding, the Borrower has no material
Contingent Obligations as of the Effective Date that, in accordance with GAAP or
SAP, as applicable, were required to be provided for or disclosed in the
financial statements referred to in Section 5.4 that were not so provided for or
disclosed.

5.8. Subsidiaries. Schedule 5.8 contains an accurate list of all Material
Subsidiaries of the Borrower as of the date of this Agreement, setting forth
their respective jurisdictions of organization and the percentage of their
respective capital stock or other ownership interests owned by the Borrower or
other Subsidiaries. All of the issued and outstanding shares of capital stock or
other ownership interests of such Material Subsidiaries have been (to the extent
such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and non-assessable.

5.9. ERISA. Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, with respect to each Plan, (a) the
Borrower and all ERISA Affiliates have paid all required minimum contributions
and installments on or before the due dates provided under Section 430(j) of the
Code, except where any such failure would not reasonably be expected to result
in a lien under Section 430(k) of the Code or Title IV of ERISA, (b) neither the
Borrower nor any ERISA Affiliate has filed, pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA, an application for a waiver of the minimum
funding standard and (c) no ERISA Event has occurred or is reasonably expected
to occur.

5.10. Accuracy of Information. All written reports, financial statements,
certificates and other written information (other than forecasts, projections,
budgets, estimates and general market and industry data) (collectively, the
“Information”) provided by or on behalf of the Borrower and the Guarantors to
the Administrative Agent, any LC Issuer or any Lender in connection with the
negotiations of this Agreement, are, as of the date such Information is provided
and when taken as a whole with all other Information so provided, complete and
correct in all material respects and when taken as a whole, did not and will
not, when furnished, contain

 

55



--------------------------------------------------------------------------------

any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not materially misleading;
provided that with respect to projections, the Borrower represents only that the
projections contained in such materials are based on good faith estimates and
assumptions believed by the Borrower to be reasonable at the time made; it being
understood and agreed that such projections as to future events are not to be
viewed as facts and are subject to significant uncertainties and contingencies
many of which are beyond the control of the Borrower and that actual results
during the period or periods covered by any such projections may materially
differ from the projected results.

5.11. Margin Regulations. No more than 25% of the value of the assets of the
Borrower and its Subsidiaries constitutes Margin Stock. None of the transactions
contemplated by this Agreement (including the direct or indirect use of the
proceeds of the Revolving Loans or any Facility LC) will violate or result in a
violation of Regulation T, U or X of the Board of Governors of the Federal
Reserve System.

5.12. Compliance With Laws. Except to the extent that noncompliance would not
reasonably be expected to have a Material Adverse Effect, the Borrower and its
Subsidiaries are in compliance with all applicable statutes, rules, regulations,
orders and restrictions of any domestic or foreign government or any
instrumentality or agency thereof having jurisdiction over the conduct of their
respective businesses or the ownership of their respective Property.

5.13. Ownership of Properties. Except as set forth in Schedule 5.13, on the date
of this Agreement, each of the Borrower and its Subsidiaries have good record
and marketable title in fee simple to, or valid leasehold interests in or other
rights to use, all property necessary or used in the ordinary conduct of their
respective businesses, except for such defects in title or interest as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.14. Plan Assets; Prohibited Transactions. None of the assets of the Borrower
or its Subsidiaries are “plan assets” within the meaning of 29 C.F.R. §
2510.3-101, as modified by Section 3(42) of ERISA, of an employee benefit plan
(as defined in Section 3(3) of ERISA) which is subject to Title I of ERISA or
any plan (within the meaning of Section 4975 of the Code), and neither the
execution of this Agreement nor any Credit Extension hereunder gives rise to a
prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code, except to the extent the failure of any of the
foregoing to be true would not reasonably be expected to have a Material Adverse
Effect.

5.15. Environmental Matters. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, the
Property and operations of the Borrower and its Subsidiaries are in compliance
with applicable Environmental Laws. None of the Borrower nor any of its
Subsidiaries is subject to any liability under Environmental Laws that
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any Subsidiary has received any notice
to the effect that its Property and/or operations are not in material compliance
with any of the requirements of applicable Environmental Laws or are the subject
of any federal or state investigation evaluating whether any remedial action is
needed to respond to a Release of any Hazardous Material, which non-compliance
or remedial action would reasonably be expected to have a Material Adverse
Effect.

 

56



--------------------------------------------------------------------------------

5.16. Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

5.17. Insurance. The Borrower and each of its Material Subsidiaries maintains
(either in the name of the Borrower or in such Material Subsidiary’s own name)
insurance on its property in accordance with Section 6.6.

5.18. Solvency. As of the Effective Date and, upon the incurrence of any Loan or
any Facility LC by any Loan Party on the Effective Date and on any date on which
this representation and warranty is made, and after giving effect to the
application of the proceeds of any such Loan or Facility LC, as applicable:

(a) the fair value of the assets of the Borrower and its Subsidiaries, on a
consolidated basis (at fair valuation), exceeds their debts and liabilities
(subordinated, contingent or otherwise), on a consolidated basis;

(b) the present fair saleable value of the property of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities (subordinated, contingent or otherwise), on a consolidated
basis, as such debts and other liabilities become absolute and matured;

(c) the Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, on a
consolidated basis, as such liabilities become absolute and matured; and

(d) the Borrower and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

For purposes of this Section 5.18, the amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

5.19. No Default. No Default or Event of Default has occurred and is continuing.
No Loan Party or any of its Subsidiaries is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any of its Material Indebtedness to which it may be subject or by
which it or any of its properties may be bound, and no condition exists with
respect to such Material Indebtedness which, with the giving of notice or the
lapse of time or both, would reasonably be expected to constitute such a
default, except where the consequences, direct or indirect, of such default or
defaults, if any, would not reasonably be expected to have a Material Adverse
Effect.

 

57



--------------------------------------------------------------------------------

5.20. Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws.

(a) The Borrower and each of its Subsidiaries are in compliance with
Anti-Corruption Laws and applicable Sanctions. None of the Borrower or any of
its Subsidiaries or any of their respective directors, officers or, to the
knowledge of the Borrower, employees, agents or Affiliates, is a Sanctioned
Person.

(b) The Borrower will not use, directly or indirectly, any part of the proceeds
of any Loan or any Facility LC (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) in violation
of Anti-Money Laundering Laws or (iii) in any manner that would constitute or
give rise to a violation of any Sanctions by any party hereto, including any
Lender.

(c) The Borrower and each of its Subsidiaries are in compliance in all material
respects with Anti-Money Laundering Laws.

(d) The Borrower has implemented and maintains and enforces policies and
procedures designed to promote and achieve compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions.

5.21. Insurance Licenses. Each Regulated Insurance Company holds all licenses
(including licenses or certificates of authority from Applicable Insurance
Regulatory Authorities), permits or authorizations necessary or otherwise
required to transact insurance and reinsurance business (collectively, the
“Insurance Licenses”) except any Insurance Licenses the failure of which to hold
would not reasonably be expected to have a Material Adverse Effect. To the best
of the Borrower’s knowledge, there is (i) no Insurance License that is the
subject of a proceeding for suspension, revocation or limitation or similar
proceedings, (ii) no sustainable basis for such suspension, revocation or
limitation and (iii) no such suspension, revocation or limitation threatened by
any Applicable Insurance Regulatory Authority, that, in each instance under (i),
(ii) and (iii) above and either individually or in the aggregate, has had, or
would reasonably be expected to have, a Material Adverse Effect.

5.22. Insurance Business. All insurance policies issued by the Borrower or any
Subsidiary are, to the extent required under applicable law, on forms approved
by the insurance regulatory authorities of the jurisdiction where issued or have
been filed with and not objected to by such authorities within the period
provided for objection, except for those forms with respect to which a failure
to obtain such approval or make such a filing without it being objected to,
either individually or in the aggregate, has not had, and would not reasonably
be expected to have, a Material Adverse Effect.

5.23. Use of Proceeds. The Borrower and its Subsidiaries will use the proceeds
of the Revolving Loans and Facility LCs (a) for working capital, general
liquidity, general corporate purposes (including, without limitation, permitted
dividends), growth initiatives of the Borrower and its Subsidiaries, and for
other purposes not prohibited by this Agreement, and (b) to pay fees,
commissions and expenses incurred in connection with this Agreement.

 

58



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS

During the term of this Agreement:

6.1. Financial Reporting. The Borrower will furnish to the Administrative Agent:

(a) Within 90 days after the end of each fiscal year of the Borrower, a copy of
the annual audit report for such year for the Borrower and its Subsidiaries,
containing the consolidated balance sheet of the Borrower and its Subsidiaries
as of the end of such fiscal year and consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for such fiscal year, in each case
accompanied by an opinion by PricewaterhouseCoopers LLP or other nationally
recognized independent public accountants, which financial statements shall set
forth in comparative form the figures for the previous year and which report
shall be without a “going concern” or like qualification or exception or
qualification as to scope of such audit (other than any “going concern”
qualification arising out of an upcoming maturity date of any Material
Indebtedness that is scheduled to occur within one year from the time such
report is delivered).

(b) Within 45 days after the end of each of the first three quarters of each
fiscal year of the Borrower, the consolidated balance sheet of the Borrower and
its Subsidiaries as of the end of such quarter and consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for such quarter and
for the period commencing at the end of the previous fiscal year and ending with
the end of such quarter, duly certified (subject to the absence of footnotes and
to year-end audit adjustments) by the chief financial officer or treasurer of
the Borrower as having been prepared in accordance with GAAP and being fairly
stated in all material respects.

(c) (i) Together with the financial statements required under Sections 6.1(a)
and (b), a compliance certificate in substantially the form of Exhibit A signed
by an Authorized Officer of the Borrower showing the calculations necessary to
determine compliance with Section 6.18 of this Agreement and stating that, to
the knowledge of such Authorized Officer, no Default or Event of Default exists,
or if any Default or Event of Default exists of which such Authorized Officer
has knowledge, stating the nature and status thereof and (ii) as soon as
available, and in any event no later than 90 days after the end of each fiscal
year of the Borrower, a detailed consolidated budget for the following fiscal
year (including a projected consolidated balance sheet and a projected
consolidated income statement of the Borrower and its Subsidiaries and projected
cash flow of the Borrower, in each case as of the end of the following fiscal
year, and a description of the significant underlying assumptions applicable
thereto) (collectively, the “Projections”).

(d) Promptly after the date of filing with the U.S. Securities and Exchange
Commission, copies of all financial statements and reports that the Borrower
sends to its shareholders generally, and copies of all financial statements and
regular, periodic or special reports (including any report on Form 8-K) that the
Borrower or any Subsidiary may make to, or file with, the U.S. Securities and
Exchange Commission.

 

59



--------------------------------------------------------------------------------

(e) Such other information (including non-financial information and
environmental reports) as the Administrative Agent for itself (or at the request
of any Lender) may from time to time reasonably request.

(f) By no later than the following dates, a copy of each Statutory Statement
filed, or required to be filed, by each Regulated Insurance Company that is a
Material Subsidiary and, upon written request from the Administrative Agent, any
other Regulated Insurance Company:

(i) in the case of annual Statutory Statements, (1) within five (5) Business
Days after the required regulatory filing date, in each case such Statutory
Statements being certified by an Authorized Officer of such Regulated Insurance
Company and prepared in accordance with SAP and (2) within five (5) Business
Days after the required regulatory filing date, solely to the extent that such
Statutory Statements are required to be audited by the Applicable Insurance
Regulatory Authority copies of such annual Statutory Statements audited and
certified by independent certified public accountants of recognized national
standing (it being agreed that PricewaterhouseCoopers LLP satisfies such
standard);

(ii) in the case of quarterly Statutory Statements, within five (5) Business
Days after the required regulatory filing date, in each case such Statutory
Statements being certified by an Authorized Officer of such Regulated Insurance
Company and prepared in accordance with SAP.

(g) promptly following notification thereof from a Governmental Authority,
notification of the suspension, limitation, termination or non-renewal of, or
the taking of any other materially adverse action in respect of, any material
Insurance License held by any Regulated Insurance Company that is a Material
Subsidiary.

(h) promptly following the delivery or receipt, as the case may be, by any
Regulated Insurance Company or any of their respective Subsidiaries, copies of
(A) each examination and/or audit report submitted to any Regulated Insurance
Company by any Applicable Insurance Regulatory Authority and (B) each report,
order, direction, instruction, approval, authorization, license or other notice
which the Borrower or any Regulated Insurance Company may at any time receive
from any Applicable Insurance Regulatory Authority, if such matter referred to
in subsections (A) or (B) hereof has resulted in, or would reasonably be
expected to have a Material Adverse Effect.

Notwithstanding the above, (i) if any report or other information required under
this Section 6.1 is due on a day that is not a Business Day, then such report or
other information shall be required to be delivered on the first day after such
day that is a Business Day, and (ii) documents required to be delivered pursuant
to Section 6.1(a), (b), (d), (e) or (f) may be delivered electronically by the
Borrower filing such documents for public availability on the U.S. Securities
and Exchange Commission’s Electronic Data Gathering and Retrieval System (or any
successor thereto) (“EDGAR”) or by the Borrower posting such documents on the

 

60



--------------------------------------------------------------------------------

Borrower’s primary website (currently http://mtg.mgic.com) or on any other site
on the world wide web, which primary website or other site is accessible by the
Administrative Agent and the Lenders through a widely held nationally recognized
web browser and from which such documents may be readily viewed and printed,
and, if so delivered, shall be deemed to have been delivered on the date on
which (x) such documents are filed for public availability on EDGAR or are so
posted for public availability on the Borrower’s primary website, as the case
may be, or (y) the Borrower notifies (which may be by facsimile or electronic
mail) the Administrative Agent that such financial statements have been posted
on such other site (the address of which shall be contained in such notice),
which other site complies with the foregoing requirements. The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower with any request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

Each of the Loan Parties hereby acknowledges that (a) the Administrative Agent
will make available information and projections (collectively, “Borrower
Materials”) to the Lenders by posting the Borrower Materials on IntraLinks or
another similar secure electronic system (the “Platform”) and (b) certain of the
Lenders may be “public side” Lenders that do not wish to receive material
non-public information (within the meaning of United States federal securities
laws) (each, a “Public Lender”). The Borrower shall clearly designate as such
all Borrower Materials provided to the Administrative Agent by or on behalf of
Loan Parties which are suitable to make available to Public Lenders. If the
Borrower has not indicated whether Borrower Materials cannot be distributed to
Public Lenders, the Administrative Agent reserves the right to post such
Borrower Materials solely on that portion of the Platform designated for
non-Public Lenders.

6.2. Use of Proceeds. The Borrower will, and will cause each Subsidiary to, use
the proceeds of the Credit Extensions for working capital, general liquidity,
general corporate purposes (including, without limitation, any permitted
Restricted Payments) and growth initiatives of the Borrower and its
Subsidiaries. The Borrower will not, nor will it permit any Subsidiary to, use
any of the proceeds of the Advances to purchase or carry any Margin Stock in a
manner that would result in any violation of Regulation U by any Lender. The
Borrower shall not use, directly or indirectly, any part of the proceeds of any
Loan and Facility LCs (i) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws, (ii) in violation of
Anti-Money Laundering Laws or (iii) in any manner that would constitute or give
rise to violations of any Sanctions by any party hereto, including any Lender.

6.3. Notice of Material Events. The Borrower will give notice in writing to the
Administrative Agent, after an Authorized Officer of the Borrower obtains
knowledge thereof, of the occurrence of any of the following (or, with respect
to subsection (b)(i) hereof, no later than the date that the Borrower is
required to deliver its next annual or quarterly financial statements pursuant
to Section 6.1 above):

(a) any Default or Event of Default;

 

61



--------------------------------------------------------------------------------

(b) any litigation or proceeding against the Borrower or any of its Subsidiaries
that (i) would reasonably be expected to have a Material Adverse Effect and is
not covered by insurance, or (ii) which seeks to prevent, enjoin or delay the
making of any Credit Extensions;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to have a Material
Adverse Effect;

(d) the public announcement by Moody’s or S&P of any change in the Public Debt
Rating;

(e) Responses from any Government Authority with respect to any Regulated
Insurance Company’s requests for payment of surplus debenture interests or
dividends; and

(f) any other development, financial or otherwise, which would reasonably be
expected to have a Material Adverse Effect.

Each notice delivered under this Section 6.3 shall be accompanied by a statement
of an officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

6.4. Conduct of Business and Maintenance of Existence. Subject to Section 6.11
and except to the extent the failure to do so would not reasonably be expected
to have a Material Adverse Effect, the Borrower will, and will cause each
Subsidiary to, carry on and conduct its material business in those businesses in
which the Borrower and its Subsidiaries are engaged on the date of this
Agreement or that are a line of business incidental, reasonably related or
complementary thereto and do all things necessary to remain duly incorporated or
organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a domestic corporation, partnership or limited
liability company in its jurisdiction of incorporation or organization, as the
case may be, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted.

6.5. Taxes. The Borrower will, and will cause each of its Subsidiaries to,
timely file complete and correct U.S. federal and applicable foreign, state and
local tax returns required by law and pay when due all Taxes and Tax liabilities
payable by it or with respect to its income, profits or Property, except
(a) those which are being contested in good faith by appropriate action and with
respect to which adequate reserves have been provided in accordance with GAAP or
SAP, as applicable and/or (b) where the failure to so file or pay would not
reasonably be expected to have a Material Adverse Effect.

6.6. Insurance. The Borrower will, and will cause each Material Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their Property, liability insurance and environmental insurance in such
amounts, subject to such deductibles and self-insurance retentions and covering
such Properties and risks as is consistent with sound business practice, except
to the extent the failure to do so would not reasonably be expected to have a
Material Adverse Effect. The Borrower will furnish to any Lender upon request
full information as to the insurance carried.

 

62



--------------------------------------------------------------------------------

6.7. Compliance with Laws and Material Contractual Obligations. Except to the
extent the failure to do so would not reasonably be expected to have a Material
Adverse Effect, the Borrower will, and will cause each Subsidiary to, (i) comply
with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject (including, without limitation, all
Environmental Laws, but excluding Anti-Corruption Laws, Anti-Money Laundering
Laws and applicable Sanctions) and (ii) perform its obligations under material
agreements to which it is a party. The Borrower, will, and will cause each
Subsidiary to, comply in all material respects with Anti-Money Laundering Laws,
and in all respects with, Anti-Corruption Laws and applicable Sanctions. The
Borrower will maintain in effect and enforce policies and procedures designed to
promote and achieve compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
Anti-Money Laundering Laws and applicable Sanctions.

6.8. Maintenance of Properties. The Borrower will, and will cause each
Subsidiary to, maintain all of its Property and assets in good condition, repair
and working order (ordinary wear and tear excepted), and make all necessary and
proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times, except, in each
case, to the extent the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.

6.9. Books and Records; Inspection. The Borrower will maintain and will cause
each Subsidiary to maintain proper books of record and account, in which full,
true and correct entries sufficient to enable the preparation of financial
statements in conformity with GAAP and/or SAP, as applicable, or applicable
accounting procedures related to Foreign Subsidiaries, shall be made of all
financial transactions and matters involving the assets and business of the
Borrower and such Subsidiary. The Borrower will permit, and will cause each
Guarantor and Subsidiary to permit, representatives and independent contractors
of the Administrative Agent and representatives of any Lender, at the Borrower’s
expense, to visit and inspect any of their respective properties, to examine
their respective organizational, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss their respective affairs,
finances and accounts with their respective directors, officers, and, in the
presence of the Borrower if the Borrower shall so request, independent public
accountants, and at such reasonable times during normal business hours, upon
reasonable advance notice to the Borrower; provided that the Borrower shall not
be required to reimburse the costs of any Lender (or any representative thereof)
or, except for costs associated with one visit per Fiscal Year, the
Administrative Agent (or any representative thereof); provided further that when
an Event of Default exists, the Administrative Agent or any Lender may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours, as often as may be reasonably desired and without advance notice.

6.10. Indebtedness. The Borrower will not, nor will it permit any Subsidiary to,
create, incur or suffer to exist any Indebtedness, except:

(a) The Obligations.

(b) Indebtedness existing on the date hereof and described in Schedule 6.10 and
any renewal, refinancing or extension of such Indebtedness to the extent that
the principal amount thereof is not increased except to the extent that such
increase represents, fees, costs and expenses of such renewal, refinancing or
extension.

 

63



--------------------------------------------------------------------------------

(c) Indebtedness arising under (i) Rate Management Transactions, (ii) other
Financial Contracts, if any and (iii) Cash Management Services, in each case of
clauses (i)-(iii), that are non-speculative in nature.

(d) Indebtedness constituting intercompany loans made by the Borrower to any
Subsidiary or by any Subsidiary to the Borrower or any other Subsidiary
(provided that any such intercompany loans shall be subject to the provisions of
Section 6.13(f)).

(e) Indebtedness arising out of repurchase agreements in the Ordinary Course of
Business in an aggregate principal amount not to exceed 10% of the Borrower’s
Consolidated Net Worth (determined as of the last day of the most recent fiscal
quarter for which financial statements shall have been delivered pursuant to
Section 6.1 (or, prior to the delivery of any such financial statements, the
last day of the last fiscal quarter included in the financial statements
referred to in Section 5.4) at any one time outstanding.

(f) Contingent Obligations (i) consisting of capital maintenance agreements for
the benefit of any Regulated Insurance Company or (ii) in respect of
Indebtedness otherwise permitted to be incurred under this Section 6.10.

(g) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 6.15(h) in an aggregate principal amount
not to exceed $50,000,000 at any one time outstanding.

(h) Indebtedness representing deferred compensation to officers, directors,
employees, consultants and independent contractors in the Ordinary Course of
Business.

(i) Indebtedness in respect of (i) letters of credit issued in connection with
reinsurance transactions, (ii) bids, tenders, performances and surety bonds or
appeal bonds and (iii) worker’s compensation claims, disability, health or
employee benefits and self-insurance obligations, in each case of clauses (i)
through (iii), incurred in the Ordinary Course of Business.

(j) Subordinated Debt, if no Default or Event of Default exists at the time of,
or would be caused by, the incurrence of any such Subordinated Debt.

(k) Indebtedness assumed in connection with a Permitted Acquisition; provided
that such Indebtedness was in existence at the time of such Permitted
Acquisition and was not created in contemplation thereof.

(l) [Reserved.]

(m) guarantees (i) by any Loan Party of any Indebtedness permitted hereunder of
any other Loan Party, (ii) by any Loan Party of Indebtedness permitted hereunder
of any Subsidiary that is not a Loan Party to the extent such guarantees are
permitted under Section 6.13 or (iii) by any Subsidiary that is not a Loan Party
of Indebtedness permitted hereunder of the Borrower or any other Subsidiary;
provided, that guarantees by any Loan Party under this clause (m) of any other
Indebtedness of a Person that is subordinated in right of payment to other
Indebtedness of such Person shall be expressly subordinated in right of payment
to the Obligations under this Agreement to at least the same extent as such
underlying Indebtedness is subordinated in right of payment.

 

64



--------------------------------------------------------------------------------

(n) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations (including earnouts), in each case, incurred or assumed in
connection with any Permitted Acquisition, other Investments or the disposition
of any business, assets or any Subsidiary not prohibited by this Agreement.

(o) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued in the Ordinary Course of Business or
consistent with past practice or industry practices and not supporting
obligations in respect of Indebtedness for borrowed money.

(p) Indebtedness incurred in the Ordinary Course of Business in respect of
obligations of the Borrower or any Subsidiary to pay the deferred purchase price
of goods or services or progress payments in connection with such goods and
services; provided, that such obligations are incurred in the Ordinary Course of
Business and not in connection with the borrowing of money.

(q) Indebtedness issued to current or former directors, officers, employees or
consultants or their respective estates, spouses or former spouses to finance
the purchase or redemption of equity interests of the Borrower permitted by
Section 6.17.

(r) Indebtedness resulting from a securities lending program of the Borrower or
any Subsidiary in the Ordinary Course of Business in an aggregate principal
amount not to exceed the greater of $300,000,000 and 10% of the Borrower’s
Consolidated Net Worth (determined as of the last day of the most recent fiscal
quarter for which financial statements shall have been delivered pursuant to
Section 6.1 (or, prior to the delivery of any such financial statements, the
last day of the last fiscal quarter included in the financial statements
referred to in Section 5.4) at any one time outstanding.

(s) Conduit Debt in an aggregate principal amount not to exceed the greater of
$300,000,000 and 10% of the Borrower’s Consolidated Net Worth (determined as of
the last day of the most recent fiscal quarter for which financial statements
shall have been delivered pursuant to Section 6.1 (or, prior to the delivery of
any such financial statements, the last day of the last fiscal quarter included
in the financial statements referred to in Section 5.4) at any one time
outstanding.

(t) Total return swaps and/or credit default swaps with respect to mortgage
assets in the Ordinary Course of Business in an aggregate principal amount not
to exceed 10% of the Borrower’s Consolidated Net Worth (determined as of the
last day of the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 6.1 (or, prior to the delivery of any
such financial statements, the last day of the last fiscal quarter included in
the financial statements referred to in Section 5.4) at any one time
outstanding.

 

65



--------------------------------------------------------------------------------

(u) Additional (i) unsecured Indebtedness, (ii) Indebtedness secured solely by
mortgage-related assets (the “Mortgage Secured Financings”) and
(iii) Securitization Indebtedness; provided that in each case of clauses
(i)-(iii), at the time of the incurrence or assumption thereof, or at the time
any such unsecured Indebtedness or Mortgage Secured Financing is entered into,
and after giving pro forma effect to such additional Indebtedness or Mortgage
Secured Financing, the Borrower is in compliance with the financial covenants
set forth in Section 6.18 and no Default or Event of Default exists at the time
of, or would be caused by the incurrence of any such Indebtedness.

(v) Additional Indebtedness in an aggregate principal amount not to exceed the
greater of $50,000,000 and 1.75% of the Borrower’s Consolidated Net Worth
(determined as of the last day of the most recent fiscal quarter for which
financial statements shall have been delivered pursuant to Section 6.1 (or,
prior to the delivery of any such financial statements, the last day of the last
fiscal quarter included in the financial statements referred to in Section 5.4))
at the time of incurrence thereof.

(w) Refinancings, extensions or renewals of any of the foregoing Indebtedness or
any Indebtedness under this clause (w) (including by exchange) to the extent the
principal amount thereof is not increased (including extensions, renewals or
replacements of guarantees in respect of such Indebtedness as so refinanced,
extended or renewed) except to the extent that such increase represents, fees,
costs and expenses of such renewal or extension, provided that the material
terms applicable to such refinanced Indebtedness are no less favorable to the
Borrower or any Subsidiary, as applicable, taken as a whole, than the material
terms in effect immediately prior to such refinancing, except as the same may
reflect then-existing market conditions with the prior consent of the
Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed).

6.11. Merger. The Borrower will not, nor will it permit any Subsidiary to, merge
or consolidate with or into any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, except that (i) a
Subsidiary may merge, consolidate, liquidate or dissolve into the Borrower or a
Guarantor (with the Borrower or a Guarantor being the survivor thereof, and with
the Borrower being the survivor of any merger with any Guarantor or Subsidiary),
(ii) a non-Guarantor Subsidiary may merge, consolidate, liquidate or dissolve
into another non-Guarantor Subsidiary, (iii) the Borrower or any Subsidiary may
merge or consolidate with or into any Person other than the Borrower or a
Subsidiary in order to effect a Permitted Acquisition or an Investment permitted
under Section 6.13 (in each case with the Borrower or a Subsidiary being the
survivor thereof), (iv) any Subsidiary may merge or consolidate with or into any
Person other than the Borrower or a Subsidiary in order to effect a disposition
permitted under Section 6.12 and (v) any Subsidiary may liquidate or dissolve,
provided that, in the case of this clause (v), to the extent that any remaining
assets are transferred, such transfer in connection with the liquidation or
dissolution results in a disposition permitted under Section 6.12 and, upon
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing.

6.12. Sale of Assets. The Borrower will not, nor will it permit any Subsidiary
to, lease, sell or otherwise dispose of its Property to any other Person,
except:

 

66



--------------------------------------------------------------------------------

(a) Sales of inventory in the Ordinary Course of Business.

(b) Dispositions of used, worn-out, obsolete or surplus Property or Property no
longer used or useful in the business of the Borrower and its Subsidiaries, all
in the Ordinary Course of Business.

(c) The sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are applied with reasonable promptness to the purchase
price of such replacement equipment.

(d) Dispositions of Cash Equivalent Investments.

(e) [Reserved].

(f) Dispositions of assets obtained through foreclosure or otherwise through the
exercise of remedies in respect of obligations owed by a third party to the
Borrower or any of its Subsidiaries or otherwise in respect of mortgage loans
insured by the Borrower or any of its Subsidiaries.

(g) Any disposition pursuant to a Reinsurance Agreement so long as such
disposition is entered into in the Ordinary Course of Business consistent with
industry practice.

(h) Dispositions of Investments for fair market value by any Regulated Insurance
Company (other than equity interests of Subsidiaries engaged in insurance lines
of business) and dispositions for fair market value of Investments in marketable
securities by the Borrower and its Subsidiaries, in each case in the Ordinary
Course of Business and consistent with the investment policy approved by the
board of directors (or a committee thereof) of the Borrower or such Subsidiary,
as applicable, or otherwise approved by the board of directors (or a committee
thereof) of the Borrower or such Subsidiary, as applicable; provided that, at
the time of such disposition, the Borrower is in compliance with the financial
covenants set forth in Section 6.18.

(i) Dispositions of accounts or payment intangibles (each as defined in the
Uniform Commercial Code) resulting from the compromise or settlement thereof in
the Ordinary Course of Business for less than the full amount thereof.

(j) Dispositions by any Loan Party to another Loan Party or by any Subsidiary
that is not a Loan Party to the Borrower or any Subsidiary (including
dispositions resulting from the liquidation or dissolution of a Subsidiary).

(k) Non-exclusive licenses or sublicenses, or leases or subleases, granted to
any third parties in arm’s-length commercial transactions in the Ordinary Course
of Business.

(l) Sales or issuances of equity interests (i) by a direct or indirect
Wholly-Owned Subsidiary of the Borrower to the Borrower or to one or more
Wholly-Owned Subsidiaries of the Borrower, (ii) by a non-Wholly-Owned Subsidiary
of the Borrower to the respective equity holders of such non-Wholly-Owned
Subsidiary, on a pro rata basis, or (iii) by any Subsidiary to any Loan Party.

 

67



--------------------------------------------------------------------------------

(m) Any disposition by a Subsidiary resulting from the liquidation or
dissolution of such Subsidiary in accordance with applicable law; provided that
such Subsidiary’s assets (if any) are disposed to a Loan Party (or if such
Subsidiary was not owned by a Loan Party, to the Subsidiary that is (or the
Subsidiaries that are) its parents)) in connection with such liquidation or
dissolution.

(n) Dispositions of mortgage-related assets, mortgage loans, receivables and
other similar financial assets securing Mortgage Secured Financings and/or
Securitization Indebtedness.

(o) Dispositions of other property having a fair market value not to exceed
(i) in the aggregate for any fiscal year of the Borrower, 15% of the
Consolidated Net Worth of the Borrower determined at the time of the disposition
and (ii) in the aggregate from the Effective Date until the Facility Termination
Date, 30% of the Consolidated Net Worth of the Borrower determined at the time
of the disposition, in each case, the Consolidated Net Worth being calculated as
of the fiscal period most recently ended prior to the date of such disposition
for which financial statements have been delivered pursuant to Sections 6.1(a)
or (b).

6.13. Investments. The Borrower will not, nor will it permit any Subsidiary to,
make or suffer to exist any Investments (including without limitation, loans and
advances to, and other Investments in, Subsidiaries), except:

(a) Investments constituting accounts receivable, trade debt and deposits for
the purchase of goods, in each case made in the Ordinary Course of Business.

(b) Cash Equivalent Investments.

(c) Existing Investments in Subsidiaries and other Investments in existence on
the date hereof; provided that, except in the case of Investments in
Wholly-Owned Subsidiaries, such Investments are described in Schedule 6.13.

(d) Contingent Obligations permitted by Section 6.10.

(e) Loans and advances to management personnel and employees in the Ordinary
Course of Business (including for travel, entertainment and relocation
expenses).

(f) Intercompany Investments by the Borrower to any Subsidiary or by any
Subsidiary to the Borrower or any other Subsidiary, provided that the aggregate
outstanding amount of such Investments by a Loan Party to Subsidiaries that are
not Loan Parties shall not exceed $50,000,000 at any time, except that the
limitation in this proviso shall not apply to Investments in Wholly-Owned
Subsidiaries that are Regulated Insurance Companies so long as no Default or
Event of Default under Section 7.2, 7.6 or 7.7 shall have occurred and be
continuing or would result from such Investment specified in this proviso.

(g) Permitted Acquisitions.

 

68



--------------------------------------------------------------------------------

(h) Investments of any Person that becomes a Subsidiary after the Effective
Date; provided; that such investment was not made in connection with or in
anticipation of such Person becoming a Subsidiary (it being understood, for the
avoidance of doubt, that this subsection (h) shall not prohibit the Borrower or
any Subsidiary from making any Investment in a Person in anticipation of such
Person becoming a Subsidiary if such Investment is otherwise permitted under
another clause of this Section 6.13).

(i) Equity interests of any Federal Home Loan Bank required to be purchased in
connection with FHLB Indebtedness.

(j) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the Ordinary Course of Business.

(k) Any Investment pursuant to a Reinsurance Agreement so long as such
Investment is entered into in the Ordinary Course of Business consistent with
industry practice.

(l) Investments consisting of non-cash consideration received in connection with
a disposition not prohibited by the Loan Documents.

(m) Investments by the Borrower or any Subsidiary (including any Regulated
Insurance Subsidiary and any Subsidiary of such Regulated Insurance Subsidiary
that is not itself a Regulated Insurance Subsidiary) in the Ordinary Course of
Business and that is consistent with the investment policy approved by the board
of directors (or a committee thereof) of the Borrower or such Subsidiary, as
applicable, or otherwise approved by the board of directors (or a committee
thereof) of the Borrower or such Subsidiary, as applicable.

(n) Investments constituting Rate Management Transactions and other Financial
Contracts, if any, permitted by Section 6.10.

(o) [Reserved].

(p) So long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, in addition to Investments otherwise
expressly permitted by this Section 6.13, other Investments; provided, that at
the time of making such Investment after giving pro-forma effect thereto, the
Borrower shall be in compliance with the financial covenants set forth in
Section 6.18.

6.14. Acquisitions. The Borrower will not, nor will it permit any Subsidiary to,
make any Acquisition other than a Permitted Acquisition.

6.15. Liens. The Borrower will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except:

(a) (i) Liens for unpaid Taxes not exceeding $2,000,000 in the aggregate at any
one time and (ii) other Liens for Taxes (A) not overdue for more than 30 days or
(B) that are being contested in good faith by appropriate action, provided that
in the case of clause (B) adequate reserves with respect thereto are maintained
on the books of the Borrower or its Subsidiaries, as the case may be, in
conformity with GAAP or SAP, as applicable.

 

69



--------------------------------------------------------------------------------

(b) Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, or other
like Liens arising in the Ordinary Course of Business that are not overdue for a
period of more than 60 days or that are being contested in good faith by
appropriate action.

(c) Pledges or deposits in connection with workers’ compensation, unemployment
insurance, old age pensions and other social security or retirement benefits or
similar legislation.

(d) Deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations (other than for borrowed money or
any such obligation imposed pursuant to Sections 4.12(c) or 430(k) of the Code
or Sections 303(k), 4068 or 4219 of ERISA), surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the Ordinary Course of
Business.

(e) Easements, rights-of-way, restrictions and other similar encumbrances
incurred in the Ordinary Course of Business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries.

(f) Liens arising solely by virtue of any statutory or common law provision
relating to bankers’ liens, rights of set-off or similar rights and remedies as
to deposit accounts, securities accounts or other funds maintained with a
creditor depository institution; provided that (i) such account is not a
dedicated cash collateral account and is not subject to restriction against
access by Borrower or a Subsidiary in excess of those set forth by regulations
promulgated by the Board of Governors of the Federal Reserve, and (ii) such
account is not intended by the Borrower or any Subsidiary to provide collateral
to the depository institution.

(g) Liens in existence on the date hereof listed on Schedule 6.15, securing
Indebtedness permitted by Section 6.10(b) or other obligations (excluding
Indebtedness) not prohibited by this Agreement and Liens securing any renewal or
extension of the Indebtedness or such other obligation secured thereby to the
extent that the principal amount thereof is not increased; provided that no such
Lien extends to cover any additional property after the Effective Date (other
than any after-acquired property within the scope of the related collateral
granting clause as in effect on the Effective Date and proceeds and products of
the foregoing).

(h) Liens securing Indebtedness incurred pursuant to Section 6.10(g) to finance
the acquisition of fixed or capital assets; provided that (i) such Liens shall
be created within 180 days following the acquisition of such fixed or capital
assets, (ii) the amount of Indebtedness secured thereby is not increased and
(iii) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness (and the products and proceeds thereof)
and other property acquired from the same Person or any Affiliate thereof (and
the products and proceeds thereof) and financed by Indebtedness incurred
pursuant to Section 6.10(g).

(i) Liens created pursuant to the Loan Documents.

 

70



--------------------------------------------------------------------------------

(j) Any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the Ordinary Course of Business and covering only
the assets so leased.

(k) Liens securing FHLB Indebtedness and any other Liens on marketable
securities or capital stock of the Federal Home Loan Bank, in each case in favor
of any Federal Home Loan Bank.

(l) Liens consisting of restrictions imposed by applicable law (including
regulations) or imposed by any Governmental Authority or Government-Sponsored
Enterprise (including, for the avoidance of doubt, “financial requirements”
imposed pursuant to PMIERS and similar restrictions imposed by any
Government-Sponsored Enterprise and agreements with any Governmental Authority
or Government-Sponsored Enterprises).

(m) Liens securing obligations owed by the Borrower to any of its Subsidiaries
or owed by any Subsidiary to the Borrower or any other Subsidiary, in each case
solely to the extent that such Liens are required by an Applicable Insurance
Regulatory Authority for such Person to maintain such obligations.

(n) Liens on investments and cash balances of any Regulated Insurance Company
securing obligations of such Regulated Insurance Company in respect of trust or
similar arrangements formed, letters of credit issued or funds withheld balances
established, in each case, in the Ordinary Course of Business for the benefit of
cedents to secure insurance and reinsurance recoverables owed to them by such
Regulated Insurance Company.

(o) Liens on Property acquired in a transaction permitted hereunder (including
any Permitted Acquisition) and Liens on any asset of any Person existing at the
time such Person becomes a Subsidiary of the Borrower or is merged or
consolidated with or into the Borrower or any Subsidiary of the Borrower;
provided that (i) such Lien was not created in contemplation of such transaction
or such Person becoming a Subsidiary, (ii) such Lien does not extend to or cover
any other assets or property (other than the proceeds or products thereof and
other than after-acquired property subjected to a Lien securing Indebtedness and
other obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder and require, pursuant to their terms at such
time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 6.10.

(p) Transfers or deposits into trust accounts made to secure insurance or
reinsurance obligations in connection with Government Sponsored Enterprise
risk-share transactions, or similar third-party risk-share transactions,
covering risk on mortgage loans in reference pools associated with the credit
risk transfer programs of each, including Freddie Mac’s ACIS and Deep MI CRT
programs and Fannie Mae’s CIRT program, including front-end CIRT.

(q) Liens attaching solely to cash earnest money deposits required to be made
under the terms of any letter of intent or purchase agreement for a Permitted
Acquisition.

 

71



--------------------------------------------------------------------------------

(r) Judgment Liens not constituting an Event of Default.

(s) Liens on mortgage-related assets to secure Mortgage Secured Financings and
Liens on mortgage loans, receivables, insurance policies and other similar
financial assets to secure Securitization Indebtedness (including Liens on the
equity interests of the Subsidiaries incurring such Mortgage Secured Financings
and/or Securitization Indebtedness).

(t) Liens on cash, Cash Equivalent Investments and marketable securities
deposited in collateral accounts required to secure capital calls required in
connection with Investments permitted under this Agreement, provided that the
obligations secured by Liens described in this clause (t) shall not exceed
$50,000,000 in the aggregate at any one time.

(u) Other Liens securing Indebtedness or other obligations; provided that the
aggregate principal amount of Indebtedness and other obligations secured by
Liens (or, if less, the aggregate value of the collateral securing such
obligations) described in this clause (u) shall not exceed the greater of
$50,000,000 and 1.75% of the Borrower’s Consolidated Net Worth (determined as of
the last day of the most recent fiscal quarter for which financial statements
shall have been delivered pursuant to Section 6.1 (or, prior to the delivery of
any such financial statements, the last day of the last fiscal quarter included
in the financial statements referred to in Section 5.4)) at the time of the
creation thereof.

(v) Liens arising out of repurchase agreements, securities lending or similar
transactions in the Ordinary Course of Business, provided, however, the
aggregate amount of Indebtedness and other obligations secured by Liens
described in this clause (v) shall not exceed the amount permitted by
Section 6.10 or other applicable provisions of this Agreement.

(w) Liens securing Conduit Debt, to the extent such Conduit Debt is permitted
under Section 6.10(s).

(x) Liens securing total return swaps and/or credit default swaps, to the extent
such swaps are permitted under Section 6.10(t).

6.16. Transactions with Affiliates. The Borrower will not, and will not permit
any Subsidiary to, enter into any transaction (including, without limitation,
the purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate (other than any Wholly-Owned Subsidiary), unless such
transaction (a) is entered into in the Ordinary Course of Business of the
Borrower or relevant Subsidiary, as the case may be, (b) is among the Borrower
and/or one or more of its Subsidiaries, (c) constitutes normal and reasonable
compensation and reimbursement of expenses of officers and directors in the
Ordinary Course of Business, (d) constitutes the payment of customary fees and
reasonable out-of-pocket costs to, and indemnities provided to or on behalf of,
directors, officers, employees and consultants, (e) constitutes a Restricted
Payment permitted under Section 6.17 or an Investment permitted under
Section 6.13, or (f) is upon fair and reasonable terms no less favorable to the
Borrower or relevant Subsidiary, as the case may be, than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate.

 

72



--------------------------------------------------------------------------------

6.17. Restricted Payments. The Borrower will not, nor will it permit any
Subsidiary to, make any Restricted Payment, except that (a) any Subsidiary may
make any Restricted Payment to the Borrower, to any Wholly-Owned Subsidiary of
the Borrower or to holders of its equity interests on a ratable basis, (b) the
Borrower may make Restricted Payments payable solely in additional shares of its
equity interests (other than Disqualified Capital Stock), (c) the Borrower may
make Restricted Payments in the form of (i) equity pursuant to and in accordance
with stock option plans or other benefit plans for directors or employees of the
Borrower and its Subsidiaries, (ii) the cashless purchase of shares of its
equity interests awarded under such plans from such employees to offset tax
liabilities and the payment of any taxes associated with the vesting of such
shares and (iii) cash to settle and terminate equity interests under such plans,
(d) the Borrower may make any Restricted Payment within 60 days after the date
of declaration thereof, if on the date of declaration such Restricted Payment
would have complied with the provisions of this Section 6.17, (e) the Borrower
or any Subsidiary may carry out the Borrower’s existing share buy-back program
and may make any Restricted Payment, in each case, so long as (i) no Default or
Event of Default shall exist, and (ii) the Borrower shall be in pro forma
compliance with the financial covenants set forth in Section 6.18, immediately
before and upon giving effect to such Restricted Payment, and (f) the Borrower
or any Subsidiary may make regular quarterly dividends so long as no Event of
Default shall exist and the Borrower shall be in pro-forma compliance with the
financial covenants set forth in Section 6.18, as determined on the date such
dividends are declared.

6.18. Financial Covenants.

(a) Debt-to-Total Capitalization Ratio. The Borrower will not permit the
Debt-to-Total Capitalization Ratio as of the end of any fiscal quarter of the
Borrower to exceed 0.35 to 1.00.

(b) Minimum Consolidated Net Worth. The Borrower will not permit Consolidated
Net Worth of the Borrower as of the last day of any fiscal quarter to be less
than the sum of (i) 75% of the Consolidated Net Worth of the Borrower as of the
Effective Date (the “Reference Date”), plus (ii) 50% of the positive amount, if
any, of the cumulative Consolidated Net Income (loss) of the Borrower and its
Subsidiaries after the Reference Date, plus (iii) 50% of the aggregate amount of
all equity contributions to, or equity issuances of, the Borrower after the
Reference Date. For the purpose of applying clause (iii) of the immediately
preceding sentence to any equity issuance by the Borrower in respect of the
conversion, settlement, repurchase or other retirement of any of (x) the
Borrower’s 3.00% Convertible Senior Notes due 2017 and (y) other convertible
notes, if any, issued after the date hereof by Borrower, the amount of such
equity issuance will be the increase (if any) in the Borrower’s consolidated
shareholders’ equity recorded in respect of such conversion, settlement,
repurchase or other retirement, and such equity issuance shall result in the
addition of an amount equal to 50% of the amount of such increase pursuant to
such clause (iii) at the time such increase is recorded; provided, however, that
if any repurchase by the Borrower of any common shareholder interests of the
Borrower within 180 days of such conversion, settlement, repurchase or other
retirement results in the Borrower recording a reduction of its consolidated
shareholders’ equity, then the amount initially added pursuant to such
clause (iii) in respect of such conversion, settlement, repurchase or other
retirement shall be reduced (but not below zero) by an amount equal to 50% of
the amount of such reduction at the time such reduction is recorded.

 

73



--------------------------------------------------------------------------------

(c) PMIERs Requirements. The Borrower shall cause Radian Guaranty to maintain
eligibility as a private mortgage insurer with the Federal Home Loan Mortgage
Corporation and the Federal National Mortgage Association (or, if either of the
foregoing no longer exists, any replacement thereto, if any), subject to any
transition period thereunder and any forbearance thereunder afforded by any
Government-Sponsored Enterprise.

(d) Statutory Surplus. The Borrower will not permit the Statutory Surplus of
Radian Affiliates as of the end of any fiscal quarter of the Borrower to be less
than 75% of the Statutory Surplus of Radian Affiliates as of the Effective Date.

(e) Liquidity. The Borrower will not permit at any time the aggregate amount of
unrestricted cash and Cash Equivalent Investments of the Loan Parties as of the
end of each fiscal quarter of the Borrower to be less than $35,000,000.

6.19. Subsidiary Guarantees.

(a) Required Guarantors. As promptly as possible but in any event within
(i) forty-five (45) days (or such later date as may be agreed by the
Administrative Agent in its sole discretion) after a Subsidiary that meets the
requirements of the definition for a “Guarantor” hereunder is organized or
acquired, or (ii) with respect to any other Subsidiary, within ten (10) Business
Days after the date that the audited financial statements are required to be
delivered pursuant to Section 6.1(a) above for the period during which such
Subsidiary becomes a Subsidiary that meets the requirements of the definition
for a Guarantor hereunder, the Borrower shall provide the Administrative Agent
with written notice thereof setting forth information in reasonable detail
describing the material assets of such Subsidiary and shall cause each such
Subsidiary that is not an Excluded Subsidiary to deliver to the Administrative
Agent a joinder to the Guaranty (in the form contemplated thereby) pursuant to
which such Subsidiary agrees to be bound by the terms and provisions thereof,
such Guaranty joinder to be accompanied by appropriate resolutions, other
corporate or legal entity documentation, in each case in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, and such
legal opinions and other documentation as the Administrative Agent may
reasonably request. Notwithstanding any provision of this Agreement to the
contrary, no Excluded Subsidiary shall be required to become a Guarantor
pursuant to this Section 6.19 or otherwise pursuant to any Loan Document.

(b) A Guarantor shall automatically be released from its obligations under the
Guaranty upon the consummation of any transaction permitted by this Agreement
(including by virtue of any amendment, waiver or consent in accordance with this
Agreement) as a result of which such Guarantor ceases to be a Subsidiary;
provided that, if so required by this Agreement, the Required Lenders shall have
consented to such transaction and the terms of such consent shall not have
provided otherwise. In connection with any termination or release pursuant to
this clause (b), the Administrative Agent shall (and is hereby irrevocably
authorized by each Lender to) execute and deliver to the applicable Guarantor,
at such Guarantor’s expense, all documents that such Guarantor shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this clause (b) shall be without recourse to or warranty
by the Administrative Agent.

 

74



--------------------------------------------------------------------------------

(c) The Administrative Agent shall (and is hereby irrevocably authorized by each
Lender to), promptly upon the request of the Borrower, release any Guarantor
from its obligations under the Guaranty if such Guarantor is or becomes an
Excluded Subsidiary or otherwise ceases to continue to meet the requirements in
the definition of Guarantors hereunder.

(d) At such time as the principal and interest on the Loans, all Reimbursement
Obligations, the fees, expenses and other amounts payable under the Loan
Documents and all other Obligations (in each case, other than obligations not
yet due and payable under any Rate Management Transaction or arising from any
Cash Management Services, any Obligations that are Cash Collateralized and any
Obligations expressly stated to survive such payment and termination) shall have
been paid in full in cash, the Commitments shall have been terminated and no
Facility LC shall be outstanding (except those that are Cash Collateralized),
the Guaranty and all obligations (other than those expressly stated to survive
such termination) of each Guarantor thereunder shall automatically terminate,
all without delivery of any instrument or performance of any act by any Person.

6.20. PATRIOT Act Compliance. The Borrower shall, and shall cause each
Subsidiary to, provide such information and take such actions as are reasonably
requested by the Administrative Agent or any Lender in order to assist the
Administrative Agent and the Lenders in maintaining compliance with the PATRIOT
Act.

6.21. Fiscal Year. The Borrower will not, and will not permit or cause any of
its Subsidiaries to, change its fiscal year end from December 31st.

6.22. Changes in Accounting Policies. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, make any material changes to its accounting
policies or reporting practices, except as required or permitted by GAAP or SAP.

6.23. Amendments or Waivers of Organizational Documents. No Loan Party shall,
nor shall it permit any of its Subsidiaries to, agree to any amendment,
restatement, supplement or other modification to, or waiver of, any of its
Organizational Documents in a manner that would reasonably be expected to have a
Material Adverse Effect.

6.24. [Reserved].

6.25. Environmental.

(a) Environmental Disclosure. The Borrower will deliver to the Administrative
Agent and Lenders:

(i) promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release of Hazardous Materials, which has a reasonable
possibility of resulting in one or more Environmental Claims that would
reasonably be expected to have a Material Adverse Effect and (2) any remedial
action taken by the Borrower or any other Person in response to (A) any past,
current, or threatened event or occurrence involving any Hazardous Materials,
and any corrective action or response action with respect to any such event or
occurrence, the existence of which could reasonably be expected to have a
Material Adverse Effect, or (B) any Environmental Claims that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect;

 

75



--------------------------------------------------------------------------------

(ii) as soon as practicable following the sending or receipt thereof by the
Borrower or its Subsidiaries, a copy of any and all written communications with
respect to (1) any Environmental Claims that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, (2) any Release
of Hazardous Materials, which could reasonably be expected to result in one or
more Environmental Claims that would reasonably be expected to have a Material
Adverse Effect and (3) any occurrence or condition on any real property
adjoining, or in the vicinity of, any real property which could reasonably be
expected to result in one or more Environmental Claims that would reasonably be
expected to have a Material Adverse Effect;

(iii) prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by Borrower or any of its Subsidiaries
that could reasonably be expected to (A) result in Environmental Claims the
existence of which could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or (B) affect the ability of Borrower or
any of its Subsidiaries to maintain in full force and effect all material
Governmental Authorizations required under any Environmental Laws for their
respective operations, except as could otherwise not reasonably be expected to
have a Material Adverse Effect and (2) any proposed action to be taken by the
Borrower or any of its Subsidiaries to modify current operations in a manner
that could reasonably be expected to subject the Borrower or any of its
Subsidiaries to any additional material obligations or requirements under any
Environmental Laws, the existence of which could reasonably be expected to have
a Material Adverse Effect; and

(iv) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Administrative Agent in relation to
any matters disclosed pursuant to this Section 6.23(a).

(b) Hazardous Materials Activities, Etc. The Borrower shall promptly take, and
shall cause each of its Subsidiaries (other than Immaterial Subsidiaries)
promptly to take, any and all actions necessary to (i) cure any violation of
applicable Environmental Laws by such Loan Party or its Subsidiaries that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and (ii) make an appropriate response to any Environmental Claim
against such Loan Party or any of its Subsidiaries and discharge any obligations
it may have to any Person thereunder where failure to do so could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

6.26. Financial Strength Ratings. The Borrower shall maintain financial strength
ratings from S&P and/or Moody’s. With the consent of the Administrative Agent, a
financial strength rating from S&P and/or Moody’s (even if S&P and/or Moody’s is
providing the same) may be replaced with a financial strength rating from
another nationally recognized statistical rating organization.

 

76



--------------------------------------------------------------------------------

6.27. ERISA. The Borrower shall, and shall cause each of its Material
Subsidiaries and ERISA Affiliates to: (a) maintain each Plan in compliance in
all material respects with the applicable provisions of ERISA, the Code and
other federal or state law; (b) cause each Pension Plan to maintain such
qualification; and (c) make all required contributions to any Pension Plan,

except where such failure to maintain as set forth in clause (a) or (b) or to
make contributions as set forth in clause (c) would not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect.

6.28. Further Assurances. At any time or from time to time upon the reasonable
request of Administrative Agent, each Loan Party will, at its expense, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as Administrative Agent may reasonably request in order to effect
fully the purposes of the Loan Documents. In furtherance and not in limitation
of the foregoing, each Loan Party shall take such actions as Administrative
Agent may reasonably request from time to time to ensure that the Obligations
are guaranteed by the Guarantors.

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute an
Event of Default (each, an “Event of Default”):

7.1. Any representation or warranty made or deemed made by any Loan Party to the
Lenders or the Administrative Agent under or in connection with this Agreement
or any Credit Extension, or that is contained in any certificate or financial
statement delivered in connection with this Agreement or any other Loan
Document, shall be incorrect in any material respect on the date made or
confirmed.

7.2. Nonpayment of (i) principal of any Loan when due or (ii) any Reimbursement
Obligations, interest upon any Loan, any commitment fee or LC Fee any other
obligation under any of the Loan Documents within five (5) Business Days after
the same becomes due.

7.3. The breach by the Borrower of any of the terms or provisions of
Section 6.2, 6.3(a), 6.4 (with respect to the Borrower only), 6.10, 6.11, 6.12,
6.13, 6.14, 6.15, 6.16, 6.17, 6.18, 6.19, 6.20, or 6.23.

7.4. The breach by the Borrower (other than a breach which constitutes an Event
of Default under another Section of this Article VII) of any of the terms or
provisions of this Agreement or any other Loan Document which is not remedied
within thirty (30) days after the earlier to occur of (i) knowledge of an
Authorized Officer of the Borrower and (ii) notice to the Borrower from the
Administrative Agent of any such breach.

7.5. (i) Failure of the Borrower or any of its Subsidiaries to make any payment
of principal or interest when due in respect of any Material Indebtedness beyond
any applicable grace or cure period, (ii) the default by the Borrower or any of
its Subsidiaries in the performance (beyond the applicable grace period with
respect thereto, if any) of any term,

 

77



--------------------------------------------------------------------------------

provision or condition contained in any instrument or agreement under which such
Material Indebtedness was created, or any other event shall occur or condition
exist, the effect of which default, event or condition under this clause (ii) is
to cause, or to permit the holder(s) of such Material Indebtedness or the
lender(s) under any such instrument or agreement to cause, any portion of such
Material Indebtedness to become due prior to its stated maturity or (iii) any
portion of Material Indebtedness of the Borrower or any of its Subsidiaries
shall be declared to be due and payable or required to be prepaid or repurchased
(other than by a regularly scheduled payment) prior to the stated maturity
thereof (provided that, notwithstanding the foregoing, none of the following
events shall constitute an Event of Default under the foregoing clause (ii) or
clause (iii) of this Section 7.5 unless such event results in the acceleration
of other Material Indebtedness of the Borrower or any Subsidiary: (A) any
secured Indebtedness becoming due as a result of the voluntary sale or transfer
of the property or assets securing such Indebtedness, (B) any change of control
offer made within 60 days after an acquisition with respect to, and effectuated
pursuant to, Indebtedness of an acquired business, (C) any default under
Indebtedness of an acquired business if such default is cured, or such
Indebtedness is repaid, within 45 days after the acquisition of such business so
long as no other creditor accelerates or commences any kind of enforcement
action in respect of such Indebtedness, or (D) mandatory prepayment requirements
arising from the receipt of net cash proceeds from debt, dispositions (including
casualty losses, governmental takings and other involuntary dispositions),
equity issues or excess cash flow, in each case pursuant to Indebtedness of an
acquired business).

7.6. (i) The Borrower or any of its Material Subsidiaries shall (A) have an
order for relief entered with respect to it under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(B) make a general assignment for the benefit of creditors, (C) not pay, or
admit in writing its inability to pay, its debts generally as they become due,
(D) apply for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (E) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it,
(F) take any corporate, limited liability company or partnership action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the foregoing actions set forth in this Section 7.6 or (G) fail to
contest in good faith any appointment or proceeding described in Section 7.7 or
(ii) any insurance commissioner or any other insurance regulatory official
having jurisdiction issues a corrective order that would reasonably be expected
to have a Material Adverse Effect, or initiates any regulatory proceeding to
oversee or direct the management of the entire business of the Borrower or any
Subsidiary and such order or proceeding shall continue undismissed for 30 days.

7.7. Without the application, approval or consent of the Borrower or any of its
Material Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Material Subsidiaries
or any Property which represents (individually or in the aggregate) more than
10% of the Consolidated Total Assets of the Borrower at such time, or a
proceeding described in Section 7.6(iv) shall be instituted against the Borrower
or any of its Material Subsidiaries and such appointment continues undischarged
or such proceeding continues undismissed or unstayed for a period of sixty
(60) consecutive days.

 

78



--------------------------------------------------------------------------------

7.8. The Borrower or any of its Material Subsidiaries shall fail within sixty
(60) days from the entry thereof to pay, obtain a stay with respect to, or
otherwise discharge one or more judgments or orders involving in the aggregate a
liability (not paid or covered by insurance as to which the relevant insurance
company has not denied coverage) in excess of $50,000,000 (or the equivalent
thereof in currencies other than Dollars), which judgment(s) or order(s), in any
such case, is/are not vacated, discharged, bonded or stayed pending appeal or
otherwise being appropriately contested in good faith.

7.9. An ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to have a Material
Adverse Effect.

7.10. There occurs under any Rate Management Transaction to which the Borrower
or any Subsidiary is party an Early Termination Date (as defined in the
documentation related to such Rate Management Transaction) resulting from
(a) any event of default thereunder as to which the Borrower or any Subsidiary
is the Defaulting Party (as so defined) or (b) any Termination Event (as so
defined) as to which the Borrower or any Subsidiary is an Affected Party (as so
defined), and, in either event, the Swap Termination Value (as defined below)
owed by the Borrower or such Subsidiary as a result thereof is greater than
$50,000,000 (in the aggregate for all such Rate Management Transactions). As
used in this Section 7.10, “Swap Termination Value” means, in respect of a Rate
Management Transaction, upon the designation of an Early Termination Date (as
defined in the documentation related to such Rate Management Transaction), the
amount of the payment upon early termination determined in accordance therewith,
after taking into account the effect of any legally enforceable netting
agreement relating to such Rate Management Transaction.

7.11. Any Change in Control shall occur.

7.12. The occurrence of any “event of default”, as defined in any Loan Document
(other than this Agreement), or the breach of any of the terms or provisions of
any Loan Document (other than this Agreement), which event of default or breach
continues beyond any period of grace therein provided.

7.13. Any Loan Document shall fail to remain in full force or effect with
respect to any Loan Party other than in accordance with its terms, or any Loan
Party or any Affiliate of any Loan Party shall so assert other than in
accordance with its terms.

7.14. Any one or more Insurances Licenses of the Borrower or any Subsidiary
shall be suspended, limited or terminated or shall not be renewed, or any other
action shall be taken by any Governmental Authority, and such suspension,
limitation, termination, non-renewal or action, either individually or in the
aggregate, has had, or would reasonably be expected to have, a Material Adverse
Effect.

 

79



--------------------------------------------------------------------------------

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1. Acceleration; Remedies.

(a) If any Event of Default described in Section 7.6 or 7.7 occurs with respect
to the Borrower, the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuers to issue Facility LCs shall automatically
terminate and the Obligations under this Agreement and the other Loan Documents
shall immediately become due and payable without any election or action on the
part of the Administrative Agent, any LC Issuer or any Lender and the Borrower
will be and become thereby unconditionally obligated, without any further
notice, act or demand, to pay to the Administrative Agent an amount in
immediately available funds, which funds shall be held as Cash Collateral, equal
to the difference of (x) the amount of LC Obligations at such time, less (y) the
amount of existing Cash Collateral at such time which is free and clear of all
rights and claims of third parties and has not been applied against the
Obligations under this Agreement and the other Loan Documents (such difference,
the “Collateral Shortfall Amount”). If any other Event of Default occurs and is
continuing, the Administrative Agent may, and at the request of the Required
Lenders shall, (a) terminate or suspend the obligations of the Lenders to make
Loans hereunder and the obligation and power of the LC Issuers to issue Facility
LCs, or declare the Obligations under this Agreement and the other Loan
Documents to be due and payable, or both, whereupon the Obligations under this
Agreement and the other Loan Documents shall become immediately due and payable,
without presentment, further demand, protest or further notice of any kind, all
of which the Borrower hereby expressly waives and (b) upon notice to the
Borrower and in addition to the continuing right to demand payment of all
amounts payable under this Agreement, make demand on the Borrower to pay, and
the Borrower will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent the Collateral Shortfall Amount, which
funds shall be held as Cash Collateral.

(b) If at any time while any Event of Default is continuing, the Administrative
Agent determines that the Collateral Shortfall Amount at such time is greater
than zero, the Administrative Agent may make demand on the Borrower to pay, and
the Borrower will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent the Collateral Shortfall Amount, which
funds shall be held as Cash Collateral.

(c) During the continuance of an Event of Default, the Administrative Agent may
at any time or from time to time apply Cash Collateral to the payment of the
Obligations under this Agreement and the other Loan Documents and any other
amounts as shall from time to time have become due and payable by the Borrower
to the Lenders or the LC Issuers under the Loan Documents, as provided in
Section 8.2.

(d) At any time while any Event of Default is continuing, neither the Borrower
nor any Person claiming on behalf of or through the Borrower shall have any
right to withdraw any of the Cash Collateral. After all of the Obligations under
this Agreement and the other Loan Documents have been paid in full in cash and
the Aggregate Commitment has been terminated, any remaining Cash Collateral
shall be promptly returned, and in any event within five (5) Business Days, by
the Administrative Agent to the Borrower or paid to whomever may be legally
entitled thereto at such time.

 

80



--------------------------------------------------------------------------------

(e) Upon the occurrence and during the continuation of any Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise all rights and remedies under the Loan Documents and enforce all other
rights and remedies under applicable law.

8.2. Application of Funds. After the exercise of remedies provided for in
Section 8.1 (or after the Obligations under this Agreement and the other Loan
Documents have automatically become immediately due and payable as set forth in
the first sentence of Section 8.1(a)), any amounts received by the
Administrative Agent on account of the Obligations shall be applied by the
Administrative Agent in the following order:

(a) First, to payment of fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent due pursuant to the terms of this Agreement and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

(b) second, to payment of fees, indemnities and other reimbursable expenses due
pursuant to the terms of this Agreement (other than principal, interest, LC Fees
and commitment fees) payable to the Lenders and the LC Issuers (including fees,
charges and disbursements of counsel to the respective Lenders and the
respective LC Issuers as required by Section 9.5 and amounts payable under
Article III);

(c) third, to payment of accrued and unpaid LC Fees, commitment fees and
interest on the Loans and Reimbursement Obligations, ratably among the Lenders
and the LC Issuers in proportion to the respective amounts described in this
Section 8.2(c) payable to them;

(d) fourth, to payment of all Obligations ratably among the Lenders and the
other holders of Obligations in proportion to the respective amounts described
in this Section 8.2(d) payable to them;

(e) fifth, to the Administrative Agent, to be held as Cash Collateral, in an
amount equal to the Collateral Shortfall Amount (as defined in Section 8.1(a)),
if any; and

(f) last, the balance, if any, to the Borrower or as otherwise required by law;
provided, however, that, notwithstanding anything to the contrary set forth
above, Excluded Swap Obligations with respect to any Guarantor shall not be paid
with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section 8.2.

8.3. Amendments. Except in connection with an increase in the Aggregate
Commitment under Section 2.23 (which shall be governed by such Section), subject
to the provisions of this Section 8.3, the Required Lenders (or the
Administrative Agent with the consent in writing of the Required Lenders) and
the Borrower may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to this Agreement, the Guaranty or changing
in any manner the rights of the Lenders or the Borrower hereunder or thereunder
or waiving any Default or Event of Default hereunder; provided, however, that no
such supplemental agreement shall:

 

81



--------------------------------------------------------------------------------

(a) without the consent of each Lender directly affected thereby, extend the
final maturity of any Loan or postpone any regularly scheduled payment of
principal of any Loan or forgive all or any portion of the principal amount
thereof or any Reimbursement Obligations related thereto, or reduce the rate
(other than waivers or amendments with respect to the application of a default
rate of interest pursuant to Section 2.11) or extend the time of payment of
interest or fees thereon or Reimbursement Obligations related thereto or
increase the amount of the Commitment of such Lender hereunder.

(b) without the consent of all of the Lenders, amend the definition of Required
Lenders or amend any of the provisions hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder.

(c) without the consent of all of the Lenders, amend Section 8.2, this
Section 8.3, Section 11.2 or the second sentence of Section 2.12(a); provided,
that the foregoing limitation in respect of Section 11.2 shall not prohibit each
Lender directly affected thereby from consenting to the extension of the final
maturity date of its Loans as contemplated by Section 8.3(a) above.

(d) without the consent of all of the Lenders, release all or substantially all
of the Guarantors of their obligations under the Guaranty (other than as
permitted by the Loan Documents).

(e) without the consent of all of the Lenders, extend the expiration date of any
Facility LC beyond the Facility Termination Date, unless the LC Issuer has
consented to such extension and the Borrower has Cash Collateralized such
Facility LC (in which case the applicable extension will only require the
consent of the LC Issuer).

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative Agent
and no amendment of any provision relating to the LC Issuers shall be effective
without the written consent of the LC Issuers. The Administrative Agent may
(i) waive payment of the fee required under Section 12.3(c) without obtaining
the consent of any other party to this Agreement. Notwithstanding anything to
the contrary herein, the Administrative Agent may, with the consent of the
Borrower only, amend, modify or supplement this Agreement or any of the other
Loan Documents to cure any ambiguity, omission, mistake, defect or inconsistency
of a technical or immaterial nature, as determined in good faith by the
Administrative Agent.

8.4. Preservation of Rights. No delay or omission of the Lenders, the LC Issuers
or the Administrative Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Event of Default or an
acquiescence therein, and the making of a Credit Extension notwithstanding the
existence of an Event of Default or the inability of the Borrower to satisfy the
conditions precedent to such Credit Extension shall not

 

82



--------------------------------------------------------------------------------

constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 8.3, and then only
to the extent in such writing specifically set forth. All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Administrative Agent, the LC Issuers and the Lenders until the
obligations under this Agreement and the other Loan Documents have been paid in
full.

ARTICLE IX

GENERAL PROVISIONS

9.1. Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

9.2. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.3. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent, the LC Issuers and
the Lenders and supersede all prior agreements and understandings among the
Borrower, the Administrative Agent, the LC Issuers and the Lenders relating to
the subject matter thereof other than those contained in the Fee Letters which
shall survive and remain in full force and effect during the term of this
Agreement.

9.4. Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Administrative
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and permitted assigns; provided, however, that the
parties hereto expressly agree that the Arrangers shall enjoy the benefits of
the provisions of Sections 9.5, 9.8 and 10.11 to the extent specifically set
forth therein and shall have the right to enforce such provisions on its own
behalf and in its own name to the same extent as if it were a party to this
Agreement.

9.5. Expenses; Indemnification.

(a) The Borrower shall reimburse the Administrative Agent, the LC Issuers and
the Arrangers for all reasonable and documented out-of-pocket expenses paid or
incurred by the Administrative Agent, the LC Issuers or the Arrangers,
including, without limitation, filing and recording costs and fees, costs of any
environmental review, and consultants’ fees, travel expenses and reasonable and
documented fees, charges and disbursements of one primary

 

83



--------------------------------------------------------------------------------

counsel (and one additional local counsel in each relevant jurisdiction and one
firm of regulatory counsel) to the Administrative Agent, , the LC Issuers and
the Arrangers incurred from time to time, in connection with the due diligence,
preparation, administration, negotiation, execution, delivery, syndication,
distribution (including, without limitation, via Debt Domain and any other
internet service selected by the Administrative Agent), review, amendment,
modification, and administration of the Loan Documents. The Borrower also agrees
to reimburse the Administrative Agent, the LC Issuers, the Arrangers and the
Lenders for any costs, internal charges and out-of-pocket expenses, including,
without limitation, filing and recording costs and fees, costs of any
environmental review, and consultants’ fees, travel expenses and reasonable
fees, charges and disbursements of one primary counsel to the Administrative
Agent and one additional counsel for all of the Lenders and the LC Issuers (and
one additional local counsel in each relevant jurisdiction for the
Administrative Agent and for all of the Lenders and LC Issuers and one
additional regulatory counsel) and additional counsel as the Administrative
Agent or any Lender or group of Lenders, LC Issuers or group of LC Issuers
reasonably determine are necessary to avoid actual or potential conflicts of
interest or the availability of different claims or defenses, paid or incurred
by the Administrative Agent, or any LC Issuer or any Lender in connection with
the collection and enforcement of the Loan Documents at any time during an Event
of Default.

(b) The Borrower hereby further agrees to indemnify and hold harmless the
Administrative Agent, each LC Issuer, the Arrangers, each Lender, their
respective affiliates, and each of their directors, officers and employees,
agents and advisors (each, an “Indemnitee”) against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
reasonable attorneys’ fees, charges and disbursements and settlement costs
(including, without limitation, all expenses of litigation or preparation
therefor)) which any such Indemnitee may pay or incur arising out of or relating
to this Agreement, the other Loan Documents, the transactions contemplated
hereby, any actual or alleged presence or release of Hazardous Materials on or
from any Property owned or operated by Borrower or any of its Subsidiaries, any
environmental liability related in any way to Borrower or any of its
Subsidiaries, or any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by Borrower or any of its
Subsidiaries, or the direct or indirect application or proposed application of
the proceeds of any Credit Extension hereunder; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from (a) the willful misconduct, bad faith or gross negligence of such
Indemnitee or any of its Related Indemnified Persons, (b) a dispute among the
Indemnitees not arising from an act or omission of the Borrower or any of its
Affiliates (other than a dispute involving a claim against an Indemnitee for its
acts or omissions in its capacity as an arranger, bookrunner, agent or similar
role in respect of the credit facilities evidenced by this Agreement, except,
with respect to this clause (b), to the extent such acts or omissions are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have constituted the willful misconduct, bad faith or gross
negligence of such Indemnitee in such capacity) or (c) such Indemnitee’s or any
of its Related Indemnified Persons’ material breach of the Loan Documents (as
determined pursuant to a claim asserted by the Borrower, whether as a claim,
counterclaim or otherwise). For purposes of this Section 9.5(b), a “Related
Indemnified Person” of an Indemnitee means (1) any controlled affiliate of such
Indemnitee, (2) the respective directors, managers, officers and employees of
such

 

84



--------------------------------------------------------------------------------

Indemnitee and of its controlled affiliates and (3) the respective agents of
such Indemnitee and its controlled Affiliates, in the case of this clause (3),
acting at the express instructions of such Indemnitee or such controlled
Affiliate; provided that each reference to a controlled affiliate, director,
manager, officer or employee in this sentence pertains to a controlled
affiliate, director, manager, officer or employee involved in the structuring,
arrangement, negotiation or syndication of the credit facilities evidenced by
this Agreement and/or the consummation of the transactions contemplated by the
Loan Documents. This Section 9.5(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims or damages from any non-Tax claim.

(c) The obligations of the Borrower under this Section 9.5 shall survive the
termination of this Agreement.

(d) All amounts due under this Section 9.5 shall be payable not later than
thirty (30) days after written demand therefor accompanied by a reasonably
detailed calculation of the amount demanded and supporting documentation.

9.6. Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with GAAP; provided, however that, notwithstanding
any other provision contained herein, (a) all terms of an accounting or
financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made without giving effect to, (i) any
election under Accounting Standards Codification Section 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any of its Subsidiaries at “fair value”, as defined therein, or
(ii) any treatment of Indebtedness in respect of convertible debt instruments
under Accounting Standards Codification Subtopic 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof, and (b) except for the purpose of
preparing financial statements in accordance with GAAP, the determination of
whether a lease constitutes a capital or finance lease, on the one hand, or an
operating lease, on the other hand, and whether obligations arising under a
lease are required to be capitalized on the balance sheet of the lessee
thereunder and/or recognized as interest expense, shall be determined by
reference to GAAP as in effect on the Effective Date without giving effect to
the phase-in of the effectiveness of any amendments to GAAP that have been
adopted as of the Effective Date. If at any time any change in GAAP or in the
application thereof would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and the Borrower, the Administrative
Agent or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change
(subject to the approval of the Required Lenders); provided that, until so
amended, such ratio or requirement shall continue to be computed in accordance
with GAAP without giving effect to such change and the Borrower shall provide to
the Administrative Agent and the Lenders reconciliation statements showing the
difference in such calculation, together with the delivery of quarterly and
annual financial statements required hereunder.

 

85



--------------------------------------------------------------------------------

9.7. Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

9.8. Nonliability of Lenders. The relationship between the Borrower on the one
hand and the Lenders, the LC Issuers and the Administrative Agent on the other
hand shall be solely that of borrower and lender. Neither the Administrative
Agent, any LC Issuer, the Arrangers nor any Lender shall have any fiduciary
responsibilities to the Borrower under the Loan Documents. Neither the
Administrative Agent, any LC Issuer, the Arrangers nor any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations. The Borrower
agrees that none of the Administrative Agent, the LC Issuers, the Arrangers or
any Lender shall have any liability to the Borrower (whether sounding in tort,
contract or otherwise) for losses suffered by the Borrower in connection with,
arising out of, or in any way related to, the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from (a) the gross negligence, bad faith, willful misconduct of or by
the party from which recovery is sought, (b) material breach of the Loan
Documents (as determined pursuant to a claim asserted by the Borrower, whether
as a claim, counterclaim or otherwise) of or by the party from which recovery is
sought, or (c) a dispute among the Lenders not arising from an act or omission
of the Borrower or any of its Affiliates (other than a dispute involving a claim
against a Lender for its acts or omissions in its capacity as an arranger,
bookrunner, agent or similar role in respect of the credit facilities evidenced
by this Agreement, except, with respect to this clause (c), to the extent such
acts or omissions are determined by a court of competent jurisdiction by final
and non-appealable judgment to have constituted the willful misconduct, bad
faith or gross negligence of such Lender in such capacity). Neither the
Administrative Agent, any LC Issuer, the Arrangers nor any Lender shall have any
liability with respect to, and the Borrower hereby waives, releases and agrees
not to sue for, any special, indirect, consequential or punitive damages
suffered by the Borrower in connection with, arising out of, or in any way
related to the Loan Documents or the transactions contemplated thereby; provided
that nothing contained in this sentence shall limit or otherwise relieve the
Borrower’s indemnity obligations under Section 9.5(b). It is agreed that the
Arrangers shall, in their capacity as such, have no duties or responsibilities
under the Agreement or any other Loan Document. Each Lender acknowledges that it
has not relied and will not rely on the Arrangers in deciding to enter into the
Agreement or any other Loan Document or in taking or not taking any action.

9.9. Confidentiality. Each of the Administrative Agent, the LC Issuers and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential to the same extent as if they
were parties hereto), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the

 

86



--------------------------------------------------------------------------------

extent required (i) by applicable laws or regulations or (ii) by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) to the extent such Person agrees to be bound by the terms of this paragraph
(or language substantially similar to this paragraph, or as otherwise agreed to
by the Borrower) in accordance with the standard syndication process of the
Arrangers or Lenders or customary market standards for dissemination of such
type of information, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
for herein or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facilities provided for herein, (h) with the written consent of the Borrower or
(i) to the extent such Information (A) becomes publicly available other than as
a result of a breach of this Section or (B) becomes available to the
Administrative Agent, any LC Issuer or any Lender on a non-confidential basis
from a source other than the Borrower or any of its Subsidiaries that the
Administrative Agent, such LC Issuer or such Lender, as applicable, reasonably
believes is not prohibited from disclosing such information to such party in
violation of a duty of confidentiality to the Borrower or any of its
Subsidiaries. In the event of disclosure pursuant to clause (c)(ii) above, the
applicable disclosing Person shall, (x) to the extent not prohibited by
applicable law, rule or regulation, as promptly as practicable notify the
Borrower in writing of such required disclosure, and (y) so furnish only that
portion of the Information which such disclosing Person reasonably determines
(which may be in reliance on the advice of legal counsel) it is legally required
to disclose. For the purposes of this Section, “Information” means all
information which is received from or on behalf of the Borrower relating to the
Borrower, its Subsidiaries or Affiliates or their respective business, other
than any such information that is available to the Administrative Agent, any LC
Issuer or any Lender on a non-confidential basis prior to disclosure by the
Borrower and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information but in no event less
than a reasonable degree of care.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NONPUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND EACH LENDER HEREBY CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

87



--------------------------------------------------------------------------------

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY OR
ON BEHALF OF THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER
LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW AND AGREES TO
UPDATE SUCH CREDIT CONTACT BY NOTICE TO THE BORROWER AND THE ADMINISTRATIVE
AGENT FROM TIME TO TIME AS NECESSARY TO CAUSE THE FOREGOING REPRESENTATION TO BE
TRUE AT ALL TIMES.

9.10. Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any Margin Stock for the repayment of the Credit Extensions provided
for herein.

9.11. Disclosure. The Borrower and each Lender hereby acknowledge and agree that
the Arrangers and/or their respective Affiliates from time to time may hold
investments in, make other loans to or have other relationships with the
Borrower and its Affiliates.

9.12. USA PATRIOT ACT NOTIFICATION. The following notification is provided to
Borrower pursuant to Section 326 of the PATRIOT Act:

Each Lender that is subject to the requirements of the PATRIOT Act hereby
notifies the Borrower and each other Loan Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the PATRIOT Act.

9.13. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

88



--------------------------------------------------------------------------------

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

ARTICLE X

THE ADMINISTRATIVE AGENT

10.1. Appointment; Nature of Relationship. Royal Bank of Canada is hereby
appointed by each of the Lenders and LC Issuers as its contractual
representative (herein referred to as the “Administrative Agent”) hereunder and
under each other Loan Document, and each of the Lenders and LC Issuers
irrevocably authorizes the Administrative Agent to act as the contractual
representative of such Lender and LC Issuer with the rights and duties expressly
set forth herein and in the other Loan Documents. The Administrative Agent
agrees to act as such contractual representative upon the express conditions
contained in this Article X. Notwithstanding the use of the defined term
“Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
or LC Issuer by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders and LC Issuers with only those duties as are expressly set forth in this
Agreement and the other Loan Documents. In its capacity as the Lenders’ and LC
Issuers’ contractual representative, the Administrative Agent (i) does not
hereby assume any fiduciary duties to any of the Lenders or LC Issuers and
(ii) is acting as an independent contractor, the rights and duties of which are
limited to those expressly set forth in this Agreement and the other Loan
Documents. Each of the Lenders and LC Issuer hereby agrees to assert no claim
against the Administrative Agent on any agency theory or any other theory of
liability for breach of fiduciary duty, all of which claims each Lender and LC
Issuer hereby waives.

10.2. Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties to the
Lenders, LC Issuers, or any obligation to the Lenders or LC Issuers to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.

10.3. General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders, LC Issuers or any Lender for any action taken or omitted to be taken by
it or them hereunder or under any other Loan Document or in connection herewith
or therewith except to the extent such action or inaction is determined in a
final non-appealable judgment by a court of competent jurisdiction to have
arisen from the gross negligence or willful misconduct of such Person.

 

89



--------------------------------------------------------------------------------

10.4. No Responsibility for Loans, Recitals, etc.Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (a) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (b) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document; (c) the
satisfaction of any condition specified in Article IV, except receipt of items
required to be delivered solely to the Administrative Agent; (d) the existence
or possible existence of any Default or Event of Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; or (f) the
financial condition of the Borrower or any guarantor of any of the Obligations
or of any of the Borrower’s or any such guarantor’s respective Subsidiaries.

10.5. Action on Instructions of Lenders. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 8.3), and such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders. The Lenders and LC Issuers hereby acknowledge
that the Administrative Agent shall be under no duty to take any discretionary
action permitted to be taken by it pursuant to the provisions of this Agreement
or any other Loan Document unless it shall be requested in writing to do so by
the Required Lenders. The Administrative Agent shall be fully justified in
failing or refusing to take any discretionary action hereunder and under any
other Loan Document unless it shall first be indemnified to its satisfaction by
the Lenders pro rata against any and all liability, cost and expense that it may
incur by reason of taking or continuing to take any such action.

10.6. Employment of Administrative Agents and Counsel. The Administrative Agent
may execute any of its duties as Administrative Agent hereunder and under any
other Loan Document by or through employees, agents, and attorneys-in-fact and
shall not be answerable to the Lenders or LC Issuers, except as to money or
securities received by it or its authorized agents, for the default or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care; provided, no such delegation shall serve as a release of the
Administrative Agent or waiver by the Borrower of any rights hereunder. The
Administrative Agent shall be entitled to advice of counsel concerning the
contractual arrangement between the Administrative Agent and the Lenders and LC
Issuers and all matters pertaining to the Administrative Agent’s duties
hereunder and under any other Loan Document.

10.7. Reliance on Documents; Counsel. The Administrative Agent shall be entitled
to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document reasonably believed by it to be genuine and correct and to have been
signed or sent by the proper Person or Persons, and, in respect to legal
matters, upon the opinion of counsel reasonably selected by the Administrative
Agent, which counsel may be employees of the Administrative Agent. For purposes
of determining compliance with the conditions specified in Sections 4.1 and 4.2,
each Lender and

 

90



--------------------------------------------------------------------------------

LC Issuer that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender or LC Issuer unless the Administrative Agent shall have
received notice from such Lender or LC Issuer prior to the applicable date
specifying its objection thereto.

10.8. Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Pro Rata Shares (determined without excluding the Defaulting
Lenders) (i) for any amounts not reimbursed by the Borrower for which the
Administrative Agent is entitled to reimbursement by the Borrower under the Loan
Documents, (ii) for any other expenses incurred by the Administrative Agent on
behalf of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including, without
limitation, for any expenses incurred by the Administrative Agent in connection
with any dispute between the Administrative Agent and any Lender or between two
or more of the Lenders) and (iii) for any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of the Loan Documents or any other document delivered in connection therewith or
the transactions contemplated thereby (including, without limitation, for any
such amounts incurred by or asserted against the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders), or the enforcement of any of the terms of
the Loan Documents or of any such other documents; provided that (i) no Lender
shall be liable for any of the foregoing to the extent any of the foregoing is
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of the
Administrative Agent and (ii) any indemnification required pursuant to
Section 3.5(d) shall, notwithstanding the provisions of this Section 10.8, be
paid by the relevant Lender in accordance with the provisions thereof. The
obligations of the Lenders under this Section 10.8 shall survive payment of the
Obligations and termination of this Agreement.

10.9. Notice of Event of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders; provided that, except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.

10.10. Rights as a Lender. In the event the Administrative Agent is a Lender,
the Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Document with respect to its Commitment and its Loans as
any Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise indicates,

 

91



--------------------------------------------------------------------------------

include the Administrative Agent in its individual capacity. The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Subsidiaries in which the Borrower or such Subsidiary is
not restricted hereby from engaging with any other Person.

10.11. Lender Credit Decision, Legal Representation.

(a) Each Lender and LC Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent, the Arrangers or any other
Lender or LC Issuer and based on the financial statements prepared by the
Borrower and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and the
other Loan Documents. Each Lender and LC Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent, the Arrangers
or any other Lender or LC Issuer and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement and the other Loan
Documents. Except for any notice, report, document or other information
expressly required to be furnished to the Lenders or LC Issuers by the
Administrative Agent or the Arrangers hereunder, neither the Administrative
Agent nor the Arrangers shall have any duty or responsibility (either initially
or on a continuing basis) to provide any Lender or LC Issuer with any notice,
report, document, credit information or other information concerning the
affairs, financial condition or business of the Borrower or any of its
Affiliates that may come into the possession of the Administrative Agent or the
Arrangers (whether or not in their respective capacity as Administrative Agent
or an Arranger) or any of their Affiliates.

(b) Each Lender and LC Issuer further acknowledges that it has had the
opportunity to be represented by legal counsel in connection with its execution
of this Agreement and the other Loan Documents, that it has made its own
evaluation of all applicable laws and regulations relating to the transactions
contemplated hereby, and that the counsel to the Administrative Agent represents
only the Administrative Agent and not the Lenders or LC Issuer in connection
with this Agreement and the transactions contemplated hereby.

10.12. Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders, LC Issuers and the
Borrower, such resignation to be effective upon the appointment of a successor
Administrative Agent or, if no successor Administrative Agent has been
appointed, thirty (30) days after the retiring Administrative Agent gives notice
of its resignation. Upon any such resignation the Required Lenders shall have
the right, in consultation with (and, so long as no Event of Default shall then
exist, the consent of the Borrower), to appoint a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Required Lenders within thirty (30) days after the resigning Administrative
Agent’s giving notice of its resignation, then the resigning Administrative
Agent may appoint, on behalf of the Borrower and the Lenders, a successor
Administrative Agent. No successor Administrative Agent shall be deemed to be
appointed hereunder until such successor Administrative Agent has accepted the
appointment. Any such successor Administrative Agent shall be a commercial bank
having capital and retained earnings of at least $100,000,000. Upon the
acceptance of any appointment as

 

92



--------------------------------------------------------------------------------

Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning Administrative
Agent. Upon the effectiveness of the resignation of the Administrative Agent,
the resigning Administrative Agent shall be discharged from its duties and
obligations hereunder and under the Loan Documents. After the effectiveness of
the resignation of an Administrative Agent, the provisions of this Article X
shall continue in effect for the benefit of such Administrative Agent in respect
of any actions taken or omitted to be taken by it while it was acting as the
Administrative Agent hereunder and under the other Loan Documents. In the event
that there is a successor to the Administrative Agent by merger, then the term
“Prime Rate” as used in this Agreement shall mean the prime rate, base rate or
other analogous rate of the new Administrative Agent. Any resigning (or
resigned) Administrative Agent that is also an LC Issuer, automatically upon the
effectiveness of such resignation, be deemed to have been removed as an LC
Issuer in accordance with Section 2.19(n), without the requirement of any
consent of, or notice to, any other Person.

10.13. Administrative Agent and Arranger Fees. The Borrower agrees to pay to the
Administrative Agent and the Arrangers, for their respective accounts, the fees
agreed to by the Borrower, the Administrative Agent and the Arrangers pursuant
to (i) that certain letter agreement dated as of September 14, 2017 between RBC
and the Borrower (the “RBC Fee Letter”) and (ii) that certain letter agreement
dated as of September 14, 2017 between U.S. Bank and the Borrower (the “U.S.
Bank Fee Letter”, together with the RBC Fee Letter, the “Fee Letters”), or in
each case, as otherwise agreed from time to time.

10.14. Delegation to Affiliates. The Borrower, LC Issuers and the Lenders agree
that the Administrative Agent may delegate any of its duties under this
Agreement to any of its Affiliates, but such delegation shall not serve as a
release of the Administrative Agent or waiver by the Borrower of any rights
hereunder. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Articles IX and X.

10.15. Syndication Agents and Documentation Agent. None of the Lenders
identified in this Agreement as a “co-agent”, the Syndication Agents or the
Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to such Lenders as it makes
with respect to the Administrative Agent in Section 10.11.

10.16. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Lenders and LC Issuers are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Lenders and LC Issuers, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the

 

93



--------------------------------------------------------------------------------

terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Lenders and LC Issuers is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby, or any other Person and (B) no
Lender or LC Issuer has any obligation to the Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) each of
the Lenders, LC Issuers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Lender or LC Issuer has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against each of the Lenders or LC Issuers with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1. Setoff. If an Event of Default shall have occurred and be continuing, the
Borrower authorizes each Lender to setoff and apply any and all deposits
(general or special, time or demand, in whatever currency denominated, including
all account balances, whether provisional or final and whether or not collected
or available, but excluding deposits held in a trustee, fiduciary, agency or
similar capacity or otherwise for the benefit of a third party) toward the
payment of the Obligations owing to such Lender, whether or not the Obligations,
or any part thereof, shall then be due and regardless of the existence or
adequacy of any collateral, guaranty or any other security, right or remedy
available to such Lender or the Lenders; provided, that (a) promptly after any
such setoff and application such Lender shall give notice to the Borrower
(provided further that any failure to give such notice shall not affect the
validity of such setoff and application under this Section), and (b) in the
event that any Defaulting Lender shall exercise such right of setoff, (x) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of Section 2.22 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

11.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral or other protection ratably in proportion to their respective Pro
Rata Shares of the Aggregate Outstanding Credit Exposure. In case any such
payment is disturbed by legal process, or otherwise, appropriate further
adjustments shall be made.

 

94



--------------------------------------------------------------------------------

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1. Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns permitted hereby, except that
(i) the Borrower shall not have the right to assign its rights or obligations
under the Loan Documents without the prior written consent of each Lender,
(ii) any assignment by any Lender must be made in compliance with Section 12.3,
and (iii) any transfer by participation must be made in compliance with
Section 12.2. Any attempted assignment or transfer by any party not made in
compliance with this Section 12.1 shall be null and void. The parties to this
Agreement acknowledge that clause (ii) of this Section 12.1 relates only to
absolute assignments and this Section 12.1 does not prohibit assignments
creating security interests, including, without limitation, (x) any pledge or
assignment by any Lender of all or any portion of its rights under this
Agreement and any Note to a Federal Reserve Bank or (y) in the case of a Lender
which is a Fund, any pledge or assignment of all or any portion of its rights
under this Agreement and any Note to its trustee in support of its obligations
to its trustee; provided, however, that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.3. The Administrative Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 12.3; provided, however, that the
Administrative Agent may in its discretion (but shall not be required to) follow
instructions from the Person which made any Loan or which holds any Note to
direct payments relating to such Loan or Note to another Person. Any assignee of
the rights to any Loan or any Note agrees by acceptance of such assignment to be
bound by all the terms and provisions of the Loan Documents. Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the owner of the rights to any Loan (whether
or not a Note has been issued in evidence thereof), shall be conclusive and
binding on any subsequent holder or assignee of the rights to such Loan.

12.2. Participations.

(a) Permitted Participants; Effect. Subject to the terms set forth in this
Section 12.2, any Lender may at any time sell to one or more Eligible Assignees
(“Participants”) participating interests in any Outstanding Credit Exposure
owing to such Lender, any Note held by such Lender, any Commitment of such
Lender or any other interest of such Lender under the Loan Documents. In the
event of any such sale by a Lender of participating interests to a Participant,
such Lender’s obligations under the Loan Documents shall remain unchanged, such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, such Lender shall remain the owner of its
Outstanding Credit Exposure and the holder of any Note issued to it in evidence
thereof for all purposes under the Loan Documents,

 

95



--------------------------------------------------------------------------------

all amounts payable by the Borrower under this Agreement shall be determined as
if such Lender had not sold such participating interests, and the Borrower and
the Administrative Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under the Loan
Documents.

(b) Voting Rights. Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents provided that each such Lender may agree in its
participation agreement with its Participant that such Lender will not vote to
approve any amendment, modification or waiver with respect to any Outstanding
Credit Exposure or Commitment in which such Participant has an interest which
would require consent of all of the Lenders or each Affected Lender pursuant to
the terms of Section 8.3 or of any other Loan Document.

(c) Benefit of Certain Provisions. The Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 11.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents; provided that each Lender shall
retain the right of setoff provided in Section 11.1 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender. The Borrower
further agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.2, 3.4, 3.5 (subject to the requirements and limitations
therein, including the requirements under Section 3.5(f) (it being understood
that the documentation required under Section 3.5(f) shall be delivered to the
participating Lender)), 9.5 and 9.8 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 12.3; provided
that a Participant (i) agrees to be subject to the provisions of Section 2.20 as
if it were an assignee under Sections 12.1 and 12.3 and (ii) shall not be
entitled to receive any greater payment under Article III than the Lender who
sold the participating interest to such Participant would have received had it
retained such interest for its own account, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in any Outstanding Credit Exposure, any
Note, any Commitment or any other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Outstanding Credit Exposure, any Note, any Commitment or any other
obligations under the Loan Documents) to any Person except to the extent that
such disclosure is necessary to establish that such Outstanding Credit Exposure,
any Note, any Commitment or any other obligations under the Loan Documents is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

96



--------------------------------------------------------------------------------

12.3. Assignments.

(a) Permitted Assignments. Subject to the terms set forth in this Section 12.3,
any Lender may at any time assign to one or more Eligible Assignees
(“Purchasers”) all or any part of its rights and obligations under the Loan
Documents. Such assignment shall be substantially in the form of Exhibit B or in
such other form reasonably acceptable to the Administrative Agent as may be
agreed to by the parties thereto. Each such assignment with respect to a
Purchaser which is not a Lender or an Affiliate of a Lender or an Approved Fund
shall either be in an amount equal to the entire applicable Commitment and
Outstanding Credit Exposure of the assigning Lender or (unless each of the
Borrower and the Administrative Agent otherwise consents) be in an aggregate
amount not less than $2,500,000. The amount of the assignment shall be based on
the Commitment or Outstanding Credit Exposure (if the Commitment has been
terminated) subject to the assignment, determined as of the date of such
assignment or as of the “trade date,” if the “trade date” is specified in the
assignment.

(b) Consents. The written consent of the Borrower (such consent not to be
unreasonably withheld, conditioned or delayed, it being understood that in the
case of any assignment that requires the Borrower’s consent, without limiting
any other factors that may be reasonable, it shall be reasonable for the
Borrower to consider a proposed assignee’s right to require reimbursement for
increased costs when determining whether to consent to such an assignment) shall
be required prior to an assignment becoming effective unless the Purchaser is a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the consent
of the Borrower shall not be required if an Event of Default under Sections 7.2,
7.6 or 7.7 has occurred and is continuing; provided further that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof. The consent of the Administrative
Agent (such consent not to be unreasonably withheld, conditioned or delayed)
shall be required prior to an assignment becoming effective unless the Purchaser
is a Lender, an Affiliate of a Lender or an Approved Fund.

(c) Effect; Assignment Effective Date. Upon (i) delivery to the Administrative
Agent of an assignment, together with any consents required by Sections 12.3(a)
and 12.3(b), and (ii) payment of a $3,500 fee to the Administrative Agent for
processing such assignment (unless such fee is waived by the Administrative
Agent), such assignment shall become effective on the effective date specified
in such assignment. The assignment shall contain a representation by the
Purchaser to the effect that none of the consideration used to make the purchase
of the Commitment and Outstanding Credit Exposure under the applicable
assignment agreement constitutes “plan assets” as defined under ERISA and that
the rights and interests of the Purchaser in and under the Loan Documents will
not be “plan assets” under ERISA. On and after the effective date of such
assignment, such Purchaser shall for all purposes be a Lender party to this
Agreement and any other Loan Document executed by or on behalf of the Lenders
and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party thereto, and the
transferor Lender shall be released with respect to the Commitment and
Outstanding Credit Exposure assigned to such

 

97



--------------------------------------------------------------------------------

Purchaser without any further consent or action by the Borrower, the Lenders or
the Administrative Agent. In the case of an assignment covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a Lender hereunder but shall continue to be entitled to the
benefits of, and subject to, those provisions of this Agreement and the other
Loan Documents which survive payment of the Obligations and termination of the
applicable agreement. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 12.3
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 12.2.
Upon the consummation of any assignment to a Purchaser pursuant to this
Section 12.3(c), the transferor Lender, the Administrative Agent and the
Borrower shall, if the transferor Lender or the Purchaser desires that its Loans
be evidenced by Notes, make appropriate arrangements so that new Notes or, as
appropriate, replacement Notes are issued to such transferor Lender and new
Notes or, as appropriate, replacement Notes, are issued to such Purchaser, in
each case in principal amounts reflecting their respective Commitments, as
adjusted pursuant to such assignment.

(d) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United States
of America, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender and participations of each Lender in Facility LCs, pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive (absent manifest error), and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and each Lender at
any reasonable time and from time to time upon reasonable prior notice.

(e) Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person (excluding, in each
of the foregoing cases, any Disqualified Institution) acquiring an interest in
the Loan Documents by operation of law (each a “Transferee”) and any prospective
Transferee any and all information in such Lender’s possession; provided that
each Transferee and prospective Transferee agrees in writing for the benefit of
the Borrower to be bound by Section 9.9 of this Agreement.

ARTICLE XIII

NOTICES

13.1. Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

 

98



--------------------------------------------------------------------------------

(i) if to the Borrower, to it at Radian Group Inc., 1500 Market Street,
Philadelphia, PA 19102-2100, Attention: Bill Tomljanovic, Senior Vice President,
Facsimile: 215-564-5020, with a copy to the same address, Attention: Edward J.
Hoffman Jr., General Counsel, Facsimile: 215.405.9160;

(ii) if to the Administrative Agent, to it at Royal Bank of Canada, Royal Bank
Plaza, 200 Bay Street, 12th Floor South Tower, Toronto, Ontario M5J 2W7;
Attention: Manager, Agency Services Group; Facsimile: 416-842-4023; Tel.:
416-842-3996; Email: ann.hurley@rbccm.com;

(iii) if to RBC as LC Issuer, to it at Royal Bank of Canada, 30 Hudson Street,
28th Floor, Jersey City, New Jersey 07302-4699; Attention: Credit
Administration; Tel: 212-428-6298; Fax: 212-428-3015; Email: +CM-USA-NY Credit
Administration CM-USA-NYCreditAdministration@rbc.com;

(iv) if to a Lender or LC Issuer other than RBC, to it at its address (or
facsimile number) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and internet or intranet websites) pursuant to procedures approved by the
Administrative Agent or as otherwise determined by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines; provided that such determination or approval may be limited to
particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

99



--------------------------------------------------------------------------------

(c) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto given in the manner set forth in this Section 13.1.

ARTICLE XIV

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION; ELECTRONIC
RECORDS

14.1. Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Subject to the occurrence of the Effective
Date as contemplated by Section 4.1, this Agreement shall become effective when
it shall have been executed by the Administrative Agent, and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the parties hereto, and thereafter
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or PDF shall be effective as
delivery of a manually executed counterpart of this Agreement.

14.2. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any assignment and assumption agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.

14.3. Electronic Records. The Administrative Agent and each Lender may, on
behalf of the Borrower, create a microfilm or optical disk or other electronic
image of this Agreement and any or all of the Loan Documents. The Administrative
Agent and each Lender may store the electronic image of this Agreement and Loan
Documents in its electronic form and then destroy the paper original as part of
the Administrative Agent’s and each Lender’s normal business practices, with the
electronic image deemed to be an original and of the same legal effect, validity
and enforceability as the paper originals. The Administrative Agent and each
Lender are authorized, when appropriate, to convert any note into a
“transferable record” under the Uniform Electronic Transactions Act.

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE
OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

100



--------------------------------------------------------------------------------

15.2. CONSENT TO JURISDICTION. EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT,
EACH LC ISSUER AND EACH LENDER HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT SITTING IN NEW YORK,
NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS AND EACH SUCH PERSON HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM.

15.3. WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT, EACH LC
ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

[Signature Pages Follow]

 

101



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.

 

RADIAN GROUP INC.,

as the Borrower

By:  

/s/ J. Franklin Hall

Name:   J. Franklin Hall Title:   Chief Financial Officer

Signature Page to

Radian Group Inc. Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Administrative

Agent

By:  

/s/ Ann Hurley

Name:   Ann Hurley Title:   Manager, Agency

 

ROYAL BANK OF CANADA, as an LC Issuer By:  

/s/ Brij Grewal

Name:   Brij Grewal Title:   Authorized Signatory

 

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Brij Grewal

Name:   Brij Grewal Title:   Authorized Signatory

Signature Page to

Radian Group Inc. Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a

Lender

By:  

/s/ Ferris Joanis

Name:   Ferris Joanis Title:   Vice President

 

U.S. BANK NATIONAL ASSOCIATION, as an

LC Issuer

By:  

/s/ Ferris Joanis

Name:   Ferris Joanis Title:   Vice President

Signature Page to

Radian Group Inc. Credit Agreement



--------------------------------------------------------------------------------

ASSOCIATED BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Daniel R. Raynor

Name:   Daniel R. Raynor Title:   Vice President

Signature Page to

Radian Group Inc. Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as a Lender

By:  

/s/ Doreen Barr

Name:   Doreen Barr Title:   Authorized Signatory

 

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as a Lender

By:  

/s/ Warren Van Heyst

Name:   Warren Van Heyst Title:   Authorized Signatory

Signature Page to

Radian Group Inc. Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Ryan Durkin

Name:   Ryan Durkin Title:   Authorized Signatory

Signature Page to

Radian Group Inc. Credit Agreement



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a

Lender

By:  

/s/ Peter J. Hallan

Name:   Peter J. Hallan Title:   Vice President

Signature Page to

Radian Group Inc. Credit Agreement



--------------------------------------------------------------------------------

CIBC BANK USA, as a Lender By:  

/s/ Austin G. Love

Name:   Austin G. Love Title:   Associate Managing Director

Signature Page to

Radian Group Inc. Credit Agreement



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

Public Debt Rating

   Applicable
Margin for
Base Rate Loans     Applicable Margin
for
LIBOR Loans     Commitment Fee  

>BBB / Baa2

     0.75 %      1.75 %      0.25 % 

BBB- / Baa3

     1.00 %      2.00 %      0.30 % 

BB+ / Ba1

     1.25 %      2.25 %      0.35 % 

BB / Ba2

     1.50 %      2.50 %      0.40 % 

BB- / Ba3

     1.75 %      2.75 %      0.50 % 

<BB- / Ba3

     2.00 %      3.00 %      0.50 % 



--------------------------------------------------------------------------------

SCHEDULE 1

COMMITMENTS

 

Lender

   Commitment  

Royal Bank of Canada

   $ 42,500,000  

U.S. Bank, National Association

   $ 42,500,000  

Goldman Sachs Bank USA

   $ 40,000,000  

Credit Suisse AG, Cayman Islands Branch

   $ 40,000,000  

Associated Bank, National Association

   $ 25,000,000  

The Northern Trust Company

   $ 20,000,000  

Canadian Imperial Bank of Commerce, New York Branch

   $ 15,000,000     

 

 

 

TOTAL

   $ 225,000,000     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 5.8

MATERIAL SUBSIDIARIES

 

Subsidiary    Jurisdiction    Ownership Radian Guaranty Inc.    Pennsylvania   
100% owned by Borrower Radian Reinsurance Inc.    Pennsylvania    100% owned by
Borrower



--------------------------------------------------------------------------------

SCHEDULE 5.13

PROPERTIES

None.



--------------------------------------------------------------------------------

SCHEDULE 6.10

INDEBTEDNESS

 

(as of October 12, 2017)        Par Outstanding      Carry Value  

1. 3.000% Convertible Senior Notes due November 2017

   $ 526.00        521.30  

2. 5.500% Senior Notes due June 2019

     158,623.00        157,470.05  

3. 5.250% Senior Notes due June 2020

     234,126.00        231,617.54  

4. 7.000% Senior Notes due March 2021

     197,661.00        194,974.20  

5. 4.500% Senior Notes due October 2024

     450,000.00        442,223.01     

 

 

    

 

 

       1,040,936.00        1,026,806,10  



--------------------------------------------------------------------------------

SCHEDULE 6.13

INVESTMENTS

Investment Portfolio Summary (as of October 12, 2017)

Type of Investment:

 

LOGO [g472976g81v21.jpg]

 

LOGO [g472976g91y29.jpg]

 

(1) Primarily consists of investments in fixed income and equity exchange-traded
funds, publicly-traded business development company equities and foreign
government and agency bonds.



--------------------------------------------------------------------------------

Credit Quality:

 

LOGO [g472976g16m75.jpg]

 

LOGO [g472976g36d57.jpg]

 

(2) Primarily consists of investments in fixed income and equity exchange-traded
funds and publicly-traded business development company equities.

Equity and Alternatives Breakdown:

 

LOGO [g472976g93c19.jpg]



--------------------------------------------------------------------------------

SCHEDULE 6.15

LIENS

None.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMPLIANCE CERTIFICATE

 

To: The Lenders parties to the

Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of October 16, 2017 (as amended, modified, renewed or
extended from time to time, the “Agreement”) among Radian Group Inc. (the
“Borrower”), the lenders party thereto and Royal Bank of Canada, as
Administrative Agent. Unless otherwise defined herein, capitalized terms used in
this Compliance Certificate have the meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES, SOLELY IN SUCH INDIVIDUAL’S CAPACITY AS AN
AUTHORIZED OFFICER OF THE BORROWER, NOT IN AN INDIVIDUAL CAPACITY AND WITHOUT
PERSONAL LIABILITY, THAT:

1. I am the duly elected [            ] of the Borrower;

2. Except as may be set forth under paragraph 4 below, I have no knowledge of
the existence of any condition or event which constitutes a Default or Event of
Default at the end of the accounting period covered by the attached financial
statements or as of the date of this Compliance Certificate, except as set forth
below; and

3. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance [or non-compliance] with certain covenants
of the Agreement, all of which data and computations are true and correct.

4. Described below are the exceptions, if any, to paragraph 2 above (including a
listing, in detail, of the nature of the condition or event, the period during
which it has existed and the action which the Borrower has taken, is taking, or
proposes to take with respect to each such condition or event):

The foregoing certifications are made and delivered this [    ] day of
[            ], 20[            ].

 

RADIAN GROUP INC. By:     Name:     Title:    



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

Compliance as of [            ], 20[    ] with

Provisions of Section 6.18 of the

Agreement

[insert relevant calculations]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed
to and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, all of the Assignor’s rights and obligations in its
capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including without limitation any letters of credit, guaranties and swing line
loans included in such facilities and, to the extent permitted to be assigned
under applicable law, all claims (including without limitation contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity), suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person whether known or unknown arising under
or in connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby) (the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:    [            ] 2.    Assignee:    [            ] and is an
Affiliate/ Approved Fund of [identify Lender] Select as applicable.4 3.   
Borrower:    Radian Group Inc. 4.    Administrative Agent:    Royal Bank of
Canada, as the administrative agent under the Credit Agreement 5.   
Credit Agreement:    The $225,000,000 Credit Agreement dated as of October 16,
2017 among Radian Group Inc. (the “Borrower”), the lenders party thereto and
Royal Bank of Canada, as Administrative Agent.

 

4 Select as applicable



--------------------------------------------------------------------------------

  6. Assigned Interest:

 

Facility Assigned    Aggregate Amount
of Commitment/
Loans for all
Lenders5      Amount of
Commitment/Loans
Assigned6      Percentage Assigned
of Commitment/
Loans7  

[            ]

   $ [             ]     $ [             ]       [             ]% 

[            ]

   $ [             ]     $ [             ]       [             ]% 

[            ]

   $ [             ]     $ [             ]       [             ]%8 

 

  7. Trade Date: [            ]9

Effective Date: [            ], 20[    ] [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE
ADMINISTRATIVE AGENT]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By:      

Title:

 

ASSIGNEE [NAME OF ASSIGNEE]

By:     Title:  

 

5  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

6  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

7  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

8  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” etc.).

9  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.



--------------------------------------------------------------------------------

[Consented to10 and] Accepted: ROYAL BANK OF CANADA, as Administrative Agent

By:     Name:   Title:  

 

[Consented to:11 [NAME OF RELEVANT PARTY]

By:     Name:   Title:  

 

10  Insert if satisfaction of minimum amounts is to be determined as of the
Trade Date.

11  To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby. Neither the Assignor nor any of its officers, directors, employees,
agents or attorneys shall be responsible for (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency, perfection, priority, collectability, or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document, (iv) the performance or observance by
the Borrower, any of its Subsidiaries or Affiliates or any other Person of any
of their respective obligations under any Loan Documents, or (v) inspecting any
of the Property, books or records of the Borrower, or any guarantor.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements specified in the Credit Agreement that are required to be satisfied
by it in order to acquire the Assigned Interest and become a Lender, (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (v) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
(vi) agrees to indemnify and hold the Assignor harmless against all losses,
costs and expenses (including, without limitation, reasonable attorneys’ fees)
and liabilities incurred by the Assignor in connection with or arising in any
manner from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vii) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender and (viii) attached as Schedule 1 to this Assignment and Assumption is
any documentation required to be delivered by the Assignee with respect to its
tax status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, Reimbursement
Obligations, fees and other amounts) to the Assignor for amounts which have
accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or electronic communication as contemplated in Section 13.1(b) of the
Credit Agreement shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF BORROWING NOTICE

TO: Royal Bank of Canada, as administrative agent (the “Administrative Agent”)
under that certain Credit Agreement (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), dated as of
October [            ], 2017 among Radian Group Inc. (the “Borrower”), the
financial institutions party thereto, as lenders (the “Lenders”), and the
Administrative Agent.

Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.

The undersigned Borrower hereby gives to the Administrative Agent a request for
borrowing pursuant to Section 2.8 of the Credit Agreement, and the Borrower
hereby requests to borrow on [            ], 20[    ] (the “Borrowing Date”):

(a) from the Lenders, on a pro rata basis, an aggregate principal amount of
$[            ] in Revolving Loans as:

1. ☐ Base Rate Advance (in Dollars)

2. ☐ a Eurocurrency Advance with an Interest Period of [            ] month(s)
[other]

******



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that:

(a) There exists no Default or Event of Default, nor would a Default or Event of
Default result from the Credit Extension contemplated hereby.

(b) The representations and warranties contained in Article V of the Credit
Agreement are (x) with respect to any representations or warranties that contain
a materiality qualifier, true and correct in all respects as of the Borrowing
Date, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all respects on and as of such earlier date
and (y) with respect to any representations or warranties that do not contain a
materiality qualifier, true and correct in all material respects as of the
Borrowing Date, except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct in all material respects on and as of
such earlier date.

IN WITNESS WHEREOF, the undersigned has caused this Borrowing Notice to be
executed by an authorized officer as of the date set forth below.

Dated: [            ], 20[            ]

 

RADIAN GROUP INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF CONVERSION/CONTINUATION NOTICE

TO: Royal Bank of Canada, as administrative agent (the “Administrative Agent”)
under that certain Credit Agreement (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), dated as of
October [            ], 2017 among Radian Group Inc., the financial institutions
party thereto, as lenders (the “Lenders”), and the Administrative Agent.

Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.

Pursuant to Section 2.9 of the Credit Agreement, the undersigned Borrower hereby
requests to [continue][convert] the interest rate on a portion of its Loan in
the outstanding principal amount of $[            ] on [            ],
20[            ] as follows:

☐ to convert such Eurocurrency Advance to a Base Rate Advance as of the last day
of the current Interest Period for such Eurocurrency Advance.

☐ to convert such Base Rate Advance to a Eurocurrency Advance with an Interest
Period of [            ] month(s).

☐ to continue such Eurocurrency Advance on the last day of its current Interest
Period as a Eurocurrency Advance with an Interest Period of
[            ] month(s).

IN WITNESS WHEREOF, the undersigned has caused this Conversion/Continuation
Notice to be executed on its behalf by an authorized officer as of the date set
forth below.

Dated: [            ], 20[    ]

 

RADIAN GROUP INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTE

October [            ], 2017

Radian Group Inc., a Delaware corporation (the “Borrower”), promises to pay to
[            ] (the “Lender”) the aggregate outstanding principal amount of all
Loans made by the Lender to the Borrower pursuant to Section 2.1(a) of the
Agreement (as hereinafter defined), in immediately available funds at such place
as the Administrative Agent may specify from time to time, together with
interest on the unpaid principal amount hereof at the rates and on the dates set
forth in the Agreement. The Borrower shall pay the outstanding principal of and
accrued and unpaid interest on the Loans in full on the Facility Termination
Date.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of October 16, 2017 (which, as it may
be amended, restated, supplemented or otherwise modified and in effect from time
to time, is herein called the “Agreement”), among the Borrower, the lenders
party thereto, including the Lender and Royal Bank of Canada, as Administrative
Agent, to which Agreement reference is hereby made for a statement of the terms
and conditions governing this Note, including the terms and conditions under
which this Note may be prepaid or its maturity date accelerated. Capitalized
terms used herein and not otherwise defined herein are used with the meanings
attributed to them in the Agreement.

Except as specifically otherwise provided in the Agreement, the undersigned
waives demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.

THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT
OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED
STATES APPLICABLE TO NATIONAL BANKS.

 

RADIAN GROUP INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

REVOLVING NOTE OF [            ],

DATED [            ], 2017

 

Date

   Principal
Amount of Loan    Maturity of
Interest Period    Principal
Amount Paid    Unpaid Balance



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated [            ], 20[            ] (this
“Supplement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of October 16, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Radian
Group Inc. (the “Borrower”), the Lenders party thereto and Royal Bank of Canada,
as administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.23 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Revolving
Commitment;

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the Aggregate Commitment pursuant to such Section 2.23 of
the Credit Agreement; and

WHEREAS, pursuant to Section 2.23 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall have its
Commitment increased by $[            ], thereby making the aggregate amount of
its total Commitments equal to $[            ].

2. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER]

By:  

 

Name:   Title:  

Accepted and agreed to as of the date first written above:

 

RADIAN GROUP INC.

By:  

 

Name:   Title:  

Acknowledged as of the date first written above:

ROYAL BANK OF CANADA

as Administrative Agent

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated [            ], 20[            ] (this
“Supplement”), to the Credit Agreement, dated as of October 16, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Radian Group Inc. (the “Borrower”), the Lenders party
thereto and Royal Bank of Canada, as administrative agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.23 thereof that any bank,
financial institution or other entity may extend Commitments under the Credit
Agreement subject to the approval of the Borrower and the Administrative Agent,
by executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Commitment with respect to Revolving Loans
of $[            ].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:



--------------------------------------------------------------------------------

[            ]

4. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER]

By:  

 

Name:   Title:  

Accepted and agreed to as of the date first written above:

 

RADIAN GROUP INC.

By:  

 

Name:   Title:  

Acknowledged as of the date first written above:

ROYAL BANK OF CANADA

as Administrative Agent

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF GUARANTY AGREEMENT

[refer to executed agreement]



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF RBC FACILITY LC APPLICATION

 

LOGO [g472976dsp142.jpg]    DATE:                

LC Number (For Bank use only):

ROYAL BANK OF CANADA

30 Hudson Street, 28th Floor

Jersey City, NJ 07302-4699

FAX: (212) 428-3015

 

  

DOCUMENTS REQUIRED FOR DRAWINGS (Optional)

 

☐ Demand in writing

 

☐ Sight Draft

 

☐ Signed Beneficiary Certificate stating a default

 

☐ Copy(ies) of Beneficiary’s Invoice

 

☐ Document as per format attached

 

☐ Other (Specify):

PLEASE ISSUE:

 

☐ Standby Facility LC subject to:            ☐ ICC 590 – ISP98

 

☐ As per attached sample

                                         ☐ UCP 600

  

FROM APPLICANT (Full Name, Street Address and Postal Code)

 

         

COMPANY CONTACT

 

Name:                                          
                                                

 

Tel:                                      Fax::
                                               

  

SPECIAL INSTRUCTIONS (Optional)

 

a. ☐ Drawings not permitted prior to                                     

 

b. ☐ The Facility LC will be automatically:

 

        ☐ Reduce by or ☐ increase by                                     

                                         (Amount)

                                        Commencing
                                    

            (Frequency)                                     (Date)

 

c. ☐ Transferable

 

d. ☐ Other (Specify):

    

IN FAVOUR OF: (BENEFICIARY) (Full Name, Street Address incl. Floor &/or Suite #
and Postal Code)

       

FOR (a) CURRENCY    |     b) AMOUNT

 

☐ Facility LC issued with built in increase in amount

 

    

PURPOSE:

 

a. ☐ As per attached details     b. ☐ Details as per below:

    Details:

 

☐ The Facility LC supports Applicant’s performance obligation in respect of
[please provide details]

 

☐ The Facility LC supports Applicant’s financial obligation in support of
[please provide details]

       

DELIVERY INSTRUCTIONS

 

a. Method of Delivery (Select One):

 

☐ Beneficiary

☐ Swift to Advising Bank only

☐ Courier to Advising Bank

☐ Courier to Beneficiary

☐ Other

Provide name and address of Advising Bank if available:

 

b.      Instruct your correspondent bank in country of beneficiary to (Select
One):

 

☐ Advise the Facility LC to beneficiary



--------------------------------------------------------------------------------

a EXPIRY DATE: (Select One)

 

a) ☐ One year from date of issue

    ☐ On (state date)                                          
                         

 

b) ☐ Automatically renew the Facility LC: (Specify)

 

Every:                                          
                                                

 

Notification time re: non-renewal                      Days

 

  

☐ Advise the Facility LC to beneficiary adding its confirmation

 

☐ Issue on your behalf and deliver to: (Select One)

 

    ☐ Our Agent (Name, address, phone no.)

 

    ☐ Beneficiary

 

All mail addresses must include Street and floor number when appropriate

    

IN CONSIDERATION OF THE ESTABLISHMENT OF THE FACILITY LC SUBSTANTIALLY AS
APPLIED FOR HEREIN, APPLICANT ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS
AND CONDITIONS OF THE CREDIT AGREEMENT DATED AS OF OCTOBER 16, 2017, AMONG
RADIAN GROUP INC., AS BORROWER, THE LENDERS PARTY THERETO AND ROYAL BANK OF
CANADA, AS THE ADMINISTRATIVE AGENT.

 

The undersigned hereby represents and warrants that:

 

(a) No Default or Event of Default has occurred and is continuing as of the date
of this Facility LC Application, nor would a Default or Event of Default result
from the Facility LC contemplated hereby.

 

(b) The representations and warranties contained in Article V of the Credit
Agreement are (x) with respect to any representations or warranties that contain
a materiality qualifier, true and correct in all respects as of the date of this
Facility LC Application, except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all respects on
and as of such earlier date and (y) with respect to any representations or
warranties that do not contain a materiality qualifier, true and correct in all
material respects as of the date of this Facility LC Application, except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date.

 

IN WITNESS WHEREOF, the undersigned has caused this Facility LC Application to
be executed by an authorized officer as of the date set forth below.

 

RADIAN GROUP INC.

 

By: _____________________ By: ___________________

 

Name & Title:

 

DRAWINGS: (Select One)

 

Beneficiary can make:

 

☐ One demand for payment (drawing)

☐ Multiple demands for payment (drawings)

 

 

 

  



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF U.S. BANK FACILITY LC APPLICATION

[to be provided separately]



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF [PREPAYMENT NOTICE] [COMMITMENT REDUCTION]

Dated:             , 20[    ]

 

To: Royal Bank of Canada,

as Administrative Agent under the Credit Agreement referred to below

Royal Bank Plaza, 200 Bay Street, 12th Floor South Tower

Toronto, Ontario M5J 2W7

Attention: Manager, Agency Services Group

Facsimile: 416-842-4023; Tel.: 416-842-3996

Email: ann.hurley@rbccm.com

Ladies and Gentlemen:

This [Notice of Commitment Reduction][Prepayment Notice] is delivered to you
pursuant to Section 2.7 of that certain Credit Agreement, dated as of
October 16, 2017 (as amended, restated, modified or supplemented from time to
time, the “Credit Agreement”), by and among RADIAN GROUP INC., a Delaware
corporation (“Borrower”), the Lenders from time to time party thereto and ROYAL
BANK OF CANADA, as a Lender, an LC Issuer and as Administrative Agent for the
Lenders. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Agreement.

The undersigned Borrower hereby notifies you that, effective as of
[            , 20    ]12, it will [permanently reduce the Aggregate
Commitment[in whole][in part]] [make an optional payment of principal of [Base
Rate Advances][Eurocurrency Advances]] pursuant to Section 2.7 of the Credit
Agreement of the Revolving Loans as specified below:

 

(A) Aggregate Commitment13                                          
                                   

(B) Prepayment Amount14                               
                                                    

 

12  If this notice is delivered by (A) 12:00 noon New York City time, in the
case of a voluntary prepayment of Eurocurrency Advances, the effective date of
such prepayment must be a date at least three (3) Business Days after such
delivery, (B) 12:00 noon New York City time, in the case of a voluntary
prepayment of Base Rate Advances, the effective date of such prepayment must be
on the date of such delivery, and (C) 11:00 a.m. New York City time, in the case
of a Commitment Reduction, the effective date of such Commitment Reduction must
be a date at least three (3) Business Days after such delivery.

13  Applicable for Commitment Reductions only. Specify the reduced amount of
Aggregate Commitment.

14  Eurocurrency Advance prepayment minimum of $5,000,000 or, if greater, in
integral multiples of $1,000,000 in excess (or the aggregate amount of the
outstanding Revolving Loans at the time). Base Rate Advance prepayment minimum
of $5,000,000 or, if greater, in integral multiples of $1,000,000 in excess (or
the aggregate amount of the outstanding Revolving Loans at the time). With
respect to Eurocurrency Advances, the Borrower may be subject to the payment of
any funding indemnification amounts required by Section 3.4 of the Credit
Agreement.



--------------------------------------------------------------------------------

(C) Type of Advance15

 

 

 

(D) [Borrowing pursuant to which such Revolving Loan was made]16

 

 

 

(E) [Interest Period and the last day thereof]17

 

 

 

The above complies with the notice requirements set forth in the Credit
Agreement.

[This [Commitment Reduction Notice][Prepayment Notice] is conditioned upon the
effectiveness of [insert transaction description] (the “Transaction”), and shall
be revocable by the Borrower if the Transaction is not consummated by the
Borrower providing notice to the Administrative Agent on or prior to the
prepayment date referenced above.]18

The Borrower respectfully requests that Administrative Agent promptly notify
each of the Lenders party to the Credit Agreement of this Notice.

*        *        *

 

15  Specify Eurocurrency Advance or Base Rate Advance.

16  Applicable for Eurocurrency Advances only.

17  Applicable for Eurocurrency Advances only.

18  Insert if applicable.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice as of the date
first above written.

 

RADIAN GROUP INC.         By:  

 

        Name:           Title:  